Explanations of vote
Oral explanations of vote
(CS) I would like to explain my vote concerning Mr Karas's report on the quality of statistical data. The report has a whole range of very good points, of course, but I abstained from voting because I do not share the rapporteur's view that Eurostat should have a dominant right to interfere, without any form of advance notice, in the exercising of the rights of national statistical authorities.
Mr President, it has become a journalistic cliché to talk about the events in Greece as a tragedy, but I think we can fairly define them as a tragedy in the classic Sophoclean sense. We had the hubris of the boom years when we pretended that Greek and German debt were interchangeable. Now we have the nemesis of the overdue market correction.
But the catharsis has been artificially stayed. Rather than allowing a natural market correction, which is to say, Greece minting its own currency and pricing itself back into the European markets, we are instead pursuing this policy of pretending that better statistics or more regional aid or more shifting around of money through sales taxes or European debt agencies will somehow postpone the inevitable.
In fact, what we are doing is condemning the people of Greece and - I hope I am wrong - possibly the people of the other Mediterranean countries to years of recession, stagnation and unemployment - but we are at least generating employment for ourselves because we are justifying our own existence. Thus we see the true purpose of the European Union, namely, the employment of its own employees.
Mr President, when one looks back at the quality of statistical data for some Member States - when it was quite clear that they were cooking the books and did not provide an accurate reflection of the state of the national economy - I can understand the call for better statistical data. I think we can all understand that there should be better data collection as regards the state of our national economies. But the issue is that this should not be used as an excuse for what has been called 'European economic governance'. It should not be used as an excuse for the EU institutions, the Commission, to have access to the national budgets of Member States before these national budgets are presented to the parliaments of those countries.
Let us not use the crisis and the mistakes made during that crisis as an excuse for more European economic governance. We should use it to learn the lessons of the crisis, make sure we collect better data, but make sure we all put our own houses in order.
Mr President, I supported the report on the Baltic Sea region strategy and I am satisfied that my amendments have been taken on board, but in certain places, I would have liked to have been more explicit. In paragraph 34, we call for the Commission to provide for an environmental impact assessment of energy infrastructure projects, but we have failed to mention that the Commission has not fulfilled its duty to provide for an objective impartial environmental impact study for the Nord Stream project. We call for all states around the Baltic Sea to join the Espoo Convention, but I think it would make sense to call explicitly for Russia to join it too. This would meet our goal.
(IT) Mr President, ladies and gentlemen, I supported this resolution. I believe that the initiative brought forward by the countries of the Baltic area is very important, and these countries are credited with having finally introduced the concept of the macro-region into our system.
I believe that this initiative is to be welcomed, both on a political and strategic level, for the important aspects which it adds to the operational strategy in this area. Above all, I believe in the importance of the prospect that we are opening up, through this initiative, of allowing ourselves to envisage the creation of other macro-regions, which will then use this experience as a pilot project, perhaps to give a further push to the cohesion policy.
With regard to this initiative, my request to the Commission for greater attention relates to the supply of financial resources since I fully endorse the 'no' expressed at all levels on using new resources, additional resources. However, I am just as convinced that without resources for these major projects - the macro-region projects - they will not go ahead, so regulation of the supply of these resources is important.
(LT) I voted for this document and am delighted that it has been adopted. The document discusses the Baltic Sea strategy and its principal objective - to encourage the coordination of Member States' actions in policies which have a territorial impact. This strategy is based on four fundamental policies, one of which is the safeguarding of an ecologically sustainable environment. Therefore, I am very pleased that this document also reflects my amendments concerning the planning and implementation of energy infrastructure projects around the Baltic Sea, which could have a certain impact on Baltic Sea ecosystems. We also have to ensure appropriate maritime principles, reduce the impact of agriculture on the Baltic Sea, and I agree entirely with the European Parliament's opinion that at the heart of the strategy, we must strengthen cooperation with third countries. This is particularly the case with environmental matters. Therefore, I hope that before the assessment of the strategy's implementation in 2011, we will make considerable progress and will be able to set a new standard.
(LV) I refer, therefore, to the strategy for the Baltic Sea region. The Baltic Sea region contains great development opportunities, and this strategy has already received a certain amount of financing from the European Union. Nevertheless, a small unit is needed that would be specifically charged with implementation of the strategy for the Baltic Sea region. There is also a need for specific, coordinated programmes for collaboration with private enterprise, for innovation and for developing research. The action plan for the strategy for the Baltic Sea region provides for a unified patent policy, a cooperation network between individual small- and medium-sized enterprises, and the formation of a Baltic Sea fund for research and innovation. Future economic growth in the Baltic Sea region will, as elsewhere, depend directly on a successful innovations policy. The implementation of the Rail Baltic project has been postponed for too long - it must be completed as soon as possible. The report on the strategy for the Baltic Sea region notes the need to increase the competitiveness of the Baltic region, but a precondition for this is the development of innovation and infrastructure projects, and that is why I also supported this report.
(LV) As regards the report on regional policy, the second objective of cohesion policy provides for aid to be given to European regions that are experiencing unemployment, crime and rapid depopulation. The financial framework sets aside EUR 54.7 million for this purpose, but there are still great economic disparities among European Union Member States, and it is precisely the poorest regions that have suffered most from the economic crisis. Aid for these states must be regarded as the absolute priority of European Union regional policy. The first step for the European Union, without which sustainable development is impossible, is the establishment of fair competition and economic equality. Regional policy must continue to support those European regions with a GDP lower than the average European Union indicators. The position that elastic financing must continue to be developed should be supported. Nevertheless, we should aim for financial and practical support of this kind for small- and medium-sized enterprises engaged in innovation [and for support to] technologies and enterprises, which also has my full support. Thank you.
Mr Hannan, please continue dazzling us with your knowledge of the Greek classics.
(ES) Mr President, you are too kind, and what a pleasure it is to see you in the presidential chair.
Mr President, which are the richest countries in Europe, or rather, the countries with the wealthiest citizens in Europe? I was looking at the OECD data the other day and in 2008, which is the latest year for which we have figures, the countries that are most prosperous are the members of the European Free Trade Association - despite everything they have gone through! Despite a banking crisis that disproportionately impacted Switzerland and Iceland, income per head in the EEA countries is 214% of what it is in the European Union. These guys in EFTA are twice as rich as the citizens of the EU Member States!
Why is that? Let me suggest that it might have something to do with the deal that they have struck with the European Union, whereby they are in the free market, in the four freedoms - free movement of goods and services and people and capital - but they are outside the common fisheries policy and outside the common agricultural policy, they control their own borders and determine who can cross them, they settle their own human rights issues, they control their own energy reserves and they can buy and sell to third countries without being subject to the common external tariff.
Could not our country, the United Kingdom, achieve something at least as good as what seven million Swiss and four million Norwegians have achieved? We are a nation of 60 million, a trading, enterprising nation, a nation whose colonising energies have touched every continent. Surely we could do just as well running our own affairs in our own interest?
Mr President, whenever we talk about the economic and financial crisis, it is important that we look back and learn the lessons from that crisis. Have we learned the lesson that it was inappropriate regulation in the United States that forced banks to lend to uncreditworthy customers, thereby leading inevitably to the subprime crisis when one in ten of those taking out loans were uncreditworthy customers who could not pay back those loans and we felt the effects across the world? Have we learned the lesson of those governments that print money as if money has no value, but forget the lessons of what was said by the Austrian economist, Ludwig von Mises, the only economist to have predicted the financial crisis? He said that money has a value and when you make money cheap, companies and individuals make what he calls 'malinvestments' and that creates a credit bubble and eventually the market catches up and the whole thing collapses. That is what we did, that is how the financial crisis started and let us make sure we learn those lessons.
(SK) I fully support Mr Cancian's report on passenger rights in bus and coach transport. Despite ratification of the UN Convention on the Rights of Persons with Disabilities, these people still face discrimination on access to transport.
Equal access to transport is one of the fundamental preconditions for an independent life. In view of the fact that most journeys are undertaken at the local level, access to bus transport is of fundamental importance for people with disabilities, including blind and partially-sighted people.
I fully agree with the proposed changes and additions, which strengthen the rights of people with physical disabilities, and specifically, the right to transport, the right to assistance and the right to information in accessible forms, including Braille lettering and large print.
I particularly welcome the requirement for drivers and people working in terminuses to be given training in relation to physical disabilities.
Securing these rights will make a fundamental difference to the lives of our blind and partially sighted fellow citizens.
(CS) The result of the vote on the Antonio Cancian report shows that the European Parliament, in contrast to the Council, has clear priorities, especially when it comes to ensuring the rights of citizens travelling around Europe by bus and coach. This strong position of ours will make it possible to provide better protection for the rights of passengers, especially people with physical disabilities and restricted mobility. The proposal is to repeal Article 11 and thus make it impossible to refuse to make a reservation for disabled people, and we are also imposing an obligation on firms to provide assistance free of charge when boarding buses and during the journey, as is the case with air transport. This will allow physically disabled people to travel independently around Europe, improving their quality of life. The strong position taken by Parliament throws down the gauntlet to the Member States, who, in my opinion, will not now be able to water down our proposal in the Council at second reading.
Mr President, I supported Amendment 15 because I support the exemption, for a limited time, for domestic, regional, urban, suburban and rural services.
I suppose my concern here is that some of the requirements and costs that will be passed on to SMEs, in particular, small operators, will be such that they may even put some of them out of business. Certainly I think that in some cases they may withdraw from certain routes and from certain markets and that will leave customers with no public transport availability. I am particularly concerned about the area of rural transport. Probably urban and regional transport will be all right but, when it comes to rural transport, I think we may be in danger - if this legislation goes through - of finding a situation where rural transport operators will no longer continue to work those routes.
We always talk in this Parliament about overburdening SMEs and about costs and so on. I think that, in the current economic situation, a reasonable compromise would be to allow an exemption for a fixed period of time.
(IT) Mr President, ladies and gentlemen, I voted in favour of the report on the proposal for a directive on the reporting formalities for ships arriving in and/or departing from ports of the Member States because I believe that the creation of a maritime transport space without barriers could make coastal shipping more efficient. Maritime goods transport is indeed subject to very complex administrative procedures.
On top of this situation, there is also the problem of a lack of harmonised regulation of the sector, due to the varying implementation of the 2002 directive in the different Member States. A precise and detailed directive which reduces the possibility of different interpretations as much as possible is therefore necessary.
The main aim of this new law is to simplify administrative procedures whilst also bearing in mind modern information technology. To this end, I hope for a good level of cooperation between the various competent authorities involved.
(IT) Mr President, ladies and gentlemen, the transport sector is one of those areas which has implications for a multiplicity of crucial and important issues for the European Union: from the competitiveness of the internal market to the health of its citizens; from the efficiency of urban transport to road safety; and from the establishment and strengthening of specific agencies for the different modes of transport to the reduction of CO2 emissions.
I therefore hold that it is the precise duty of the European Union to formulate a transport strategy which guarantees efficiency and sustainability, as well as a financial framework able to respond to coming challenges in a suitable fashion. I therefore lend my full support to the report by Mr Grosch, whom I should like to congratulate for the excellent work accomplished.
(FI) Mr President, it is very important to try and create a sustainable future for transport and thereby be able to ensure, too, that there are fewer emissions from transport in the future, despite the fact that when we look at the overall situation at present, traffic is a tiny factor, accounting for fewer than 10% of all emissions. In general, however, it is important that, when we create a sustainable future, it happens in all sectors.
I think it is very important to ensure that the same rules can apply all over the European Union. At the moment, there are some problems: as we know, there are, for example, different regulations for shipping in different areas. In this respect, we need to ensure that the same rules apply to the European Union as a whole when they are being formulated and the sustainable future of transport is being shaped. It is very important that we can also invest in research, technology and innovation so that we can discover the right modes of transport and, furthermore, reduce emissions from vehicles in the future.
(IT) Mr President, ladies and gentlemen, the entry into force of the Treaty of Lisbon reconfirmed the role of the right of petition as a cornerstone of European citizenship. Without any doubt, it represents an instrument which confers on citizens the chance to bring to the attention of Parliament all their concerns relating to the impact on their daily lives of the different policies and legislation of the European Union.
Once again this year, statistics show a rising demand for assistance on issues concerning, for example, the environment, fundamental rights, justice, the single market and the development of European policies. As upheld in reports from previous years, we cannot but hope once again for an improvement in institutional communication on the various reporting mechanisms available to citizens at a European level, through the establishment of 'one-stop shops' which could supply them with the necessary guidelines to search for solutions to probable violations of their rights.
We agree with the rapporteur when he states that a more interactive website could be developed to allow citizens to get the information they need before making the decision to direct themselves to one institution or another, to use one mechanism or another.
(LV) Thank you, Mr President. In 2009, the European Parliament's Committee on Petitions received 1 924 petitions, but only 46% of these were considered relevant to the Committee's remit. This attests to the fact that citizens are not sufficiently aware of how they may contact the European Parliament online. I should like to say that the Committee's own website must be improved, as the majority of Europeans have never heard of SOLVIT, the online problem-solving network. I should also like to emphasise that opportunities for providing information to citizens currently without access to the Internet should also be taken. I should like to stress that the Committee on Petitions is the most direct and the fastest way of contacting the European Parliament as a whole, and that the work of this Committee must, in my view, become much more responsible and pro-active. That is why I supported this report. Thank you.
Mr President, the Committee on Petitions is one of the great successes of the European Union. I, along with other Members, have seen it provide consolation, support and a sympathetic ear to people who have been met by a wall of frustration and bureaucracy in their own countries. However, one or two things need to be done to improve it: first, we need to communicate the message more to the citizens; second, we need to speed up the process; and, third, the Member States have to be compelled to answer queries more quickly than they are doing at the minute. Delays in answering frustrate the process, and this does not lead to a satisfactory situation.
But this is one great development, and I compliment the committee and everybody involved for lending a sympathetic ear to the people who need it most.
Mr Kelly, next time, do not forget to be included on the list before we start the explanations of vote, because you were not on the list; that is why I did not call you.
Mea culpa. I take the lesson.
(IT) Mr President, ladies and gentlemen, the economic crisis has had a particularly intense effect on young Europeans, killing off their professional prospects and confining them to an uncertain limbo. Twenty percent of young people under the age of 25 are unemployed - an army of 5.5 million people with uncertain futures.
Fortunately, economic and demographic prospects for the next 10 years foresee the creation of 80 million new jobs across Europe, most of which will require a high-level professional profile. Backing future generations, then, is the real challenge to be overcome, and it is the only sure investment for the present and future of the European Union. Enough with the apprenticeships and internships which bear more resemblance to exploitation than to a training period. I therefore hope that from now on, partly due to the document adopted today, that any initiative aiming to boost employment be focused - no ifs, no buts - on young people and their needs.
(FI) Mr President, it is very important to facilitate and promote access to the labour market for young people, and it is important that Mrs Turunen has produced a report on the subject and that Parliament has adopted it. It is not, however, enough on its own. We need a dramatic change in attitude, not just in Parliament but also in the Member States, because we know that youth unemployment has been allowed to become far too high. It is as much as around 20% in the European Union, and it just cannot go on like this. In other words, we need practical measures both in the Member States and at Union level, and not so many different resolutions and speeches. Instead, we need very practical action.
The labour market is not functioning at present and, for some reason, young people cannot access that market or they lack experience. Given the current situation, it is really very important to establish clear paths, the sort of opportunities that will improve the employment prospects of the young, and in that way build a more sustainable basis for hope and the future. I hope that this report will not just be put aside, but that its contents will also be put into practice in the Member States; in this way, we can make the situation easier for the young.
(LT) Youth unemployment is a particularly acute problem today. 20% of people my age are unemployed in the European Union. I voted for this European Parliament position, because I believe that we are sending a very important political message, both to the European Commission and the Member States, about the situation concerning youth unemployment. I think I agree entirely with the ideas set out in the report that we must promote and develop programmes like Erasmus for young business people and that it is crucial to underline the importance of informal education in young people's lives and vocational training. Then there are the objectives of the European Union's EU 2020 strategy. It is still projected that economic recovery will come through innovation, green technologies and the inclusion of young people in the labour market and that is very important. I would like to share Lithuania's experience where employers are provided with preferential tax treatment if they employ young people who are entering the labour market for the first time. I hope that there will be close cooperation between the Member States so that we can achieve such results.
(IT) Mr President, ladies and gentlemen, the most flexible types of work are often translated into atypical contracts which are incapable of guaranteeing the social protection of workers. The fight against new kinds of job insecurity must begin from this Parliament, which must be able to guarantee greater flexibility and security to all workers.
The adoption of this resolution, Mr President, is the basis for a new level of employment security. Increasing the chance of finding a job which guarantees good development prospects must be the primary objective to allow an ever faster recovery of the European economy. I therefore hope that all Member States can invest greater resources in the development of increasingly specific and high-level professional pathways.
Yes to the Europe of knowledge and work and therefore no to the Europe of job and social insecurity.
(IT) Mr President, ladies and gentlemen, today's vote on the Fernandes report, for which I was shadow rapporteur for the S&D Group, is a clear signal from this Parliament, which is calling on the European Commission for a specific directive on bio-waste and, in particular, for the establishment of a mandatory separate collection system.
Bio-waste - if well managed - can become a resource for the European Union for the production of biogas, a renewable form of energy which can be converted to biomethane or used to generate base load electricity. I was concerned by the recent European Commission communication, which was sceptical about the idea of putting forward a specific proposal for legislation. In this regard, working with other Members, a letter stating our case has been sent to Commissioner Potočnik. I hope that the Commission will reflect on this and will soon propose a text to us.
(LT) Biological waste, like general waste, is an important and inherent issue for all citizens of the European Union. The situation varies from one EU Member State to another. In some Member States, 10% of biological waste goes to landfill, in others, sadly, up to 90%. Therefore, our tasks should be as follows: firstly, waste prevention and reduction and secondly, specifically related to the current situation, EU society should become a waste processing society. As for compost, namely that involving biological waste, we need to consider and assess the opportunities for the use of low-grade compost, so that we do not harm people or the environment. At European Union level, once we have defined opportunities for the use of low-grade compost and have determined when compost is considered a product and when it is considered waste, it would be easier for Member States to find their way when resolving issues regarding compost use. Therefore, adequate legal regulation is required at European Union level.
(CS) Mr President, thank you very much for giving me the opportunity to explain my vote on the Green Paper on the Management of Bio-waste. It constitutes a general framework, and I agree with its aims. However, I would like to point out that the Commission, prior to drafting the legislative proposals, should have added an up-to-date global plan, taking account of our liabilities concerning food security and optimal structures, both in the EU and in developing countries, where millions of people are starving. It should also carry out more in-depth studies of the overall environmental effects of processing biomass as an alternative energy source. As a doctor, I also consider supervision by Member States of the safe disposal of hazardous toxic and biological waste on their own territories to be of key importance.
Written explanations of vote
The Paris Convention regulates the frequency, quality and organisational procedures of international exhibitions. The rapporteur, who I supported, asked that the Member States affected by this convention who have not yet met its requirements do so as soon as possible. This is an issue which I think is very important. The Paris Convention can only be signed by the Member States, not by the European Union. It is therefore vital that as many countries as possible sign this convention, which will enable the new signatory countries to engage in spreading innovation, as others have done before them, and also to contribute to the education of the European public.
I am very much in favour of a technical measure to facilitate the staging of international exhibitions. Only the creation of an efficient and, above all, functioning knowledge base which puts excellence and innovation out there will allow the aim of the exhibitions indicated in the Paris Convention to be achieved in practice; in other words, not only political promotion, but also economic and social cohesion through science.
I voted in favour of this recommendation, with which I wholly agree. Nevertheless, I would like to point out that, more so than its content, in the case of the assent procedure, under Article 81 of the Rules of Procedure and originally introduced into the acquis communautaire by the Single European Act, I consider this recommendation to be a good example of the interaction and fluidity that should exist between the Council and the European Parliament. In fact, the original document was presented by the Council on 5 February of this year, five months ago, and the assent procedure has already been concluded in the European Parliament. I know that in the future, not all matters will be the subject of such a broad consensus as this. Nevertheless, it is a good example.
When the Committee on International Trade was called upon to express its opinions on the combined terms of Articles 81 and 90 of the Rules of Procedure on the authorisation of Member States to accede to the Paris Convention on International Exhibitions, it was overwhelmingly in favour of the aforementioned authorisation, with there having been just two abstentions at the time of the final vote on the proposal.
Effectively, as a result of its simplicity and general consensus, the stated authorisation does not deserve to be amended, as it contributes to the preservation of equality between Member States. Another question would be to ask whether this is an issue worthy of Parliament and whether it deserves to be put to the vote in plenary.
In the interests of greater procedural uniformity within the EU and the promotion of cultural activity which encourages innovation and education among members of the public, I support the Council's initiative to create conditions for the Member States which have not yet acceded to the Paris Convention to do so while respecting the exclusive powers of the EU, as enshrined in the Treaty of Lisbon. It is paramount that there is an adequate customs procedure which allows for exemption from duties and taxes on the temporary importing and re-exporting of articles for international exhibitions which can last from three weeks to three months.
International exhibitions are an ideal way for countries to present their culture, economy and traditional products to those from other countries. The products presented at these exhibitions are subject to a special customs procedure which is regulated by the Paris Convention. At present, 24 Member States have integrated this convention. This decision by the Council makes it possible for the Member States which have not yet integrated this convention to do so, while respecting the exclusive powers of the EU enshrined in the Treaty of Lisbon.
Explanation of vote: Since the European Union itself cannot accede to the Paris Convention, as only sovereign states can be parties thereto, I believe that it is extremely important that Member States exercise this right which is also granted to them under the Treaty of Lisbon. It is vital for Member States to support the organisation of international exhibitions in this way, too, as such events allow European Union citizens access to innovative research. I fully agree that countries organising events must allow participants to import goods on a temporary basis. That is why I voted in favour of the resolution. Thank you.
The Paris Convention lays down rules on frequency, quality and procedure for international exhibitions within its remit. It also precisely regulates individual countries' customs regulations for the imported goods. In this way, countries are obliged to admit the goods. For exhibitors, this means a considerable simplification of entry procedures. I voted for the report since, from a cultural viewpoint, it is necessary to simplify the importation of goods intended for exhibitions as much as possible.
The function of the Paris Convention on International Exhibitions is to regulate the frequency and quality of the exhibitions themselves. It applies to all international exhibitions which last for between three weeks and three months, and which are not of an essentially commercial nature.
Given that the convention regulates some aspects which fall within the remit of the customs legislation of the European Union, a Member State wishing to accede to it must first request the Union's authorisation. The European Union itself cannot accede to the Paris Convention, as only sovereign states can be parties thereto. I do, however, support the aim of the Council's decision, which is to allow relevant Member States which have not already acceded to the convention to proceed along that line, obviously in accordance with the exclusive competences of the European Union.
The purpose of the Paris Convention on international exhibitions is to regulate the frequency, quality and procedures for international exhibitions which come under its remit.
Since the Paris Convention regulates matters which fall within European Union customs legislation and the European Union itself cannot accede to the Paris Convention as only sovereign states can be party to it, Member States wishing to accede to the convention require authorisation from the European Union.
I voted for this report so that the three Member States which have not yet joined can also accede to the Paris Convention.
in writing. - The function of the Paris Convention on International Exhibitions is to regulate the frequency, quality and procedures of international exhibitions falling within its remit. The main purpose of international exhibitions, as stated in the Paris Convention, is to facilitate the display of innovation and contribute to the education of the public. As it regulates aspects falling within European Union customs legislation, a Member State wishing to accede to that convention therefore requires EU authorisation. The European Union itself cannot accede to the Paris Convention, as only sovereign states can be parties thereto. So far, 24 Member States, with the exception of Latvia, Luxembourg and Ireland, have acceded to the Paris Convention and Latvia has expressed its wish to accede to it.
The purpose of the Council decision is thus to enable the Member States that have not yet acceded to the Paris Convention to do so, while respecting the exclusive competences of the European Union granted by the Lisbon Treaty. The Verts/ALE Group has followed the rapporteur's proposal in consenting to the proposal for a Council decision authorising the Member States to accede to the Paris Convention.
Our vote is in favour of the draft report as it aims to facilitate exhibitions of innovations and contribute to the education of the public. Italy is particularly interested in this text ahead of EXPO 2015, which is to be held in Milan.
The European Union is a signatory to the Barcelona Convention designed to protect the Mediterranean Sea against pollution and has the duty to promote integrated coastal zone management, taking into account the protection of areas of ecological interest and the efficient use of natural resources.
The text of this protocol includes provisions referring to economic activities, including construction, tourism, fishing, aquaculture and maritime activities in the Mediterranean coastal areas. The protocol's mechanisms help improve the coordination of actions promoting coastal zone management between national, regional and local authorities.
I voted for this report because it includes objectives and principles supporting proper management of coastal zones and promotes the sustainable use of natural resources through the deployment of monitoring tools.
I voted in favour of the proposal to conclude the Protocol on Integrated Coastal Zone Management in the Mediterranean (ICZM). The Barcelona Convention reflects a common concern for integrated and sustained management of those natural resources among all the countries that share the Mediterranean coastal zone.
However, the EU's role should not be limited to that of a mere contracting party. It should take a proactive role in pursuing the objectives set out by the ICZM Protocol, such as the sustainable use of natural resources and preserving ecosystems, and effective compliance with regulation with regard to economic activity in coastal zones. Or the EU's role could even stretch to monitoring the correct use of instruments for the integrated management of these zones, taking into account their ecological and landscape-related significance.
I welcome adoption of the Protocol on Integrated Coastal Zone Management, which contains the basic principles for improving the protection of the environment in these areas, including the sustainable use of resources, the preservation of coastal ecosystems, along with specific provisions relating to certain economic activities which could affect the coastal zones, such as construction, tourism, fishing, aquaculture or maritime activities.
The Protocol on Integrated Coastal Zone Management (ICZM Protocol) aims to reverse the trend of the deterioration of environmental conditions recorded in the Mediterranean over the last decades, which has merited denunciation by environmentalists and men of culture, such as the Spanish writer Arturo Pérez-Reverte. The overexploitation of fishing resources, rising temperatures, pollution, the disappearance of native flora and fauna and the increase in foreign species urgently requires an integrated and coordinated response from among the largest possible number of Mediterranean coastal states. The European Union has a particularly important role to play in this common endeavour.
It must ensure that the Mediterranean, the basin of Western civilisation, maintains its equilibrium, not only in terms of ecology and landscape, but also economically speaking, and that it will be in a suitable condition to be left as a legacy for future generations so that they can recognise the mark of the past, know how to enjoy it, and know how to maintain it for the future.
The European Union is a contracting party to the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean (Barcelona Convention), along with all the Member States which have a Mediterranean coast. According to Article 4.3 of the convention, the contracting parties must promote the integrated management of the coastal zone, taking into account the protection of zones of ecological and landscape-based interest and the rational use of natural resources. The Protocol on Integrated Coastal Zone Management in the Mediterranean (ICZM) presents the objectives and general principles of integrated coastal zone management, such as the sustainable use of natural resources and the preservation of coastal ecosystems. It also contains specific provisions relating to economic activity in coastal areas, such as construction, tourism, fisheries, aquaculture and maritime activities, along with the tools for integrated coastal zone management (such as environmental assessment, national strategies and monitoring mechanisms).
The ICZM Protocol has already been approved on behalf of the European Union. The Commission now proposes, through the proposal for a Council decision, as mentioned earlier, that the Council proceed to conclude the protocol on behalf of the EU. The Council must now obtain Parliament's approval before making a decision on the conclusion of the protocol.
The Protocol on Integrated Coastal Zone Management in the Mediterranean represents a major effort by the European Union to promote the integrated management of the coastal area, taking into account the protection of areas of ecological and landscape-based interest and the reasonable use of natural resources. Economic activity in the region, such as construction, tourism, fisheries, aquaculture and marine activity, should be rethought, reassessed and subjected to a more extensive study in order not to jeopardise the region's sustainability, which is vital for future generations. I believe, however, that for such an initiative to have an effect in the short term, there needs to be complete mutual cooperation between countries with a Mediterranean coast.
The EU has already put its name to many environmental and animal welfare instruments. Mostly, there is a lack of implementation and monitoring, as with fishing quotas, for example. The conservation of ecosystems for the benefit of future generations must be a key concern for the EU, even when aquacultures can, given certain prerequisites, present a benefit to the environment. Generally, what matters is to preserve a sensitive balance between environmental protection and animal welfare, on the one hand, and the economy, on the other. With this report, the EU would become a full member of the Protocol on Integrated Coastal Zone Management. EU Member States with access to the sea are already ICZM members, however. Since this comes into conflict with considerations of subsidiarity, I voted against it.
On 19 February 2010, the Commission published a proposal for a Council Decision concerning the conclusion of the Protocol on Integrated Coastal Zone Management, or the Protocol on the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean, also known as the Barcelona Convention.
Just like all EU Mediterranean coastal Member States, the European Union is also a contracting party to the convention and, as such, promotes the integrated management of coastal zones, particularly taking into account the protection of areas of ecological and landscape interest.
The ICZM Protocol sets further objectives including the sustainable use of natural resources and the preservation of coastal ecosystems. It also sets forth several provisions regarding economic activities related to tourism, fishing and aquaculture. The Committee on the Environment, Public Health and Food Safety is pushing for Parliament to approve the conclusion of the ICZM Protocol. I fully support the committee which is proposing that the Council proceed shortly to conclude the protocol on behalf of the EU.
Mediterranean coastal zones continue to experience high pressures on the environment and increased degradation of coastal resources.
Urban sprawl is intense in the Mediterranean, entailing the gradual loss of natural areas and biodiversity, and increasing competition for water resources. Coastal erosion problems and flooding of low-lying coastlines are exacerbated by urban encroachment on the near shore area and floodplains. Projected population growth concentrated in coastal urban areas, a near doubling of tourist flows and even greater transport growth are likely to exacerbate the pressures. Nearly 50% of the coastline could be built up by 2025, marking an increase from 40% in 2000. Moreover, the Mediterranean basin features among the most vulnerable areas as regards the impact of climate change.
The protocol provides a framework to stimulate a more concerted and integrated approach which is required to address these problems more effectively and achieve a more sustainable development of the Mediterranean coastal zones. This is why I voted in favour of this report.
in writing. - We Greens have not been convinced that we should support the Leinen proposal to consent to the Council position on this issue. The fact is that on 19 February 2010, the Commission published a proposal for a Council Decision to conclude, on behalf of the European Union, the Protocol on Integrated Coastal Zone Management (the ICZM Protocol) to the Convention for the Protection of the Marine Environment and the Coastal Region of the Mediterranean (the Convention is more commonly known as 'the Barcelona Convention'; it was originally signed on 16 February 1976 and subsequently amended on 10 June 1995).
The European Union is a Contracting Party to the Barcelona Convention, as are all EU Mediterranean coastal Member States. Under Article 4(3) of the Convention, the Contracting Parties must promote the integrated management of coastal zones, taking into account the protection of areas of ecological and landscape interest and the rational use of natural resources.
However, personally I find the proposal weak: bearing in mind that we need at least 40% of protected areas, I do not see a strong position in that respect.
I am in favour, since the protocol contains the general aims and principles, including the sustainable use of natural resources and the conservation of coastal ecosystems, as well as specific provisions concerning economic activities, such as construction, tourism, fishing, aquaculture and maritime activities.
The 2005 Treaty of Prüm defines a legal framework which aims to develop cooperation between Member States in order to combat terrorism, cross-border crime and illegal immigration. In 2007, it was decided to incorporate this treaty into the legal framework of the EU. The Prüm Decision and its respective implementation provides for the exchange of DNA data, fingerprints and vehicle registration data, as well as the exchange of information relating to important events of cross-border control and the provision of information intended to prevent acts of terrorism. The objective of this agreement is to allow Iceland and Norway to join with the EU Member States in these exchanges which, thus, aim to strengthen the cooperation between the authorities responsible for the prevention and fight against criminal offences.
As Iceland and Norway are associated with Schengen, it is important that the EU supports their efforts to prevent and combat terrorism and all forms of cross-border crime, while also guaranteeing integral respect for fundamental rights, namely those relating to the protection of personal data and respect for the principles of proportionality and necessity.
I am voting in favour of this agreement between the European Union and Iceland and Norway. I believe that deepening cross-border cooperation, particularly when it comes to combating terrorism and crime, is a positive step for all parties. Close cooperation between the EU and its neighbours in matters such as combating organised crime and terrorism or sharing information and police and judicial cooperation fosters a sense of security among Europeans, not only within the EU, but also in Europe in its wider sense.
in writing. - I voted in favour of the Council decision on the conclusion of the agreement between the European Union and Iceland and Norway on the stepping up of cross-border cooperation, with a view to tackling terrorism and cross-border crime. This decision lays out the necessary administrative and technical provisions for the automated exchange of DNA data, fingerprint data and vehicle registration data. With the freedoms granted by the Schengen area, it is also necessary to extend the tools available to combat cross-border crime and terrorism to those Schengen members not within the EU. I support this agreement, as it will strengthen the fight against terrorist and criminal threats within the Schengen area. It should be recalled that the security of the Schengen area will be further strengthened through the full implementation of the SIS II system. The Commission should exert all efforts to end the continuing delays with SIS II.
Terrorism poses one of the greatest threats to contemporary society, and so it is worthy of the greatest repudiation and the largest possible joint efforts to eradicate it. It is now clear that the various Member States, taken individually, are not capable of addressing an increasingly global threat, and that it can only be tackled if they pool their efforts, share information efficiently and rapidly, and articulate their actions effectively in terms of methods and means.
In view of this, I believe that we should welcome the European Union's agreement with Iceland and Norway - neighbours who share our values, particularly the same commitment to democracy and the rule of law, and the rejection of blind, extremist violence against defenceless citizens. I hope that their application will make way for a firmer and better collective response to the challenges that terrorism and cross-border crime pose to judicial systems and police forces.
This concerns the adoption of the text of the agreement between the European Union and Iceland and Norway on the application of certain provisions of Council Decision 2008/615/JAI, on the deepening of cross-border cooperation, particularly in the fight against terrorism and cross-border crime. It also concerns the adoption of Council Decision 2008/616/JAI on the implementation of Decision 2008/615/JAI on the deepening of cross-border cooperation, particularly in the fight against terrorism and cross-border crime, and its annex (05060/2009). Since I did not have any objections to put forward, I voted in favour of the conclusion of the agreement.
I strongly support the adoption of this agreement, which makes provision for applying the 'Prüm decisions' to Iceland and Norway. Although these two countries are not members of the European Union, they are nevertheless parties to the Schengen cooperation, which specifically means that no controls are operated on internal frontiers between these countries and the other countries of the Schengen area.
This situation completely justifies involving these countries more in cross-border cooperation in combating terrorism and international crime effectively. Thanks to this agreement, the Norwegian and Icelandic authorities will be able to cooperate more actively in these areas by applying these two 'Prüm decisions', which, in particular, provide for the exchange of information relating to DNA profiles, fingerprint data and vehicle registration.
I am voting against this cross-border cooperation agreement between the European Union, Norway and Iceland. It allows the exchange of data collected according to criteria which are vague as well as arbitrary, such as the presumption of terrorism or participation in large demonstrations. Once more, the right of opinion is violated under the pretext of security.
In order for the European area to become ever more an area of security and welfare, we need to continue our efforts at cooperation with all the European countries that are not part of the EU area. This agreement between the EU, Iceland and Norway comes under this approach, as it will allow greater cooperation in combating terrorism and cross-border crime.
I voted today in plenary in the European Parliament in favour of the recommendation on the draft Council decision on an agreement between the European Union and Iceland and Norway on the stepping up of cross-border cooperation to combat terrorism and cross-border crime. This agreement is yet another initiative on the part of the European Union which is designed to stamp out terrorism and it adds to overall European efforts being made in this direction. Such initiatives need to be taken continuously if terrorist action is to be combated effectively.
in writing. - Although the Parliament has backed the Busuttil proposal to consent to the Council proposal regarding the agreement between the EU and Iceland and Norway on the application of certain provisions of Council Decision 2008/615/JHA and Council Decision 2008/616/JHA, we Greens found too many unanswered questions on how it would be implemented, so we have not supported that approach, and we have voted against.
I am in favour since it strengthens cross-border collaboration in the fight against terrorism and crime between the EU, Iceland and Norway.
in writing. - I wholeheartedly welcome this report, which paves the way towards welcoming Iceland into the EU.
I voted in favour of Mr Claeys's report because I share his desire for the arrangement between the European Union, the Swiss Confederation and the Principality of Liechtenstein on their participation in Frontex activities to be concluded positively and as quickly as possible.
The tangible contribution of these countries to the control and surveillance of the EU's external borders would, in fact, represent further added value for Frontex, whose important work is now, more than five years after its creation, starting to produce the desired results in terms of combating illegal immigration and assisting the Member States.
The vote on this report calls Parliament to express its opinion on the implementation of the work of Frontex. Extending the activities of Frontex to Switzerland and Lichtenstein does have practical significance, but above all, is significant from a symbolic and programming point of view. Europe must provide all possible tools and support to Frontex and must strive for the work of the agency to be as geographically extensive and qualitatively effective as possible. Immigration and border control has, until now, been one of the most underestimated challenges facing the European Union, which too often has sought to hide from the idea that border protection and the prevention of uncontrolled immigration are tasks which Europe must deal with as a whole.
Therefore, I welcome any step which takes the continent closer to the creation of a uniform area for controlling migratory phenomena and borders. The immigration emergency must be adequately dealt with by the European bodies: it is now unthinkable to abandon the Member States in the face of a challenge such as massive immigration which affects, de facto, the whole continent, whether directly or indirectly. Our every effort to strengthen Frontex is therefore to be welcomed.
I voted against the report on the participation by Switzerland and Liechtenstein in Frontex activities as a matter of principle. I am opposed to the existence and overall modus operandi of Frontex. This is a mechanism that concentrates on hunting down people trying to cross the EU borders without travel documents in a way which not only fails to respect their fundamental human rights, but also drives many of them to even more hazardous attempts to enter, often at the cost of their own lives and, of course, strengthens human trafficking gangs.
This is an extremely costly military mechanism, the budget for which should be used to combat poverty in the countries of origin of immigrants and on services for their social integration into the Member States of the EU. The immigration issue cannot be resolved by creating fortress Europe, by repressing and combating immigration with military means or by the mass deportations effected within the framework of Frontex.
The principal aim of Frontex, created in 2005, is to coordinate operational cooperation between Member States in matters relating to the management of external borders. All countries involved in the execution, application and development of the Schengen acquis will have to participate in this agency, and the way in which each of them will participate will be specified in separate agreements between the EU and the respective countries. While Switzerland, on the one hand, joined Schengen on 12 December 2008, gaining the same membership status as Norway and Iceland, the protocol signed on 28 February 2008 with Liechtenstein, on the other hand, cannot be included before the Treaty of Lisbon enters into force, and it is currently being analysed by Parliament.
Despite this, the decision was made to include Liechtenstein in this agreement, as of now, for reasons of efficiency, even though this will only apply after this protocol has been concluded. I therefore support the approval of this agreement, which sets out the rights and obligations that will ensure that Switzerland and Liechtenstein can participate effectively in Frontex, especially with regard to voting rights, financial contributions and issues relating to data protection and confidentiality, etc.
I am in favour of this proposal, which seeks to bring together the Swiss Confederation and the Principality of Liechtenstein with Frontex. As set out in the Frontex regulation, the Member States involved in implementing and developing the Schengen acquis participate in Frontex activities. However, the way in which they participate must be defined through agreements with the European Union. This means that concluding this participation agreement between the EU and these two countries as soon as possible will be very positive for all the parties involved. Frontex, as a vital tool in the European strategy for the struggle against illegal immigration, must have at its disposal the means and conditions to effectively coordinate operational cooperation between Member States in matters relating to the management of the European Union's external borders. Therefore, the conclusion of this agreement will allow the Swiss Confederation and the Principality of Liechtenstein to contribute to closer cooperation in matters relating to the control and monitoring of external borders between their respective administrative services and those of the EU.
in writing. - I voted to support the Claeys report on the arrangement between the EU and Switzerland and Liechtenstein on the modalities of their participation in Frontex. The important task that Frontex provides in coordinating cooperation between Member States and non-EU Schengen members in the field of border management can only be strengthened with the participation of Switzerland and Liechtenstein. It should be recalled that the security of the Schengen area will be further strengthened through the full implementation of the SIS II system. The Commission should exert all efforts to end the continuing delays with SIS II.
The participation of the Swiss Confederation and the Principality of Liechtenstein in Frontex increases the means it has at its disposal and its responsiveness to the phenomenon of illegal immigration which is affecting countries on the fringes of the European Union that are suffering from similar problems to those within the EU relating to combating illegal immigration. I welcome the two countries' willingness to cooperate, and I hope that this will be implemented effectively and fruitfully. I also hope that this experience of working together will extend to other areas.
The Frontex agency was created in 2004 under the terms of Article 66.2a and Article 66 of the Treaty on the Functioning of the European Union, and it began its duties on 1 May 2005. This agency was conceived as an important tool in the common European strategy for combating illegal immigration. The aim of the proposal for a Council decision, subject to the adoption process, is the signing and conclusion, on behalf of the EU, of the agreement between the European Union, on the one hand, and the Swiss Confederation and the Principality of Liechtenstein, on the other, on the terms of those countries' participation in the European Agency for the Management of Operational Cooperation of Member States in the European Union - Frontex.
I welcome the conclusion of this agreement, thanks to which these two countries will be able to contribute to closer cooperation in matters relating to the control and monitoring of external borders. I hope that the Member States will make every effort to conclude the necessary ratification procedures for the association of the Swiss Confederation and the Principality of Liechtenstein with Frontex as soon as possible.
As the shadow rapporteur on this matter for the Group of the Alliance of Liberals and Democrats for Europe, I voted in favour of this report, which will allow for the participation of Switzerland and Liechtenstein in Frontex. Established in 2004, the Frontex agency has the objective of enabling operational cooperation between the Member States regarding the management of external borders. For reasons of effectiveness, it is important that all the countries associated with the Schengen agreements participate in this.
I voted to support this proposal for a Council decision because I believe that Frontex - which has been operational since 2005 - has undoubted already demonstrated that it is an important instrument of the common European strategy towards illegal immigration, but I also think that it should be further elaborated on in this sense.
It is a matter of applying its founding legislation, which sets out the participation in its activities of all third countries which are associated with the implementation, application and development of the Schengen acquis, all of which has the aim of developing its tasks of assisting in the training of national border guards and risk analysis.
Even though we are aware that the Swiss Confederation has been a part of the Schengen Area since 1 March 2008, whilst the Principality of Liechtenstein is still awaiting the enactment of a specific protocol, we welcome the conclusion of this arrangement in any case because we believe it may enable these two countries to contribute to closer coordination between the competent administrative services of the participating States. We therefore hope that the Member States will do everything within their power to complete the necessary ratification procedures as quickly as possible in order to associate the Swiss Confederation and the Principality of Liechtenstein with Frontex.
I voted in favour of the arrangement establishing the modalities of the operational cooperation of Switzerland and Liechtenstein with the activities of the Frontex agency.
Operational since 2005, this agency has the weighty responsibility of coordinating cooperation between the Member States on the control of external borders. Increasing the number of countries participating in Frontex's activities is therefore an initiative which we should welcome, inasmuch as it will further strengthen the operational and budgetary powers of the Frontex agency. By virtue of their location, these countries will be participating more in strengthening the control of airports and land borders as opposed to sea ports. Strengthening the control of these borders is one of the major challenges for the Union, given the considerable number of illegal crossings of land borders that take place every year.
Of course, under this agreement, this participation will take place on a voluntary basis, but I strongly hope that the next revision of the regulation establishing the Frontex agency will impose more obligations on the Member States to cooperate in the management of our common external borders.
I am voting against this report. It endorses the participation of Switzerland and Liechtenstein in Frontex, an agency which is emblematic of the policy, advocated by this European Union, of hunting down destitute migrants. Frontex's 'European patrols against illegal immigration' only result in migrants taking more and more risks to get to our shores.
Only a policy of fair distribution of wealth, ending the EPA method, will allow us to put a stop to these migrations for reasons of hunger. The Europe of permanent competitiveness that liberals and social democrats are building for us is merely increasing them.
The Frontex agency was created as an important tool for a common European strategy on combating illegal immigration. Its principal role is to coordinate operations between Member States relating to the management of its external borders. The extension of this cooperation to other European countries is very important in the fight against illegal immigration, since it gives the agency more material resources and manpower to meet its objectives.
Explanation of vote: Ever since its establishment in 2004, Frontex has become an important instrument of the common European strategy for combating illegal immigration. Such international conventions have proven to be effective on many occasions and have shown that this type of operative joint effort should also be extended to non-Schengen countries. This is why Switzerland and Liechtenstein should also be offered the opportunity to be full members in this cooperation effort. I welcome the agreement and hope that Member States will make every effort to ensure that this accession is achieved as soon as possible. Thank you.
I believe that the establishment of the European Agency for the Management of Operational Cooperation at the External Borders (Frontex) is unacceptable. The immigration issue requires a strategy against poverty and in favour of employment and peace, as well as a fair trade strategy from the countries of the EU as a significant contribution to the stability of regions adjoining it. In my opinion, the EU's handling of the migration phenomenon truly brings shame on Europe. The main exponents of this policy that criminalises migration and overrides the fundamental rights of migrants are the deplorable Shame Directive and the activities of Frontex. The Member States are reducing their development aid and preventing developing countries from achieving the Millennium Development Goals. I am opposed to fortress Europe, which uses migrants as cheap labour without job security or rights, and also to current repressive EU immigration policy.
The objective of the proposal before us for a Council decision is the signing and conclusion of an agreement between the European Union, on the one hand, and the Swiss Confederation and the Principality of Liechtenstein, on the other, on the arrangement of the modalities for the participation by those States in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, known as Frontex. Now, Frontex was established in 2005 and carries out important work in the prevention of illegal immigration at the external borders of the EU.
With this agreement, it will now also be possible for Switzerland and Liechtenstein to secure closer coordination of controls and supervision at the external borders between the relevant domestic agencies and those of the EU. This has my unconditional support. For this reason, I have voted in favour of this impeccable report by Mr Claeys.
The aim of the proposal for a Council decision is the signing and conclusion of an arrangement between the European Union, on the one hand, and the Swiss Confederation and the Principality of Liechtenstein, on the other, on the modalities of the participation by those states in Frontex.
This agency is conceived as an important instrument of the common European strategy towards illegal immigration. Among other things, Frontex also gives assistance to Member States in the training of national border guards and offers them technical assistance and support in organising joint return operations or border surveillance. The arrangement between the European Union and Switzerland and Liechtenstein also contains provisions on limited voting rights of representatives of the Swiss Confederation and the Principality of Liechtenstein on the Frontex management board, financial contributions of both countries to Frontex's budget and the confidentiality of data.
I cannot but welcome the conclusion of this arrangement, which enables these two countries to contribute to closer coordination in checks and surveillance at the external borders. I therefore hope that the Member States will do everything within their power to complete the necessary ratification procedures as quickly as possible in order to associate the Swiss Confederation and the Principality of Liechtenstein with Frontex.
in writing. - The aim of the proposal for a Council decision which is the subject of this consent procedure is the signature and conclusion, on behalf of the European Union, of an arrangement between the European Community, of the one part, and the Swiss Confederation and the Principality of Liechtenstein, of the other part, on the modalities of those states' participation in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, called Frontex. We Greens did not see many problems there, so we voted in favour.
I am in favour of signing the arrangement between the EU, the Swiss Confederation and Liechtenstein for the participation of these two States in Frontex.
I categorically disagree with the statements made by our fellow Member, Mr Tomaševski, on the situation regarding Lithuania's Polish minority, which I view as unobjective and rather exaggerated. However, the attempt by our Seimas Commission for Ethics and Procedures to treat the European Parliament as a servant of Lithuania or civil servant was also rather unsuccessful and did not correspond with reality. Moral levers, the use of public opinion and ethnic appeals in the media are one thing; efforts to influence the freedom of thought and expression of an MEP in political decisions is another matter entirely. We made a mistake and therefore, the only route open to us is to honourably acknowledge that in this conflict, Mr Tomaševski is right in technical and procedural terms, just as the assessment of this situation submitted by the European Parliament is right. Therefore, I am voting for the EP position. Otherwise, it would be undignified, not just from the point of view of the EP, but also from the point of view of Lithuania.
I agree with this report because Mr Tomaševski is not facing legal proceedings within the meaning of Article 8 of the Protocol on the Privileges and Immunities of the European Union, and this case does not concern parliamentary immunity because Article 2 of the Statute for Members provides that 'Members shall be free and independent'. Furthermore, Article 3 states that '1. Members shall vote on an individual and personal basis. They shall not be bound by any instructions and shall not receive a binding mandate. 2. Agreements concerning the way in which the mandate is to be exercised shall be null and void.' It is thus clear that the decision of the Chief Official Ethics Commission violates the principles of the freedom and independence of Members established by the Statute for Members of the European Parliament, which is part of European Union law. The fact that Lithuanian law extends the remit of the Chief Official Ethics Commission to overseeing the activities of Members of the European Parliament elected in Lithuania therefore represents a breach of European Union law.
In the European Parliament, we very often take action in defence of fundamental rights and civil liberties around the world. Parliament awards the Sakharov Prize to people who have particularly distinguished themselves by their service in the defence of civil rights and the rights of minorities. However, in the EU, these rights are also being broken. This mainly concerns the rights of national minorities. Certain Member States, and I am thinking of Lithuania, scoff at the Council of Europe's Framework Convention on Human Rights. Valdemar Tomaševski, a Member of the European Parliament, has been called to account by the Lithuanian Parliament for his defence, made in the European Parliament, of the rights of minorities in Lithuania. This situation is reprehensible, unacceptable and scandalous. I appeal to the European Parliament Subcommittee on Human Rights and the European Commission to ensure that European Union standards on questions of fundamental rights, liberties and the rights of national minorities are raised to the highest level and effectively enforced.
Advocating the independence of the MEP's mandate is the responsibility of Parliament, and that independence cannot be jeopardised. Following a decision by the Chief Official Ethics Commission of the Republic of Lithuania, Parliament needs to defend the parliamentary immunity of its Member, Mr Tomaševski, who has seen the independence of his mandate undermined by this decision.
The case of our fellow Member, Mr Tomaševski, entails, as it were, two problems. The first is the situation of the Polish minority in Lithuania, whose rights are being called for by Mr Tomaševski. The second may appear to have been caused by the first, but this is not, in fact, the case. The Chief Official Ethics Commission of the Republic of Lithuania has issued a public admonition to Mr Tomaševski on the basis of the Code of Conduct for State Politicians. A situation in which a public institution of a Member State admonishes an MEP for words which he spoke in connection with the performance of his duties as an MEP is unacceptable. The fact that the case concerns the public defence of a national minority does not make the situation less important. On the contrary, this only makes it more outrageous. Therefore, I decided to endorse the request for defence of the immunity and privileges of Valdemar Tomaševski.
I voted in favour of this report because I believe that strengthening Eurostat is a necessary step if other Greek-type cases and the presentation of inaccurate statistics are to be avoided. In fact, the conferral of increased powers on Eurostat and closer cooperation between Eurostat and the ECB will make it possible to plan and carry out more detailed investigations into economic and financial statistical data.
The Karas report is in line with the European response to the Greek crisis. Improving monitoring and economic governance is highly necessary today, particularly in order to curb the distrust of the markets which still weighs heavily on Greece, as well as the whole European Union. The report thus aims to strengthen Eurostat in order to avoid future repetitions of the Greek situation and, more specifically, erroneous statistics. I voted in favour of this report, as I believe that the European Commission's proposal is acceptable as it stands, but also that it is the minimum that can be accepted in terms of additional monitoring. In addition, the rapporteur, in my view rightly, supports the prospect of closer cooperation between the European Commission (Eurostat) and the European Central Bank, but with respect for the role and the independence of the two institutions.
Voting in favour of the Karas report is, after the events chiefly affecting Greece, a question of responsibility. The fraudulent statistics, the quantitative misunderstandings chiefly affecting the Commission and Greece demand not only that Eurostat and its power of scrutiny over the data produced by Member States be decisively and logically strengthened, but also that this clampdown be counterbalanced by the safeguarding of minimum guarantees of the independence of national statistical bodies. Therefore, in view of the fundamental role of statistical data in good, healthy European governance, I join Mr Karas in urging the Commission to intervene decisively and resolutely in this area.
The European Union has learnt a lesson from Greece's experience. The Commission's initiative on regulating and giving new powers to Eurostat will prevent similar situations from occurring in future.
For this reason, I think that the Commission's proposals, amended by Parliament, must be implemented as quickly as possible so that immediate action can be taken where false reporting of statistical data by any Member State is suspected. The European Union cannot afford to put its credibility or position on the financial markets at stake because it is perceived as a whole and the blame is shared, even if it is the fault of just a single state.
The notion of turning Eurostat into an audit institution was rejected five years ago. There is not even any point in us thinking along the lines of 'what would have happened if'. However, what is relevant is that the proposal now has every chance of being implemented. Accurate, credible statistical data is a prerequisite for the Economic and Monetary Union to operate properly. In fact, reviewing Eurostat's functions can only but increase the level of trust among European Union Member States and even strengthen their credibility.
I voted in favour of the resolution because I agree with the Commission's proposal, with the respective changes brought in by Parliament. As regards these changes, I would like to point out that the Member States will have to provide the Commission (Eurostat) with all statistical and budgetary information based on a standard, internationally accepted accounting method. They should also ensure that the values from the planned budgetary deficit and the level of public debt should be the values set for the current year by the Member States. Such values should correspond to the most recent official forecasts, based on the most recent budgetary decisions and economic developments and perspectives, along with monthly and quarterly results. Such values should be established as early as possible in relation to the notification period.
Good quality, reliability and accuracy of statistics are essential in times of crisis, such as those that we are currently experiencing, if situations like the one in Greece are not to be repeated. For this reason, I believe it is crucial that there is efficient and strict implementation of the policy commitment made on this matter, and that statistical data should also comply with Community legislation in force, for example, by presenting national security statements to the Commission (Eurostat).
On the other hand, the investigative powers of the Commission (Eurostat) must be expanded, allowing them to conduct inspections of national statistical offices without prior notice, with access to all accounting and budget information. This will allow them to assess the state of a country's public finances. The imposition of financial and non-financial sanctions for statistics that are not presented in compliance with Community legislation should also be considered.
This report is another step towards monitoring the internal workings of countries, this time through statistics. For example, it is proposed that monitoring visits should be conducted on a Member State whose statistical data is under scrutiny. They want the Commission, through Eurostat, to have the right to access the accounts of public bodies at the level of central and state administration, local authorities and social security, including providing detailed accounting information, statistical surveys and relevant questionnaires, and other related information, such as off-balance sheet transactions. They ask all this while adding that this must be done in compliance with legislation on data protection and statistical confidentiality.
On the other hand, they insist on the strict implementation of the Stability Pact and argue that the Commission should consider establishing sanctions under the Stability and Growth Pact in matters relating to misleading macro-economic statistics presented by Member States.
In practice, if these proposals are accepted by the Commission and the Council, the Commission (Eurostat) will have access to all the statistical and budgetary information required to assess the data quality of national, regional and local accounts, inventories, reporting tables for the excessive deficit procedure (EDP), accounts of bodies of an extra-budgetary nature and non-profit organisations and similar bodies which make up the public administration sector in national accounts.
The current crisis is due not to statistical inaccuracies, but to the dogmatism being shown by the governing liberal elites. This report advocates absolute respect for the Stability and Growth Pact. It urges the introduction of unannounced controls on the budgets of the Member States. It builds up suspicion into a political doctrine by demanding that Member States who falsify their statistics face sanctions.
The European project cannot allow itself to become confused with this authoritarianism which contradicts the sovereignty of the people. It is about time that we built a Europe of cooperation and solidarity and a Europe based on the shared confidence that we need.
The quality and viability of statistical data on the economic performance of EU countries are of crucial importance for ascertaining the real condition of economies in Member States. The Greek statistical data, which, according to the news, were biased and did not reflect the reality of the economy, were an important warning for people to take measures to prevent situations like this one from taking place in the future. In this way, the strengthening of Eurostat's powers and technical resources is vital if the EU is not to be faced with a situation where statistical data are misrepresented by Member States. Enhanced inspection by Eurostat, which is being put into practice without warning, will be extremely important for the future reliability of statistical data in Member State economies.
The amendment of the regulation as regards the quality of statistical data in the context of the excessive deficit procedure represents a particularly important and urgent measure in view of the present problems in most of the national budgets of the Member States. The Stability and Growth Pact, which is now to be revived and strictly adhered to, can only be sensibly monitored if Eurostat receives data which has not been falsified and which corresponds to reality. Now we know that Greece swindled its way into joining the euro by the deliberate submission of falsified data to the EU.
It goes without saying that this is a scandal. This kind of thing must never happen again. It is all the more important, therefore, that the powers of Eurostat should be expanded, and that it should be given the possibility of carrying out unannounced control visits to the various state agencies. Only in this way will the Stability Pact be worth the paper it is written on. I therefore voted in favour of this report.
The quality of statistical data is particularly important at the moment, given the need for a rapid response to any potential economic warning sign. If the previous data is known, there is no need for additional arguments. Moreover, statistical data is a useful tool in every sector where the European Union has powers as it is essential for making short-, medium- or long-term decisions. The better the quality of this statistical data, the better the decisions made will respond to the challenges which Member States and the European Union as a whole are facing.
The European Commission's proposal was very positive and it was improved by the respective changes introduced by Parliament, namely:
that the Commission (Eurostat) receive an appropriate competence framework, adequate staffing and as much independence as possible;
harmonisation of statistical data collection;
standardising of statistical and budgetary information supplied by the Member States;
elaborating sanctions within the framework of the Stability and Growth Pact in relation to the submission of misrepresented macro-economic statistics by Member States.
I therefore voted in favour.
I supported this report. The European Union Strategy for the Baltic Sea region is the first and, until now, the only attempt to create a complex common development strategy. Today it is clear that the actions carried out by individual Member States are not effective enough and fragmented, and therefore it is necessary to promote cooperation at regional level. At present, there is a disproportion in terms of economic development and innovation, and thus there is a necessity to increase the potential of all areas, including transport, energy and tourism. We must not miss the opportunity of using the added value of the Baltic Sea strategy and other future macro-regional strategies to reach a new level of synergy which can reduce existing disparities in order to create a permanent area of common prosperity with a high level of competitiveness, which is crucial in the face of an ageing population and the new challenges of globalisation.
I welcome the report on the European Union Strategy for the Baltic Sea region. The macro-regional concept provides concrete answers to a large number of challenges we are currently facing which go beyond national borders. The Baltic Sea strategy is the first attempt to make use of macro-regions. It will allow territories which are different, but which face similar problems, to undertake joint action within a flexible institutional framework. This macro-region will not be competing with the Member States; it will complement them. It will be based on the principle of partnership between the various levels of public authorities, the private sector and the voluntary sector.
This new form of governance will undeniably bring added value to local, national and European policies. It would be worth applying the concept of macro-region to other territories characterised by a strong economic, environmental and cultural interdependence.
The rapporteur emphasises, with good reason, the fact that the Baltic Sea strategy is a pilot project from which future strategies relating to macro-regions can take their inspiration. The Atlantic Arc should, in my view, be at the heart of our thinking on these future strategies. Given the joint problems faced by these coastal territories - Brittany, Cornwall, Galicia and the Algarve, among others - the creation of an Atlantic macro-region will contribute to a joint and harmonious development.
The European strategy for the Baltic region is the first attempt at creating a common development strategy for a macro-region. The purpose of the strategy is to solve common problems and to concentrate action on achieving shared objectives. There are two major areas of interest for this region: the environment and scientific development. This is a complex strategy, but it is an interesting one that could be developed for other regions in Europe.
As a Lithuanian and a Member of the Group of the Alliance of Liberals and Democrats for Europe, I will always support a strategy that will help the Baltic Sea region become the best example of the practice of sustainable development and regional cooperation. The resolution on the European Union Strategy for the Baltic Sea region, which the European Parliament approved today with the support of the ALDE Group, is oriented towards Lithuanian opportunities. The strategy aims to reduce the dependence of the Baltic region on Russian energy, to link the energy networks of countries in the region and diversify energy sources, to ensure the extension of a railway axis from Berlin to the Baltic coast, and resolve the difficulties of crossing the border with Russia. These are four particularly important steps for Lithuania. In addition, together with other MEPs, we were able to draw attention to the fact that the European Commission has to watch and monitor whether the same approach and international conventions are followed in the neighbouring countries, especially in those which are planning to build nuclear power plants near external EU borders. All of the countries of the Baltic region, including Russia and Belarus, must adhere to the most stringent nuclear safety and environmental standards. That is what I am striving for in my written statement on the construction of a nuclear power plant in Belarus, which I presented to fellow MEPs to sign, and I hope it will receive even stronger support following this vote.
As I noted earlier with regard to its environmental problems, the European Union should make the Baltic Sea one of its priorities due to the particularly serious circumstances which affect it. As this is now one of the main routes of communication and exchange between Member States, it reminds us of the role that the Baltic has had in the past. It also highlights the need for the European Union and its Member States to recognise the existence of regions which have an advantage in being seen by those Member States as functionally integrated entities due to their identity and the problems and challenges to development which they face.
The Baltic Sea and the regions of Member States that lie on its shores have the necessary capabilities to become part of and operate as pilot macro-regions. I hope that the conclusions arising from the practical implementation of the EU strategy for the Baltic Sea region will allow the future role of macro-regions in European cohesion policy to be more accurately and appropriately assessed.
Encouraging the cooperation of the Baltic states in order to protect the area and to respond to common challenges relating to economic, social, energy and transport matters, and so on; and, indeed, why not? It seems to me, however, that this cooperation could very easily take place without the interference of the European Commission.
In truth, however, the essential part of this report is the promotion of macro-regions as an additional 'level of governance', and perhaps, though only in the future, as part of the European Union's 'cohesion' policy. This cohesion would involve amalgamating regions on both sides of borders, if possible in the form of European groups of local and regional authorities, and these groups would necessarily have legal personality and choose, in a 'sovereign' manner, the national law that will govern them. If, in order to do that, we have to look for or invent common interests as a criterion for amalgamating regions, and to create a European tax to finance it all, never mind.
Whatever the rapporteur says about it, anything goes when it comes to abolishing national frontiers and reconstructing the European landscape. This is why, quite apart from the interest that the Baltic Sea and its problems may arouse, we voted against this report.
I voted for the European Union Strategy for the Baltic Sea region and the role of the macro-regions in the future cohesion policy. I agree with Mr Olejniczak that the strategy for the Baltic Sea region must act as a gateway, a pilot project, for future macro-regional strategies. In the evolution of the European Union, the new 'macro-regional' approach must aim to create the conditions required to ensure employment for future generations, promote cohesion and realise environmental protection operations, through innovation in European countries, sustainable development, improvements to mobility and accessibility in the regions, and the promotion of polycentric development.
These constitute common interests and goals which can emancipate and balance the countries which today make up the European Union, as well as form an incentive for the accession of new States, the reinforcement of the European project and its development ever closer to neighbouring countries. I agree with the central role conferred on Member States, which are thereby propelled towards a new level of governance which will allow them to assist the peripheral and most disadvantaged regions. In conclusion, I emphasise the importance of the Commission's role, calling upon it to rapidly enact the strategy for the Baltic Sea region and the creation of other macro-regions.
The only merit of this report is that it demands the elimination of pollution in the Baltic Sea. This elimination is necessary for the preservation of our ecosystem. It must be carried out as quickly as possible. However, this text is characterised by the same dogmatism as most of the reports that we are voting on. While it claims to be ecologically responsible, it cites the development of nuclear power in the region without condemning it. As for its stated desire to establish highly competitive European macro-regions, this is completely unacceptable. Throughout these regions, they are aiming once again to dismantle the welfare state. The remediation of the Baltic Sea region cannot be carried out in the way advocated by liberalism.
The Baltic Sea is one of the most polluted seas in the world, which means that the concept of macro-regions, where the focus is on common, shared objectives or development problems due to their geographical characteristics and conditions, and the attempt to create a common, integrated development strategy for this macro-region makes perfect sense. The Baltic Sea's common resources are shared by many countries, resulting in a considerable interdependence between them, thus justifying a broad strategy for this region. The strategy for the Baltic Sea region is the first and, so far, the only attempt to create a common, integrated development strategy for a macro-region, and it should be seen as a pilot project and an example within the European Union.
I voted for the report on the European Union strategy for the Baltic Sea region and the role of macro-regions in the future cohesion policy, above all, because the strategy's implementation process must proceed more rapidly, in particular when implementing energy policy, one of the priority areas of this strategy. This is an important part of the external relations of the EU and its Member States. We must develop cooperation between the Baltic states and neighbouring countries, while remembering to reduce the region's energy dependence. It is a very good thing that room has also been found in this strategy for issues of nuclear safety in the region. I hope that, in view of the intended expansion of nuclear energy in the Baltic Sea region, EU countries have to follow the strictest safety and environmental standards and the European Commission has to watch and monitor whether the same approach and international conventions are implemented in the neighbouring countries and do not simply remain on paper, especially in those countries which are planning to build nuclear power plants near external EU borders. We must ensure that both EU Member States and neighbouring countries, especially Russia and Belarus, where there are plans for the construction of nuclear power plants, take these provisions seriously. The Baltic nuclear triangle being created is not just a concern for Lithuania but the whole of Europe. The plans of Russia and Belarus to build new nuclear power plants near the EU's eastern borders pose a serious threat to the environmental security of both Scandinavia and Western Europe.
In the EU, it is important to have a macro-regional vision of the Baltic Sea region. Cooperation on the environment, energy and other areas with non-EU Member States such as Russia and Belarus is also beneficial. Undoubtedly, I also voted for the report because it correctly indicates that EU Member States should become an example in the area of the environment and nuclear safety, in particular, when building new nuclear power plants. We should also require adherence to the highest standards and good cooperation from our neighbours, particularly those planning to build their nuclear power plants near EU borders. Unfortunately, I would hardly call the Belarusian decision to locate a new nuclear power plant just 25 kilometres from the Lithuanian border and 50 kilometres from the capital Vilnius a friendly gesture. None of the capitals of the other EU Member States are so close to the Union's external borders and would not face such a situation. Environmental NGOs in Belarus are sounding warning signals because, in their opinion, international safety and environmental standards are not being adhered to in the planning and construction of the power plant. There is concern that the presentation of the project to both Belarusian and Lithuanian society is being organised in a superficial way and does not respond to the main issues. The EU cannot forbid the construction of nuclear power plants right next to the Union's borders. However, together we can negotiate with the Belarusian Government on the location of the construction. Brussels must take all measures to ensure that during the construction of the nuclear power plant, we monitor whether Belarus scrupulously honours international commitments in accordance with the Espoo and Aarhus Conventions.
in writing. - The strategy for the Baltic Sea region is the first attempt to create a common development strategy for a macro-region. It is a functional area focusing on common development goals and problems, with certain common features and geographical determinants. As Greens, we believe it is important that Green/EFA amendments were adopted at the committee stage, including stressing that the development of macro-regions is essentially of a complementary nature and should not aim to replace EU financing of individual, local and regional programmes as a funding priority, and giving a prominent role to the transport of goods by sea.
This report advocates the importance of developing strategies for macro-regions in the European Union. These are seen as a set of territories grouped around common objectives and challenges. The report is devoted to the EU strategy for the Baltic Sea region in the form of a pilot initiative. I support this motion, as I believe that an integrated territorial plan, which promotes a strategy based on the common interests of the territories of the regions concerned, which must rely on the contribution of all European policies in pursuit of its objectives and be guided by the objectives of regional European policy, especially by the aim of cohesion, is essential.
In this sense it points to the Green Paper on Territorial Cohesion, highlighting the importance of intervening in the various regions of the European Union based on their functional needs. It is hoped that this initiative will be the first of others that are able to provide the various European macro-regions with a suitable legislative and programmatic framework, based on the idea of European territorial cooperation.
in writing. - The EU strategy holds enormous potential for us and our neighbours within several policy areas. Successful implementation of the strategy could enhance the region's prosperity and accessibility, and ensure security in the region and protect the environment.
Optimal results can only be achieved with the pooling of resources towards commonly defined goals. Closer cooperation between Baltic countries will reduce differences between our countries, help harmonise our markets, and make them more accessible.
Its unique geographical position and interdependence puts the Baltic States in a strong position to use the EU strategy to improve relations with our non-EU neighbours. Possible areas for cooperation with Russia include: transport connections, tourism, cross-border health threats, environmental protection and energy. We also need to address the lack of appropriate infrastructure and accessibility between various transport networks.
The Baltic Sea is one of the most polluted sea areas in the world; only coordinated joint action can reverse this. The implementation of the strategy has been slow so far. We need to kick-start the process and step up our efforts.
Looking ahead, I believe that the strategy's agenda will be progressed further when the EU Presidency is held by Baltic States - Poland in 2011 and Lithuania in 2013.
I congratulate the rapporteur on a very well drafted report. Of course, I endorsed the report on the European Union strategy for the Baltic Sea region and the role of macro-regions in future cohesion policy. The document refers to several crucial issues: the environment, energy and external affairs. In my opinion, one of the most important challenges for the Baltic Sea region is the creation of an efficient network of different forms of transport. I am glad the final version of the document includes my amendment emphasising the significance of the Central European Transport Corridor. Development of transport networks and ensuring that all regions have the right level of access to infrastructure is the guarantee of real cohesion in the European Union.
I am pleased that the report on the strategy for the Baltic Sea region has received such broad support in Parliament, and, as shadow rapporteur for my group, I would like to thank the rapporteur for his constructive cooperation. The report reflects the various challenges that the States bordering the Baltic Sea are facing, and calls for the problems involved in dealing with the environmental damage in the Baltic Sea, in economic development and in developing the transport infrastructure in cross-border, macro-regional cooperation to be addressed and for solutions to be found. Russia, Belarus and Norway should be involved in this cooperation. Interdisciplinary cooperation is needed here, including in the European Parliament committees. This macro-regional strategy for the Baltic Sea is a pilot project. Whether or not a macro-regional structure is the way forward for the cohesion policy of the future will depend on the success of this pilot project. The regions on the Baltic Sea that are already cooperating with one another but, in particular, the Member States, are now being urged to put this strategy into practice. The European institutions, in particular the European Commission, should fulfil their role of providing coordination and support.
I voted in favour of the present report as I believe the contribution that EU regional policy can make to the plan to revive the European economy to be essential. Regional policy should be viewed as a long-term EU development policy which champions renewed competitiveness and employment in the Member States. The fight against the economic and financial crisis has also assisted in the speeding up and simplification of cohesion policy programmes that I believe to be of the utmost importance for greater rectification of budgetary policy. This is also needed to combat the current difficult environment: by speeding up programmes, it will contribute to strengthening the EU, the Member States and their regions. It is therefore essential to proceed with the goal of greater competitiveness, sustainability and flexibility for these programmes in the context of a globalised world. I also believe that it is essential to continue to pay special attention to the regions mentioned in Objective 2 through assistance in the economic and social conversion of these areas, demonstrating their full potential, and promoting the coordination of all their means and tools in order to promote growth and employment.
I voted in favour of this report because I recognise how crucially important regional policy is in helping us face the consequences of the lengthy economic and financial crisis we are experiencing. Unfortunately, the so-called Objective 2 regions of Europe have paid a very high price in unemployment and social exclusion terms as a result of the crisis. I therefore believe that the proposal to actively support SMEs in those regions, with the aim of preserving existing jobs and possibly creating new ones, is particularly helpful.
We need to know that the European Union's regional policy is the main European factor in reviving the economy; as the report emphasises, it is the most important source of EU investment in the real economy. It is important, however, that the economic revival in our regions does not just take place now, but also over the medium and long term. This is why the Kratsa report, which I voted for, aims to combat structural problems, particularly concerning competitiveness and employment. Today, all the actors in our regions are affected by the crisis. Small and medium-sized enterprises, for example, are encountering more and more difficulties in making use of micro-financing and micro-credit. A fundamental objective for us, therefore, is to make our regions more attractive, which will allow us to eventually increase investment in our regions should this be necessary.
I supported this report. A properly coordinated EU regional policy may strengthen competitiveness and employment in the EU's regions. In the context of the global financial and economic crisis and the current economic slowdown, EU regional policy is a key delivery instrument, making a decisive contribution to the European Economic Recovery Plan. I believe that in future, regional policy must be based on the priorities laid down in the EU 2020 strategy, such as smart, sustainable growth achieved by exploiting new ways of achieving sustainable economic growth and promoting better business conditions with fair competition, job creation, entrepreneurship and innovation for all the regions, developing SMEs and supporting their growth potential. The use of Structural Funds is particularly relevant in the context of regional policy and therefore, I believe that an increase in the flexibility of the Structural Funds would allow us to begin the planned programmes immediately, the implementation of which would contribute to the improvement of the economic and social situation in individual regions.
The European Union has always paid scant attention to the world of SMEs, committing itself more to words than to deeds in policies focused on competitiveness and innovation. Above all, this Europe is far removed from local institutions and from those administrative bodies that are furthest from the centre but closest to the citizens.
However, the fundamental arguments expounded by the rapporteur in her report, on which we are voting today, the fundamental logic that she outlines, is commendable, because, from my point of view, it pays due attention to the need to make greater use of EU funds to combat the crisis and the impoverishment of depressed areas or areas at risk of economic and social decline. Moreover, as the report suggests, it is the truly vast world of SMEs that the EU should target today with new and more consistent efforts, if it really does want to help pull the continent out of crisis.
Our SMEs, which make up 99% of Europe's productive fabric, need freedom from bureaucracy. Today, however, given the difficult conditions that they in particular face, they also need support to overcome the problems of accessing credit and adapting to an increasingly complex and competitive global market.
The European Union and its Member States are facing a major financial, economic and social crisis. They must make considerable efforts to secure as many jobs as possible and achieve the highest possible employment rate in Europe.
In order to beat this crisis, the EU must step up its efforts and invest in skills, vocational training and in creating sustainable jobs. The objective of the EU 2020 strategy should be to launch effectively an extensive European initiative on employment which will, for instance, reinforce activation schemes, particularly for the low-skilled, through personalised advice, intensive training or retraining and upskilling of workers, apprenticeships, subsidised employment and non-refundable start-up grants for the self-employed and businesses.
These measures can be financed by the Payments Committee of the European Social Fund. Early intervention is required at the moment when jobs are actually lost, not least in order to reduce the risk of people becoming excluded from the labour market. These measures are required at a time when the unemployment rate has risen in the EU 27 from 8% in 2009 to 9.6%.
The cohesion policy constitutes an important source of financing for the European regions, and in this sense it plays a decisive role in the fight against the economic and financial crisis.
I join the rapporteur in emphasising the particular importance of Objective 2. While the Structural Funds must definitely contribute first and foremost to helping regions lagging behind in terms of development to catch up, the other regions must have access to financing adapted to the problems they face. Since the 2006 reform, Objective 2 has been contributing to the strengthening of regional competitiveness and employment, with financing of EUR 54.7 billion for the period 2007-2013. This investment in the competitiveness of the regional economies is all the more relevant in a period of economic crisis.
It is through efforts in innovation, research and development that the European Union will be able to regain and stabilise sustainable growth and skilled jobs. In the context of the debate on the European financial perspectives for the post-2013 period, it is essential that the European Parliament remembers its commitment to Objective 2. The cohesion policy must remain a strong and well-financed policy, and I would therefore emphasise the necessity of retaining the financial resources for Objective 2. This is vital for facilitating the convergence of all the European regions.
This report focuses on the contribution of EU regional policy to resolving the economic crisis. The structural funds are essential for investment in areas that contribute to improving productivity, and to economic growth. The role of the structural funds is all the more significant at a time of budgetary restrictions, when there are cuts to public investment in the Member States. These funds are also crucial to funding initiatives which are aimed at preparing Europe for the post-crisis situation, such as capacity building activities in new areas and new technologies for Europeans.
Having noted that the recently adopted EU 2020 strategy is structured around economic, social and territorial cohesion, a dynamic cohesion policy, and that the structural funds are indispensable tools for achieving the objective of sustainable and inclusive growth in the Member States, particularly in the regions, I voted completely in favour of the proposals included in this report. In the context of the economic and financial crisis that the EU is currently experiencing, regional and cohesion policy and, in particular, Objective 2 programmes are taking on greater importance in the process of economic recovery, as a stimulus for competitiveness and the creation of jobs at regional and local level, providing essential support for public investment.
I therefore believe that the introduction of greater flexibility is quite positive, and that the simplification of cohesion policy programmes is vital. On the other hand, this means strengthening flexibility in allocating EU funds so as to allow regions to fully benefit from the support for investment in infrastructure, supporting its business community, which is primarily made up of small and medium-sized enterprises, and in stimulating research and modernisation in the industrial or agricultural sectors.
Given the importance of the principle of solidarity, I believe that it is crucial for the Community funds for cohesion policy to be implemented effectively. As I have had the opportunity to say on other occasions, the efficient allocation of EU cohesion funds is vital in reducing the imbalances in various regions of the EU 27, to help alleviate imbalances and to promote European competitiveness. It is essential to help disadvantaged areas to develop, to enhance the efficient allocation of funds for innovation, technology and education, and to implement measures to stimulate employment and competitiveness, in particular. The objectives of the EU 2020 strategy must also be a driving force behind this issue.
Regional cohesion is a fundamental objective of the European Union, and it has particular importance in this period of severe and prolonged economic crisis, with a strong impact on the level of unemployment, especially in poorer regions.
With the 2006 reform, Objective 2 related to the strengthening of regional competitiveness and employment in a total of 168 regions in 19 Member States, which corresponds to 314 million people, with total funding of EUR 54.7 billion (just under 16% of total funds) for 2007-2013. Approximately 74% of this amount is aimed at improving knowledge and innovation (33.7%) and more and better jobs (40%).
I advocate a commitment to investment in the real economy and support for small and medium-sized enterprises, prioritising innovation, competitiveness and employment. This is a guideline which frames and enhances the EU 2020 strategy for intelligent, sustainable and inclusive growth.
I would therefore like to stress the urgent need for the Member States and their respective regions to apply for the European funds which are available to them. This is an issue that has gained greater importance in this economic and financial crisis, as I have warned both here in Parliament and in various speeches in Portugal.
The report under discussion is not another attempt to absolve of any blame those who are really responsible for the economic and social crisis that we are currently experiencing, nor is it another attempt to solely accredit workers and the public for allegedly overcoming this crisis. The document warmly supports the key priorities of the EU 2020 strategy, and calls for further strengthening of policies to enhance it through measures to capitalise on Europe's single market. We should remember that such priorities are the same as those recognised by the revamped Lisbon Strategy, the same as those that justified and promoted the processes of privatising public services, deregulating dismissals and the decline in working conditions, increasing unemployment and the campaign for social regression - that is, the structural causes of the systematic crisis of capitalism that we are facing.
The structural funds, or any other financial tool for regional policy which is primarily aimed at cohesion, should be geared towards a genuine stake in economic development and social progress, territorial cohesion and reducing regional disparities. They should not be knowingly used, perversely, to finance policies which will have consequences contrary to their stated goals and which will, alone, seed new and deeper crises in the future.
Mr President, today we are discussing the economic and financial crisis, but can we really learn from the lessons of this crisis? Inadequate regulation in the United States of America, when banks gave loans to insolvent clients who were unable to repay these, inevitably led to the toxic loan crisis and we will continue to feel the consequences of this throughout the world for a long time to come. Therefore, European Union regional policy is becoming a key part of the Economic Recovery Plan, constituting the main Community source of investment in the real economy, but the EU lacks effective mechanisms for economic coordination and balanced growth. Cohesion policy, through the Structural Funds and other actions, is of prime importance. Regional policy is not just a means to immediately damp down the negative impact of the economic and social crisis, but is also a long-term policy for combating the structural problems revealed and created against the background of the crisis, particularly as regards competitiveness and employment in the Member States. It is also important for Lithuania to recover from the crisis as quickly as possible and to devote particular attention to increasing competitiveness and employment in the Member States.
I voted for this report as I consider regional competitiveness and employment to be a key element of cohesion policy, given the current financial crisis which has slowed down the process of economic growth.
It is important now for us to take into account the EU 2020 strategy priorities in order to identify and implement new elements which promote economic growth and the consolidation of the EU's social and territorial cohesion. Territorial cohesion helps boost the competitiveness of the various regions so as to make them as attractive as possible. It also provides the perfect conditions for entrepreneurship and developing SMEs.
Furthermore, a key role is given in this report to the use of measures for speeding up the implementation of the cohesion policy programmes. The aim is to mobilise the resources and tools required for granting financial support at local and regional level. With this purpose in mind, consideration is being given both to the current needs dictated by the present economic situation, more specifically, the need to find a real-time response, and to identifying long-term measures.
The structural programmes must be implemented not as protective intervention geared towards economic survival, but as sustainable development objectives in the future.
The positive response to combating the financial and economic crisis has demonstrated the importance of EU regional policy. In spite of this, the specific case of Objective 2 covers more than 300 million people in poorer regions who are also suffering the consequences of this severe crisis. This, then, is the time to strengthen the tools for Objective 2 in order to achieve the essential priorities for the EU 2020 strategy.
I voted in favour of Mrs Kratsa-Tsagaropoulou's report relating to the contribution of EU regional policy towards fighting the financial and economic crisis. EU regional policy, the main Community source of investment in the real economy, can make a decisive contribution to the European Economic Recovery Plan. No less than EUR 55 billion has been allocated to the measures for supporting businesses in the context of the European regional policy for the period 2007-2013. This assistance is essential - particularly the assistance for SMEs, which have been seriously weakened by the economic crisis -and must be increased. The investments in research, development, innovation and education must also be strengthened in order to support economic growth and employment within our territories - I am particularly thinking of the South-West constituency of France, which I represent. Finally, EU regional policy will only be truly effective if it achieves real cooperation between local, regional, national, cross-border and European authorities.
in writing. - In the context of the global financial and economic crisis, EU regional policy makes a contribution to the Economic Recovery Plan by speeding up implementation of programmes under the cohesion policy. The policy of 'pre-financing' for programmes under the 2007-2013 cohesion policy resulted in immediate liquidity of EUR 6.25 billion for investment in 2009, within the framework of the financing packages agreed with the Member States.
At the committee stage, Green/EFA amendments were adopted on: support by the financing instruments earmarked for Objective 2 for bodies working for a social, inclusive economy; adding the protection of the environment and the potential development of renewable energy as areas where added value of EU interventions can be demonstrated; and taking appropriate action (short- and long-term measures) for urban regions and centres that present particular and significant social problems (high unemployment, marginalisation, social exclusion, etc.) which have increased owing to the impact of the crisis.
in writing. - It is so important that we use collective action across the EU to combat the global economic crisis which we are facing. I fully welcome this report.
I abstained from voting on the report. There are certain views that I wholeheartedly share, for example, the passage regarding increasing the participation of women in the labour market. However, I have my doubts about the fixation on competitiveness that pervades the document. The own-initiative report calls for an increase of more than 25% specifically for the regions in Objective 2 in order to increase competitiveness. This is to be done within the regional policy budgetary framework. No proper impact assessments have been carried out in this regard. An overall assessment of the 450 programmes falling under the Cohesion Fund, the European Social Fund and the most recent Globalisation Adjustment Fund from 2007 is required to see how these forms of support work from a social and gender-related perspective. They currently overlap one another, resulting in a lack of clarity. I also do not agree with the report that the EU's regional policy in particular is crucial for European recovery. It is instead the dysfunctional criteria of the Stability Pact that direct the Member States to introduce reductions in wages, pensions and social security, which means that the recovery will take much longer - regardless of EU contributions.
This report by the Committee on Regional Development takes a realistic and very current approach to the situation that the Member States and their regions are experiencing, given the context of the economic and financial crisis ravaging Europe. Since I am from Madeira, an outermost region classified as a region targeted by the Regional Competitiveness and Employment objective, the issue addressed here is deeply familiar and relevant to me, which is why I have decided to vote in favour of this report. Objective 2 of the Community cohesion policy aims to boost the regions facing serious unemployment problems and which have structural difficulties that are exacerbated even more by the current crisis.
For regional policy and the objectives of the Europe 2020 strategy to be fully realised, it is necessary to strengthen the competitiveness of the regions by developing employment and economic policies. Only in this way will it be possible for Europe to achieve effective, smart, sustainable and inclusive growth. For these reasons, I support the rapporteur's view, which proposes greater flexibility in allocating Community funds and aid so that the affected regions can benefit from modernisation and support that will translate into real development and, over time, will make way for a more sustainable economy.
in writing. - Due to the lack of a single, effective mechanism for economic coordination and balanced growth within the European Union, cohesion policy is playing a leading role in helping us get back on our feet. In particular, Objective 2 of the Structural Funds has been - and remains - one of the most important pillars of cohesion policy, especially in the context of exiting the economic crisis. For countries like Lithuania, more flexible access to the EU regional funds would go a long way to help the recovery of areas worst hit by the crisis. This flexible funding could create new jobs and would have to include diverse areas: investment for infrastructure, support for small firms, professional training, and industrial and rural modernisation. It is important that these instruments are not solely used as fire-fighting interventions. Our efforts must also be focused on long-term restructuring outcomes and the transition to a more sustainable economy - flexibility is also crucial for long-term policy. Objective 2 and other cohesion policy branches can also help once again to narrow the gap between EU Member States. For Lithuania, it is particularly important to catch up where it left off before the financial tsunami hit, and to regain its hard-earned status as a 'Baltic Tiger'.
in writing. - I supported this resolution as EU regional funds are vital in helping those areas worst affected by the current economic crisis. Flexible access to these funds is necessary if regions are to benefit from investment in infrastructure and support for small businesses. I agree fully with the importance of improving aid to 'Objective 2' regions; much progress has been made in these regions in recent years and we need to ensure that the present crisis does not hamper further advancements in these poor areas. Implementation of cohesion policy programmes should be sped up in order to help these regions at this time. It is also important to ensure that 'competitiveness' remains post-2013 and is not removed from the area of regional policy.
I voted in favour of this report because I believe that the assessments and the recommendations made by the European Parliament in this document, which should aim to bring the bus transport sector up to the quality levels of the air and rail transport sectors, must be strongly supported. Unfortunately the Council has instead weakened, if not abolished, both the Commission provisions and the majority of the amendments tabled by the European Parliament at first reading.
This report aims to improve the rights of bus and coach passengers, an ambition which I welcomed by voting in favour. I also took a position in favour of greater convenience in these modes of transport for disabled people and people with reduced mobility, as well as more guarantees for all passengers in case of accidents, and also in case of delay or cancellation.
However, it seemed preferable to me to abstain on Amendment 14. Although this allows for the possibility of Member States granting an exemption in the application of the regulation with regard to urban, suburban and regional transport services, I think that it does not go far enough, and that it imposes too many restrictions, particularly on assistance, which would affect small and medium-sized enterprises unfairly.
All of this had to do with a vote at second reading. The important thing now is to come to an agreement with the Council of the European Union so that this regulation can come into force.
I welcome what the proposal says about establishing rules for transporting passengers on buses and coaches to eliminate discrimination on the basis of disability. I welcome what it says concerning proportionate compensation and the provision of appropriate assistance to passengers in case of cancellation or delay.
It must be ensured, however, that as a result of this proposal, small carriers do not have to discontinue rural services because of red tape or greatly increased insurance costs. Very many bus services in Ireland are run by local carriers, small businesses and family businesses. Excessive regulation of local and regional services would be a significant financial and administrative burden on businesses that are already struggling.
Rural bus services are vital to rural life. They are a 'greener' transport system and often are the only means of transportation for those living in remote rural areas. It must be ensured that too great a burden is not placed on these businesses, a burden which would put them out of business. Passengers should not suffer because of this proposal, either because of more restricted services or higher prices.
I support this regulation concerning passenger rights in bus and coach transport. The aim of this regulation is to establish the rights of passengers when travelling by bus and coach in order to improve the attractiveness of passenger transport by road and to achieve a level playing field between carriers from different Member States and between various modes of transport. Furthermore, we must ensure that the rights of bus and coach passengers are equal to those that have already been laid down in the areas of air and rail transport. Passengers must have the right to compensation if their journey is delayed or cancelled, their luggage is lost or in cases involving the death or injury of passengers. A system must also be established for the treatment of complaints and the payment of damages. We must ensure the right to mobility of disabled persons and persons with reduced mobility, providing free assistance if necessary.
Bus and coach transport is the only form of transport where there is still no pan-European measure on passenger rights. The persistence of varying levels of passenger protection depending on the form of transport being used is unacceptable. I therefore voted in favour of the report on passenger rights in bus and coach transport. The Member States unfortunately work hand-in-glove with the transport operators, and oppose stronger passenger rights. However, the European Parliament is bringing certainty that persons travelling by bus and coach will have the same rights as those travelling by plane or by rail. I applaud the fact that, in the event of culpable delays in arrival, passengers will have the right to compensation amounting to 25% of the ticket price for delays longer than one hour, and 50% of the ticket price for delays longer than two hours. In my opinion, passenger rights are also significantly strengthened by the possibility, in the event of a connection being cancelled or delayed by more than two hours, of passengers being able to decide between continuing to their destination without any additional charge or obtaining a refund of the ticket price and compensation amounting to 50% of the ticket price.
Another achievement is the right of passengers to claim for food, hotel accommodation and replacement services in the event of a cancellation or delay in departure by more than one hour on long-distance routes. The European Parliament also approved the requirement for transport operators to be held liable for the loss of or damage to luggage up to the amount of EUR 1 800, and up to EUR 1 300 in the case of hand baggage.
This regulation is aimed at establishing a common framework of rights for bus passengers, guaranteeing them a level of protection comparable to that already established for other means of transport, such as trains and aeroplanes. At the level of passenger carrying road transport, it is important to arrive at comparable conditions between carriers from the various Member States and between different means of transport, which must include liability for death or injuries, compensation and immediate assistance in case of cancellation or delays, without forgetting the possibility that the passengers can lodge a complaint if they consider that their rights have not been respected.
I am disappointed with the lack of ambition in the Council's proposal, not only because it considerably reduces the scope of this regulation, but also because it diminishes the level of protection for passengers travelling by road within the EU. I have no doubt that it is important to preserve economic viability for companies and take account of the special circumstances of businesses in this sector, the great majority of which are small and medium-sized enterprises. However, it is also important to ensure that there is a balance between the economic pillar and the pillar relating to the protection of passengers' rights.
I voted in favour of the report on the rights of passengers in bus and coach transport, as it means strengthening the rights of members of the public who use these means of transport, including compensating passengers for delays, cancellation or accidents, and assisting people with disabilities.
Irrespective of the means of transport they use, passengers have the right to a good quality and safe service. For this reason, I think this proposal to introduce harmonised rules on passenger rights in bus and coach transport throughout the EU is a positive step. Furthermore, I believe that passenger rights should essentially be the same irrespective of the means of transport used, except where this would be inconsistent with the characteristics of the means of transport in question. It seems reasonable that the Member States should defend their right to exempt certain operators of regular urban, suburban and regional services, including services that come under the regulation, provided that these are bound by internal laws or contractual obligations to respect passenger rights. We should not forget that in Europe, there are not only large carriers, but also small and medium-sized transport companies, and we should take particular care over the latter. Finally, I would like to congratulate the rapporteur and the shadow rapporteurs for their work towards achieving conciliation with the Council, and I hope that it will soon be possible to reach an agreement on the final version of this regulation.
The European Union should be strategically guided by and prioritise the creation of conditions to promote and strengthen the use of public transport. This is an issue that is crucial to the success of a Europe committed to combating climate change and urban pollution, promoting the use of renewable energy and reducing dependence on fossil fuels.
In this context, I would stress the contribution of this report to ensuring not only an efficient network of connections, but also conditions for convenience, quality of services, security and assistance. It seeks to reconcile the rights of the public - on which point I highlight my concerns with rights for people with disabilities or reduced mobility - with the need to also take account of the viability of carriers, and all the more so in this time of severe economic crisis.
This means that it is necessary to reconcile the preservation of economic viability for businesses, bearing in mind the special characteristics of the bus and coach transport industry, with a high level of protection for passengers comparable to that in place for other means of transport.
The changes proposed to the second reading generally guarantee an improvement in passenger rights for collective road transport, which we support. We note that the approved changes also improve on the previous version, by guaranteeing, in particular:
That passengers should be able to benefit from rules on accountability comparable to those that are applicable to other means of transport in the case of accidents which cause death or bodily injuries;
that carriers should be responsible for loss or damage to passengers' baggage, under rules comparable to those applicable to other means of transport;
that carriers need to heed the appropriate access conditions for people with disabilities and those with restricted mobility;
that the Member States should promote the use of public transport and introduce interoperable and intermodal information systems to provide information on timetables and prices with multimodal ticketing to optimise the use and interoperability of the different means of transport. These services should also be accessible to people with disabilities;
that bus and coach transport companies should be responsible for losses or damages that result from the death or bodily injuries of passengers, caused by accidents related to using transport services.
For some months, the Commission has been focusing its attention on the rights of consumers, and particularly those of passengers travelling on all modes of transport. It cannot, however, treat the bus or coach transport sector, which essentially consists of small and medium-sized enterprises, in the same way as it treats an air or rail company, nor can it impose obligations which are proportionally more restrictive and much more costly for a small enterprise, which runs the risk of going out of business, than for a large multinational.
The enormous gap that exists between Parliament's amendments, which are very dogmatic, and the compromise obtained in the Council, which is more pragmatic, also says a lot. Furthermore, I think that there is a fundamental iniquity in subjecting companies which are, by definition, 'captives' of European territory to the rigour of obligations proposed in case of accidents, while air or sea companies are regulated by international agreements which allow them to get out of paying compensation for the actual harm caused, as the tragic case of the Rio-Paris flight would seem to indicate.
Bus and coach passengers must enjoy rights similar to those already granted by European legislation to air and sea passengers. Bus passengers cannot and must not be the only ones not to be protected by a Union regulation. This is the key message that I want to send by voting for this report, and I strongly regret that it was not possible to adopt a common framework for all modes of transport. More particularly, I voted in favour of a large number of amendments which aimed to impose greater responsibility on transport companies in case of loss of or damage to luggage, and particularly in case of injury or death of passengers. Above all, I firmly supported the proposals aiming to strengthen the rights of disabled people and people with reduced mobility, to make transport accessible to such people, and also to provide them with information in accessible formats, because we have a responsibility in this area. I am disappointed that a compromise could not be found with the Council, which has showed itself to be quite unwilling to go forward. However, although this is not an easy subject, we must have a European framework to protect the rights of these passengers, and the conciliation procedure will, in the autumn, give us cause to discuss this once again.
I voted in favour of Mr Cancian's report on behalf of all passengers, who must receive the recognition they deserve in the event of personal injury or damage to luggage, or cancellations of and delays in the services operated by carriers. In this way, carriers should be liable for loss of or damage to passengers' luggage on terms comparable to those applicable to other modes of transport. Particular attention should also be paid to safeguarding the rights of disabled passengers or passengers with reduced mobility, who must be able to receive appropriate assistance and benefit from facilities that will make it easier for them, in particular, to access public transport services. To that end, I hope that the Member States will make a real commitment to improve the existing conditions and infrastructure, so as to ensure that disabled people and people with reduced mobility are provided with a service that meets their needs.
in writing. - Greater rights for bus and coach passengers are strongly required, and this second reading of the draft regulation reinstates some greatly needed provisions for the liability of carriers, for the rights of passengers in instances of delay or cancellation and, in particular, for the rights of disabled persons and persons with reduced mobility. At a time when we should be promoting public transport as an efficient and environmentally friendly option, these new provisions for passengers would afford them the corresponding rights they deserve.
The scant regulation of the rights of passengers on bus and coach transport has led to the need for this legislative resolution to be adopted, as the rights of passengers should always be safeguarded, regardless of the type of transport that they are using. It is also very important to adapt transport infrastructure, new vehicles and refurbished used vehicles to the needs of passengers with limited mobility.
One of the roles of the EU institutions is to side with the citizens in conflicts with the business world - a world which makes every effort to maximise profit. These efforts often strike at the rights of disabled persons, who often encounter situations of discrimination when they try to be mobile and when they want to use transport services. The ban on discrimination on the grounds of reduced mobility in bus and coach transport is a great step forward in the fight for the right to equal participation in society by disabled persons. An important feature of the regulation on bus and coach transport services is the compensation for a cancellation or a delay affecting a service, which is something we are also familiar with in air transport. This should be standard in all types of transport services because it shows the carrier's respect for the passengers. I feel the same way about the rules forcing transport firms to pay compensation to the victims of accidents, both for loss of health and for damage to luggage. They are steps in the right direction, because they strengthen the citizen's position in relations with transport firms. In view of these rules, I decided to endorse the recommendation for second reading on the Council position at first reading for adopting a regulation of the European Parliament and of the Council concerning the rights of passengers in bus and coach transport and amending Regulation (EC) No 2006/2004.
I voted in favour and I congratulate Mr Cancian on his report, which I feel is thorough. I also applaud the attention paid to the needs of disabled passengers and passengers with reduced mobility, for whom public transport represents a fundamental means by which to integrate into society, and to the needs of small and medium-sized enterprises. In most cases, in fact, bus transport is operated by small enterprises. As is the case for train and air passengers, I believe that a set of rights and guarantees should be established for bus passengers, but with account taken of the specific characteristics of that type of service. I therefore fully support Mr Cancian's proposal and his very well-balanced approach.
in writing. - (FR) This is a regulation which affects the everyday life of European citizens, but which is late in being adopted, as the European Parliament considered the Council's position to lack ambition and to be unacceptable. Just like those travelling on other modes of transport, bus and coach passengers have essential rights which we are trying to guarantee with this regulation: compensation in case of delay, cancellation, loss of or damage to luggage; non-discrimination against disabled passengers and passengers with reduced mobility; and, above all, the responsibility of coach drivers in case of injury or death.
Journeys have been considerably democratised in recent years, and we have to be pleased about that. However, we cannot cut prices if this means compromising the safety of the hundreds of thousands of children, elderly people and families who travel on our European highways each year. By adopting this regulation, Parliament has thus also shown the ambition to put a stop to unscrupulous practices by companies with tempting offers, which attract customers who do not always have alternative options for travelling.
I voted in favour of the Cancian report concerning the rights of passengers in bus and coach transport. This regulation is essential in terms of protecting the rights of travellers, in that it establishes European rules concerning the information which is to be given to passengers before and during their journey, assistance and compensation should the journey be interrupted, and specific measures for people with reduced mobility.
With the Council having clearly moved away from the ambitious approach which our assembly had adopted at first reading, our vote today shows our desire to achieve a wide-ranging report, and we are moving calmly towards conciliation. From this perspective, I am particularly pleased with the clear signal that we are sending to the Council by having adopted today all the amendments relating to the responsibility of transport companies, whether this is compensation in case of loss of or damage to luggage, or compensation in case of injuries or, even more tragically, the death of passengers. I am sure that the Council has taken note of our determination.
in writing. - The Cancian recommendation on 'passengers' rights for buses/coaches' was adopted, including the paragraphs relating to aspects as important as liability rules with accidents (2), liability with loss/damage of luggage (3), liability in the event of death or personal injury (4), and more precise formulations for care of passengers in the event of delays or interruptions. Now we go into conciliation.
Whilst the Council's proposal excludes regular urban, suburban and regional transport services as well as cross-border services, giving Member States the chance to avoid applying the legislation to national services for 15 years, the report substantially restores the important measures of the initial report. These include: the liability of operators, which much be brought into line with that in other modes of transport, with particular attention to assistance and advance payments in case of accidents; the rights of passengers in case of cancellations and delayed departures; and the rights of persons with disabilities or reduced mobility. Therefore, we have voted in favour.
Today's vote on the report concerning the rights of bus passengers brings in changes which, from one point of view, are expensive, but which are nevertheless necessary to guarantee all Europeans equal opportunities in using such services. I believe we should fully support the principle that in future, buses purchased and bus stations built should also be fit for purpose with regard to their suitability for disabled people and people with special needs. At the same time, I believe it is essential to carry out additional adjustments and to apply the rules in order to guarantee the rights of passengers both in cases of cancellation and in connection with baggage handling. The European people deserve precise and specific rules which guarantee the quality of the service and specify the rights and obligations of both parties.
Today, we voted upon two reports that are extremely important to the daily life of passengers, and which aim to ensure that users of the respective services have a range of rights as comparable as possible to those already in place for other means of transport. The position outlined by the Council regarding the proposed regulation not only voids the content of the proposal presented by the Commission in 2008, but also the position adopted by Parliament at the first reading. If followed, it would greatly limit the scope of the report and exempt the majority of providers of bus and coach services from the reach of future regulation. Instead, I would like to see a legal protection framework which can fully address situations of lost luggage, delays and cancellation of services, especially one which holds companies liable for cases of death or injury.
For this reason, I voted in favour of the amendments tabled by my colleague, Mr Cancian, to ensure that the passengers concerned, particularly those with disabilities or restricted mobility, can benefit from this type of transport and are given an adequate level of protection, bearing in mind the difficult economic environment which we are experiencing and the need to maintain companies that offer these types of services.
in writing. - The concerns with the report voted are the following:
the widening of the scope of the regulation to also cover small boats would impose additional burdens on small boat operators and, in many cases, it would not be possible for them to comply with the requirements of the regulation;
in several of the amendments, responsibilities of compliance are addressed to the port authorities. When passenger terminals are privatised, as in the case of Malta, such responsibilities should rest on the port terminals and not on the port authorities;
the compensation levels are very often considered to be too high, while the delay periods proposed in the report are considered to be too restrictive when one considers that shipping is much more dependent on weather conditions than other modes of transport in meeting departure and arrival times;
the proposed timeframe for implementation of twelve months is too short; a period of twenty-four to thirty-six months is more appropriate.
I voted in favour of this draft regulation concerning the rights of passengers travelling by sea or inland waterway, because it seems to me to be vital to increase the rights of my fellow Europeans. In particular, the rights of disabled people and people with reduced mobility are to be strengthened thanks to this report and this process for protecting travellers within the European Union. I also appreciate the fact that exceptional circumstances were taken into account in this report. Even if these circumstances remain extraordinary, they can pose serious problems to travellers when they arise. This report also aims to facilitate assistance, retransportation, reimbursement and compensation for passengers in such circumstances. All of this had to do with a vote at second reading. The important thing now is to come to an agreement with the Council of the European Union so that this regulation can come into force as soon as possible.
The full liberalisation of the maritime passenger transport market can only be achieved when the consumers (not just the companies) can derive the maximum benefits. It is crucial that consumers are given effective rights to ensure that liberalisation allows for real choice. We should not forget that 22 of the 27 EU Member States are coastal countries, so it is imperative to guarantee security and certainty for the users of these means of transport, so that we can bring measures of protection for these passengers into line with those for other means of transport. It is worth remembering that in some matters, the regulation of maritime passengers' rights was scattered and disparate from state to state. With this new legal setup, the European public will be able to expect situations of delay, cancellation or denied boarding to be rectified immediately, and mandatory information for passengers and means of complaint and redress.
I believe that the provisions laid down by the European Parliament relating to passengers with disabilities or restricted mobility are particularly important, especially with regard to accessibility, non-discrimination and assistance. By making it generally prohibited to refuse carriage to these people, it will contribute to the fight against social exclusion and bring about a European Union of people without internal borders.
Following the success of Community initiatives in the regulation of passengers' rights on air and rail transport, we now have a proposal for regulation of passengers' rights on maritime transport and inland waterways. These, as I said about the recommendation that we have just voted upon, state that, irrespective of the means of transport they use, passengers have the right to a good quality and safe service. For this reason, I think this proposal to introduce harmonised rules on passenger rights in bus and coach transport throughout the EU is a positive step. Furthermore, I believe that passenger rights should be essentially the same irrespective of the means of transport used, except where this would be inconsistent with the characteristics of the means of transport in question.
I support this report as it advocates equal treatment and criteria for users of different types of public transport, whether by air, sea or land, in order to ensure that the rights of members of the public are protected in extraordinary and exceptional situations that may occur in using sea transport. The responsibility to prove that a ship cannot carry out transport due to exceptional circumstances or adverse weather conditions should clearly fall to the transporter. I would like to point out that safety conditions cannot be neglected and made relative in any circumstances.
The complaints system should be accessible and clear to passengers. I am pleased that the time period for complaints to be made, delays in notification, equipment replacement and compensation have been improved from the passenger's point of view. Combating exclusion is a priority for the EU. I therefore believe that the rights of passengers with disabilities and reduced mobility should be firmly guaranteed.
I voted for the Ayala Sender report concerning the rights of passengers travelling by sea or inland waterway, because I consider it important that these passengers should enjoy the same rights and guarantees as air passengers. Whether in case of delay, breakdown, loss of luggage or, more seriously, in case of accident, transport companies must adhere to their responsibilities, and passengers must be protected and, if necessary, correctly compensated. I am pleased at the adoption of specific measures obliging transport companies to cater for disabled people or people with reduced mobility, and to train their staff accordingly.
in writing. - The new rights afforded to passengers on boats and ships are to be welcomed. Many areas of Scotland are dependent on passenger ferries for their survival and it is correct that people living in these communities are given strong consumer protection. The EU-wide nature of this legislation will also afford protection to my constituents travelling abroad, as well as to the many thousands of people from across the world who come to enjoy the splendour of Scotland's Highlands and islands.
I agree with this proposal concerning the passenger rights when travelling by sea and inland waterway which, alongside one on the rights of bus and coach passengers, is part of a package put forward by the European Commission in December 2008. These proposals seek to build on the rights gained by air and rail travellers under existing European Union legislation - an example of very successful EU lawmaking which has brought tangible rights for citizens of the Union - by extending similar rights, taking account of the specificities of the sectors concerned, to maritime and inland waterway transport. This mode of transport would become more attractive, more reliable and there would be a level playing field for carriers from the various Member States. The adoption of the regulation laying down new rules will enhance the protection of all passengers in general and, in particular, that of disabled people and those with limited mobility. However, extending the scope of the regulation too much to include small boats would bring an additional burden for the operators of small boats and consequently, in many cases, it would probably be impossible for them to comply with the requirements of the regulation.
The European Union should concern itself with the rights of passengers travelling by sea and inland waterways, so that they have a high level of protection comparable to that already in place on other means of transport. Passengers with reduced mobility due to illness, age or any other factor should also benefit from exactly the same conditions as other passengers. This means that there needs to be investment in terminals and ports.
Passengers on ships, no matter whether travelling on inland waterways or by sea, should be granted the same rights as those travelling by air and rail. These passengers should also have the opportunity to submit compensation claims. In this case, too, it is primarily about accommodating people with particular needs. I voted for the report as I wholeheartedly welcome the overall package, which also includes bus and coach passengers' rights.
in writing. - With the adoption of the Ayala recommendation on the rights of passengers when travelling by sea and inland waterway, the agreement with the Transport Council was entirely adopted, so the regulation is finalised at second reading. However, I have to show my concern regarding the fact that one of the amendments included, Amendment 82, jointly presented by the S&D, EPP, ALDE and ECR Groups, weakens notably the rights of persons with reduced mobility.
Despite the fact that the report pays particular attention to the rights of passengers with reduced mobility and the legislation in favour of passengers is strengthened, we are voting against the proposal as we believe that there are numerical limits which prevent the legislation from being applicable in full.
The Dutch Party for Freedom (PVV) feels very strongly about the rights of passengers, particularly disabled passengers, and so we wish to afford the rights of these passengers the best possible protection. However, we do not consider European legislation to be the right instrument for protecting passenger rights. The PVV takes the view that it should remain the responsibility of Member States to ensure adequate protection of passenger rights. The Netherlands itself is best placed to make tailored policy. For example, the Netherlands already has a policy in place at local level for passenger infrastructure and access for disabled passengers when travelling by sea and inland waterway. Member States, provinces and municipalities themselves are best placed to judge what is necessary to meet national and local needs.
In addition, in practice, this legislation imposed by Europe could lead to additional costs for small terminals and self-employed entrepreneurs, which could force them out of business. Furthermore, this proposal will result in the Netherlands having to foot part of the bill in future for adjustments in countries that do not have their own house in order. This compelled us to vote against this proposal.
The objective of this report is to give maritime transport passengers a framework of legal protection that is similar to the one that already exists for rail and air transport, with particular emphasis on passengers with disabilities and restricted mobility. I am pleased to note again that there is a reference to natural disasters which, unfortunately, have recurred more and more often in Europe and which cause damage of great proportions, leading to potentially tragic situations. These should therefore be taken into account so as to allow precautions to be taken and subsequent claims for assistance to be made.
I also believe that it is pertinent to highlight the importance given to the need to ensure that information for passengers, particularly if they are foreigners, is provided in a clear way, especially when it relates to their entitlements in the case of delays and complaints. For these reasons, I voted in favour of the amendments tabled to the Council's position.
in writing. - I fully support the decision to give ferry and boat passengers compensation when facing delays or cancellations. As is the case with the airline industry, passengers deserve to be protected against disruption. Access to services should be a priority, and I am pleased to see that the rights of disabled passengers are being taken into account in this regulation - disability should not be a reason for denying passengers the right to board. I hope that further steps will be taken in the near future to come to an agreement on bus passenger rights to ensure protection for people travelling in Europe.
Consumer rights must be protected. This legislation is heading in the right direction, giving more rights to passengers travelling by boat or coach. Passengers on maritime transport will have rights similar to those stipulated in European legislation for aeroplane and train passengers. For example, passengers will be entitled to compensation in case of delay, cancellation or accidents, and passengers with disabilities will have the right to assistance.
We could have celebrated today had we jointly approved the two regulations concerning the rights of passengers when travelling by sea and inland waterway and in bus and coach transport; instead, we have missed an opportunity. I welcome the adoption of the regulation concerning travel by sea and inland waterway. In particular, the introduction of new rules on compensation for delays and cancellations, and the guarantee of comprehensive assistance for disabled passengers, are two very positive aspects. However, despite the excellent work done by Parliament, it has not been possible to adopt the regulation concerning the rights of passengers in bus and coach transport at second reading. It almost seems as though the Council does not want this regulation, limiting its scope excessively, delaying its entry into force and offering scarcely any protection to disabled people. We do not want to impose too great a burden on the thousands of small and medium-sized enterprises in the sector, but a decent standard of protection must be guaranteed. I hope that an acceptable compromise can be reached in conciliation.
This report aims to accelerate the deployment and interoperability of intelligent transport systems in road transport at European Union level. I am always concerned about improving territorial cohesion within the Union, and I believe that this directive will be a step forward in this direction. I therefore supported it, all the more so because the directive as adopted by the parliamentary Committee on Transport and Tourism treats the issue of protecting personal data in a balanced manner. I therefore hope that an agreement will be reached with the Council at second reading, because this is a directive which can only boost the confidence of Europeans in transport within the European Union.
I supported this regulation on the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport. In order to solve increasing road infrastructure problems, there are proposals to deploy advanced information and communication technologies. However, first of all specifications should be drafted on the use of these modes, such as information on journeys by various types of transport, the provision of traffic services, information on safe and secure parking places for trucks and commercial vehicles and the harmonised introduction of eCall throughout Europe. However, the Commission should first of all draw up an annual working programme to be implemented by Member States. In turn, Member States should take the necessary measures to ensure the effective and harmonious deployment and use of transport modes and services in the Community: the updating of road transport information and cooperation between management centres.
The effectiveness of using information and communications technology in the sphere of road transport is indisputable. However, it has been verified that Intelligent Transport Systems (ITS) are being used in a fragmented and inefficient manner. It is urgent to set out a legislative framework that harmonises the systems' operations and creates a mechanism for efficient cooperation between all parties interested in the ITS. I therefore support the adoption of the directive on ITS as soon as possible, so as to speed up the implementation of this technology in the road transport sector and in interfaces with other forms of transport. This new directive will contribute significantly to improving the environmental performance, energy efficiency, road transport safety and the mobility of passengers and freight. The correct functioning of the internal market must be ensured.
I voted in favour of the report on Intelligent Transport Systems in the sphere of road transport and interfaces with other forms of transport, given that these will allow better safety and organisation of European transport systems, making them more efficient from an economic and environmental viewpoint.
The present proposal is for the creation of a legal framework for the implementation of Intelligent Transport Systems (ITS) in Europe in the sphere of road transport and interfaces with other modes (global positioning system, automatic alarm system and traffic control instruments). This directive is intended to ensure greater inter-operability in the transport system and create an efficient cooperation system between all parties interested in the ITS. The four priority areas identified are: (i) better use of traffic routes and journey data; (ii) management of European transport corridors; (iii) road safety; and (iv) integration of vehicles into transport infrastructure. All these objectives will allow road transport to become more efficient, safer and greener, and will ensure better inter-operability with other modes of transport and, for this reason, creating the conditions for an effective application of ITS systems. The agreement made with the Council, and outlined in this recommendation, will, in the words of the rapporteur, pave the way 'to make up for delays on ITS applications and services and remove inefficiencies on travelling by making transport more efficient, safer and secure while contributing to the policy objective of making transport cleaner'.
Establishing a framework for the implementation of a system that promotes the coordinated interconnection and sharing of information between the different intelligent land transport systems will be key to ensuring greater efficiency in land mobility within the European Union.
Bringing together and harmonising the full potential of the different information systems on land traffic, which currently work in a disjointed way, independently of one another, will have great economic and social advantages, and also in terms of quality of life, allowing safer and more environmentally friendly travel planning, and shorter or quicker journeys. Better public management of infrastructure and transport policy development will also be crucial. If this initiative is to have a greater impact, I would like to point out the importance of developing specifications for road transport, particularly with regard to connections with other types of transport.
I support Parliament's position on engaging Member States in deploying applications and interoperable services for intelligent transport systems, along with stressing the need to ensure seamless access and the creation of an efficient mechanism for cooperation between all interested parties.
I voted enthusiastically for this report, because it promotes the development of so-called intelligent transport systems; that is, the use of new technologies in the field of transport. These systems will enable better monitoring and management of road traffic, as well as greater safety and security for users of road transport. They will allow for the provision of safer and cheaper road transport, as well as the reduction of traffic jams and greenhouse gas emissions. In this respect, the adoption of this report represents a great advance for Europeans, who will be the prime beneficiaries of the arrival of these new transport-related technologies, and I am pleased about that.
I voted for this document, because it would accelerate the implementation of intelligent transport system solutions. In the last few years, these solutions were implemented slower than those of other modes of transport with fragmented deployment which leads to a patchwork of national, regional and local solutions. The deployment of advanced transport systems should be welcomed and we must do this by cooperating closely with all relevant public and private sector actors. Therefore, the agreement paves the way to make up for delays and remove inefficiencies when travelling by making transport more efficient, safer, cleaner and reducing journey times, and this would clearly be beneficial to transport users.
The deployment of intelligent transport systems for road transport and its interfaces with other types of transport are essential in ensuring the operability of systems, guaranteeing seamless access to all forms of transport and the creation of mechanisms for cooperation between all stakeholders in the implementation of intelligent transport systems. The approval of this draft legislative resolution is an important step towards deploying intelligent transport systems.
If intelligent traffic systems are actually implemented, they must be interoperable. This is where the confusion with the mobile phone chargers was a lesson to us: common standards need to be established beforehand. Some thought was also given to mutual recognition and data protection, hence why I am giving my approval.
in writing. - The Greens/EFA have supported the Jensen recommendation on 'Intelligent Transport Systems'. The agreement with the Council was adopted and the directive has been finalised at second reading.
We voted in favour of this report as it provides a framework for enacting intelligent transport systems in the Member States with the aim of creating a coordinated and integrated system. Particular attention must be paid to the issue of privacy, listing key principles that shall have to be used for future actions.
I welcome the fact that in today's vote, we approved the use of intelligent transport systems in road transport and their interfaces with other modes of transport. In the Committee on Transport and Tourism, I have repeatedly drawn attention to the usefulness and necessity of intelligent transport systems and also, of course, the associated effect of their use on both transport and the environment. It is good that the Council has moved away from their initial view and that they support the rapid and wide-scale implementation of these systems. In a nutshell, we can say that intelligent transport systems will help us to ensure smooth and seamless traffic, to increase the safety of passengers, and to save the environment.
All measures aimed at simplifying procedures and exempting transport within the EU from unnecessary formalities are welcome and deserving of my support. We cannot forget that more bureaucracy means greater costs for companies and, often, loss of efficiency, which cannot be allowed in the times of crisis through which we are currently struggling. We know that administrative burdens (and the additional costs resulting from them) have made maritime freight transport less attractive and have been a serious impediment to its full development; this is despite this form of transport being less environmentally harmful and, for this reason, the one which should be most encouraged and supported, in a context of clean development. It is for this reason that I enthusiastically support the proposal for administrative simplification (through reduced customs formalities, guidelines for plant health inspections, and the rationalisation of documents) currently being presented, and am hoping that this will provide a boost to maritime transport within the EU.
In this time of severe economic crisis and sluggishness in the various sectors, compounded by difficulties in the public finances of the Member States, I believe that simplifying legislation and regulations should be a priority, so as to make operating conditions for businesses and institutions more efficient.
Shipping is subjected to complex administrative procedures, even for ships sailing between two EU ports and which do not enter the ports of third countries, and this incurs charges and unnecessary costs. I therefore support measures to reduce bureaucracy which make the use of new technologies worthwhile and enhance the concept of the single European area, abolishing complex administrative procedures and ensuring further gains by reducing administrative burdens.
This initiative to exempt intra-European maritime transportation of goods from red tape and streamline procedures in the ports of different Member States is crucial in promoting a European maritime transport area without barriers and in ensuring conditions for more attractive, efficient, economic and environmentally friendly transport services.
I voted with conviction to adopt the legislative resolution, because it makes provision for the simplification of administrative formalities applicable to ships entering or exiting the ports of Member States. I am pleased that it was adopted with a resounding majority. Now, ships will no longer be subject to complex and repetitive administrative formalities: a standard formula will be established, as well as a new electronic system which will allow for the rapid and simple sharing of information between the ship and the port authority. This report represents a vital step towards the creation of a large European sea network without barriers, which I have been calling for for several years.
I supported this report because maritime transport is subject to complex administrative procedures, even in the case of ships moving between two EU ports which do not call at a port in a third country. As a result, there are additional administrative burdens, and thus additional costs, related to the transporting of goods by ship. This makes maritime goods transport less attractive and means that it is not used to the optimum extent. We need to promote the wider use of electronic data exchange and the introduction of 'e-maritime systems', a single window, reduce formalities, rationalise flux and space in ports, use a common language and simplify the procedure for obtaining a Pilotage Exemption Certificate.
Maritime transport is undoubtedly one of the most environmentally friendly modes of transport, and it should therefore be encouraged so that it can help in achieving the objectives relating to the environment set out by the EU 2020 strategy. At a time of international crisis, the increase in this type of transport involves the reduction of costs contained in administrative tasks required of shipping companies. Thus, the formalities required by EU legislation should be simplified and harmonised. Creating a large European transport area without barriers is essential.
in writing. - The Verts/ALE Group supported the Sterckx report on formalities for ships at seaports. The agreement with the Council was thus adopted and the directive has been finalised at first reading.
Notwithstanding the fact that the creation of a European maritime transport space without barriers is of crucial importance for European maritime transport, since it extends the internal market to intra-European maritime transport through the abolition of obstacles and the simplification of the administrative procedures to which it is subject, we have abstained in the vote as the report includes some sensitive items such as data protection.
The achievement of free movement in the European Union also includes the realisation of the concept of a European maritime space without frontiers, in which the goal is to abolish or simplify controls applied to ships and goods within the EU. The declaration formalities required of ships when arriving or leaving Member State ports should, therefore, be simplified and a system of electronic data transmission introduced (the SafeSeaNet), with which national systems should be inter-operable, accessible and compatible.
Considering that a maritime space with less formal obstacles will enable maritime transport to become more attractive and more efficient and, consequently, to contribute to promoting connected activities, namely in related coastal zones, such as in the case of islands, I am voting in favour of the measures proposed in the present report.
in writing. - One major problem aviation has in reducing CO2 emissions is that it has a very limited abatement potential, even though one is here talking of 2% of the man-made emissions ( these are 3% of all emissions given that nature emits 97%). The only areas where it can reduce CO2 are through: better technology - the latest are already employed; operational procedures - the price of fuel made sure that they were introduced; Single European Sky - this depends on governments and is a debate which started 40 years ago: the only thing we got last April was a Single Empty Sky with the volcanic ash crisis, an act of God for which airlines have had to foot the bill; and biofuels - unless there is serious government/EU investment, these will never see the light of day in commercial quantities.
The EU airline industry is already in dire straits. What is being suggested in the report does not bode well for a sustainable future for transport, particularly if one intends to guarantee the freedom of movement enshrined in the treaty for those people like the Maltese not having access to an alternative mode of transport to reach the rest of the EU and other parts of the world.
We need to reflect deeply on the future of the European transport system for three reasons: the enlargement of the European Union to 27 Member States, our environmental responsibilities and our commitment to the safety of passengers. This reflection is the subject of this report, which I believe is relevant in at least two ways: first, on the idea of 'efficient comodality', which asserts complementarity rather than competition between the different modes of transport, and second, regarding the necessity of transport sustainability, which requires us to work towards the 'decarbonisation' of transport as well as the development of intelligent transport systems. However, I supported the amendment submitted on point 32, which introduced the notion of a European transport fund. It seems to me that an independent fund dedicated to transport would risk undermining the consistency of the cohesion policy, 60% of whose funds are allocated to transport. The reflection on the organisation of the structural funds must be carried out jointly and in a global manner within the context of the next multiannual financial framework.
I voted in favour of this report because there is a need for a clear and consistent policy in the transport sector. Transport matters are at the heart of the single market: the transport sector creates jobs, gives aid and assistance to businesses throughout Europe and encourages sustainable growth and competitiveness in Europe.
Better performance and higher environmental standards are being sought in this report. In addition, priority must be given to security in transportation policies, and the report asks the Commission to have a study carried out on security standards and on provisions regarding driving too quickly in Member States in order to promote best practice.
In my opinion, definite targets must be set if significant results are to be achieved. This report mentions a target of a 40% reduction in deaths and serious injuries to road users, pedestrians and motorists alike. Ireland has done well in this regard already, and this year, has received praise from the European Transport Safety Council. Since 2001, there has been a 41% decrease in fatalities on the roads of Ireland, and this report can add to that improvement.
The transport sector is very important for trying to establish the European common market. Furthermore, this sector is an important element of the development of the EU and its regions because it is responsible for creating 10% of the EU's gross domestic product and more than 10 million jobs. Therefore, we must ensure greater accessibility to transport and the establishment and improvement of infrastructure links and promote the use of various types of transport. We must also combat the main problem, the negative impact of traffic on health and the environment, and achieve a reduction in the amount of CO2 emitted by transport using sustainable measures such as the coordination of energy obtained from different sources, support for scientific research and the development of technologies and modes of transport that are less harmful to the environment. However, in order to achieve these tasks, we need more funding, not just from Member States, but also EU funds.
The transport sector is vital in Europe in terms of the service that it offers to the European public, and also in terms of employment and environmental impact. This resolution establishes the main thrust of European transport policy for the next 10 years, with particular attention paid to reducing the impact of transport systems in responding to the problem of climate change. Transport is responsible for 25% of CO2 emissions in Europe. It is crucial to have cleaner vehicles and more efficient transport systems in order to reduce this impact.
The report on 'A sustainable future for transport' is a positive signal in favour of a Europe of efficient and integrated transport. Without speeding up the procedures of mutual recognition and authorisation of vehicles, access to the market will continue to be long and costly. Less road transport, more railway, river and sea links for freight, an environment which is safeguarded and protected - these projects draw us a picture of an ideal Europe. The reality is a bit different, however. All of these projects are late because of a lack of political will, coordination between the Member States, and financing. There is not much evidence of collective ambition. From now until 2020, the European Union will have to face many challenges: the next European Commission White Paper on European transport policy for the next ten years represents an opportunity to develop a global, integrated and transverse strategy, one which is able to respond to the challenges of the coming years. The resolution which we have just adopted is a strong signal to the European Commission, a first stepping stone for this strategy, and aims to give transport its place in European policy once again.
I voted in favour of the report on a sustainable future for transport, as transport sustainability is fundamental, not only from the environmental viewpoint, but also for the social, economic and territorial cohesion of the EU. Greater efforts and innovative ways of investment are needed that will make it possible to finish a trans-European transport network and ensure the sustained development of transport in the medium and long terms.
According to the data in the report, the transport sector in the EU accounts for 10% of the wealth (GDP), provides employment for over 10 million people and is responsible for 25% of total CO2 emissions. These figures make it even more evident that to speak of the future of the EU, to speak of the EU 2020 strategy, or even to speak of cohesion policies is also to speak of transport. If transport policy should prioritise the safety of passengers and of users (and for this reason, we have today approved two initiatives regarding passenger rights), it cannot forget other goals such as the coherent and harmonious development of all regions, linking the coast and the interior and large cities to more depressed regions, or environmental protection and reducing CO2 emissions, giving priority to the least polluting, such as maritime and rail transport, which should be made a priority for freight transport. A suitable and efficient transport network is fundamental for establishing the internal market in practice and allowing the free movement of people and goods. For this reason, we have also voted today for a proposal on Intelligent Transport Systems (ITS) that will enable a more integrated, safer and more efficient Europe.
The transport sector is of great importance in the European internal market. This sector effectively enables the free movement of people and goods throughout the EU. It is also an essential element in the development of the EU and its regions, and it has a direct bearing on social cohesion in the regions. Therefore, transport policy should not be divorced from other policies, be they regional, environmental, economic, social or employment. In terms of gross domestic product, the transport sector produces 10% of EU wealth and is responsible for over 10 million jobs, but it also causes about 25% of total CO2 emissions. I would therefore like to point out that the decarbonisation of transport should be a priority. In this context, it is worth noting the possibility of internalising external costs.
However, this can only contribute significantly to reducing exhaust gases, noise and bottlenecks in transport if two conditions are met: on the one hand, the internalisation of external costs should cover all modes of transport, and, on the other, revenues should benefit sustainable infrastructure.
The report includes guidelines for the future of the transport sector that we consider to be indisputably necessary, such as investing in modes of transport that are more environmentally sustainable and linking them up suitably, drawing up sustainable urban mobility plans, promoting public transport, recognising passenger rights, especially for those with reduced mobility, and adopting measures aimed at increasing road safety and respect for the rights of workers in the sector. Nevertheless, this statement of guidelines to be followed runs counter to the emphasis placed on concluding the internal market; in other words, it runs counter to the insistence on deregulating the sector, whether in rail transport, in maritime transport and coastal transport, or in air transport.
As the experience (omitted from the report) in various Member States clearly shows, dismantling the public transport sector, privatising it and then subjecting it to the logic of profit, thereby removing it from democratic control by the public, leads to results that run exactly contrary to the intentions expressed in the report. The result is an infamous deterioration in the service, with its social function being cut away and ceasing to be a characteristic feature, at the level of safety, of quality and accessibility, or of workers' rights, among other issues.
The Grosch report is an excellent starting point as we await the European Commission White Paper. Greater development of comodality and interoperability, a particular focus on the issue of safety (to be guaranteed in some sectors through the enhanced role of the agencies), the completion of the single market and investment in ITS research and development are the guidelines to be followed. However, one of the greatest challenges ahead, without which the other objectives are liable to be ignored, is that of guaranteeing adequate funding for the TEN-T networks, starting from the next financial perspective, through the creation of an appropriate fund. From this perspective, the Mediterranean must be viewed as a natural link between the EU and the emerging markets of the East of the world. Lastly, I agree on the need for greater investment in urban mobility and in more modern freight transport logistics so as to ease congestion in urban areas and reduce pollutant emissions.
The report calls for safer, more efficient transport which causes less pollution. In other words, nothing but very conventional and very obvious things.
However, several points kept our attention and motivated our vote against the report. the constant focus on CO2 emissions with binding targets, while the SOx and NOx emissions of marine transport are only mentioned in passing and, in fact, are endowed with ecological virtues; the proposal to create a European road transport agency, whose relevance is dubious to say the least, given the criticisms of reduced efficiency, significant costs, and the haphazard management of numerous existing European agencies; the proposal to create a European transport fund, and thus additional expenses, without providing any details of how it will be financed; and, above all, the assertion once again that increased liberalisation of the sector, and an increase in coastal navigation, would solve all our problems.
Yet we know that this liberalisation has had negative effects, particularly on the maintenance of existing railway infrastructure, and thus on safety. We also know, or we should know, the extent to which opening up national transport to foreign operators poses problems of unfair competition.
in writing. - Parliament today has sent out a strong message that Europe must move towards more sustainable transport. My own country, Scotland, has some of the most ambitious climate change legislation in the world and the Scottish Government is active in promoting sustainable transport initiatives including support for cycling and walking, low carbon vehicles and alternative fuels. Today's vote calls for more joined-up thinking across the whole of Europe.
I endorsed the final version of the report. I have great reservations about the outcome of the vote on Amendment 6, which was tabled by a group of Members from the Group of the European People's Party (Christian Democrats).
The essence of the original text was that unused resources from the Cohesion Fund can be used for the investment requirements of transport. This is justified by the investment needs of beneficiary Member States, which can very easily be seen from the example of Poland. In addition, we had expected a sum of around EUR 23 billion for TEN-T, but we received three times less than this. Amendment 6 does not provide any additional resources for transport, and it does not release resources which are not used for their planned applications. Instead of making the fund more flexible, we have obtained a fund which has no flexibility at all. I would like to thank the fellow Members who voted to reject Amendment 6.
Transport has a multifunctional nature, with direct influences on economic, social and territorial matters. This is an important factor in the development of the European Union and its regions as it is vital to the European economy. The transport sector generates approximately 7% of the European Union's GDP and more than 5% of all the jobs.
At the same time, transport offers citizens access to many of the freedoms they enjoy, such as the freedom to work and live in different parts of the world, the freedom to do business and establish personal contacts.
I voted for this report because I support the aim of European transport policies. This is to set up a sustainable transport system which will meet all the economic, social and ecological needs of our citizens and to encourage the creation of a society conducive to inclusion and of a fully integrated, competitive Europe.
This text does not provide the resources to introduce the high social and environmental standards which are essential in the transport sector. By setting itself in the context of the carbon market, by allowing for the possibility of increased air traffic, by advocating the determined liberalisation of this sector in order to increase competitiveness, this report reduces all ecological requirements worthy of the name to nothing.
By only concerning itself with infrastructure and never with the wage conditions of the employees in this sector, it displays the social indifference that is a signature of the damaging liberalism which is killing the European project. I am voting against this report.
The transport sector is crucial to the economic development of the EU and its regions, with direct influence on competitiveness and social cohesion of the regions. It also contributes to the development and consolidation of the internal market. Given its importance in the economy, this sector will play a key role in the EU 2020 strategy, especially with regard to the reduction of CO2 emissions. Thus, despite its importance to the economy, employment and professional and private mobility among the public, there needs to be investment in improving transport in environmental terms, especially road transport, along with safety, as this sector was responsible for the death of approximately 39 000 people in 2008. Thus, despite the crisis which adversely affected this sector, this is the time to undertake a major transformation of the sector, making it safer, more sustainable and more efficient.
We are as far away as ever from achieving sustainability in transport. The problem is not just the lack of coordination within countries, but between them as well, as illustrated by the example of cross-border rail transport. We are way behind schedule even with the important transport links featuring in the TEN projects, not to mention that we are miles away from the coordinated timetables which have been requested again. This report is basically almost a rehash of old, unfulfilled strategies. That is why I abstained.
The text adopted in plenary pushes Europe to take a step forward in a particularly delicate sector such as transport, which is the fulcrum of the single market. The movement of people and goods depend on it and it ensures the necessary territorial cohesion for employment and economic growth, with ramifications for costs and protection of the environment.
We are of the opinion that more attention should be paid to safety in the transport sector as well, in terms of safety for the goods transported, for passengers and for the network in general.
The European economy, and therefore employment, depends on the sustainable future of transport. Consequently, the Union must work quickly to provide Member States with some urgent objectives such as the timeframe for the realisation of small infrastructure, the lack of which hinders the smooth flow of goods and people, causing serious damage to the economy and worsening pollution.
We therefore need similar timeframes across Europe for the completion of these works, as well as certain timeframes for the repair of roads or railways closed owing to natural or unforeseen events. The conversion of some road transport to transport by rail or water, to this day slowed down by too many delays, is necessary to avoid the loss of jobs and the consequent impoverishment of part of the population.
Finally, particular attention must be paid to peripheral or disadvantaged areas which remain so due to a lack of enough viable infrastructure.
I voted in favour of the Grosch report because I believe that the guidelines and the requests that it contains are balanced and aim for sustainable development of transport that both supports a sector of strategic importance for economic growth and the growth of Europe itself, while also addressing environmental issues.
The transport sector contributes to the development and competitiveness of the EU and to the completion of the internal market, and also affects citizens' quality of life. Comodality, quality of public services, improved long-term plans for infrastructure and technical interoperability, and support for technological innovation, research, energy efficiency, clean technologies and safety are crucial factors that I hope the Commission will take into account when drafting the forthcoming White Paper.
Decarbonising traffic is a significant political goal, which should be tackled with greater commitment in the future as the adverse effects on health and the environment caused by transport are another substantial challenge, especially in the context of the efforts to combat climate change.
This decarbonisation can only bring about a significant reduction in the volume of exhaust gases, noise and also traffic bottlenecks if two conditions are met: external cost internalisation must cover all modes of transport and the revenue obtained must be used to improve infrastructure sustainability.
The effects of the financial and economic crisis on the transport sector must not be overlooked as this sector proved to be very vulnerable to the crisis. I believe that this crisis must be seen as an opportunity to offer targeted support to the transport sector in future by encouraging investments. These investments should not just provide swift assistance, but also help improve environmental performance and safety and also create new green jobs through developing both national instruments and European political instruments. The Commission and Member States must continue to exchange best practices (for example as part of the Mayors' Convention and the CIVITAS initiative), offering communities the chance to learn from the experience of other European citizens.
in writing. - The Grosch own-initiative report on a sustainable future for transport was adopted by a large majority (559 in favour; 34 against; 82 abstentions). The Verts/ALE Group voted in favour. Unfortunately, our Amendments 4 (on a 30% CO2 reduction for the entire transport sector (169 in favour; 497 against)) and 5 (on sustainable EU infrastructure cofunding criteria (123 in favour; 540 against)) were rejected. Also, the REGI Committee's Amendment 6 (on coordinating EU transport cofunding instead of creating a transport fund) was rejected by a narrow majority (311 in favour; 364 against).
The proposal serves as a basis for the preparation of the Commission's White Paper, with particular regard to protection of the environment. We support the resolution despite the risks posed by overly extremist stances already taken by Parliament. We must balance the need to protect the environment with the current economic crisis we are experiencing. We look positively on the heavy emphasis on safety.
This report will affect a forthcoming Green Paper on an integrated transport policy. I voted against the report, as it advocates the total liberalisation of transport policy. The Member States are to be forced to relinquish large parts of their fiscal and social policies, as well as areas such as education and training - matters that fall within the competence of the Member States.
in writing. - (PT) I consider the transport sector to be essential to the development of the European Union and its regions, given its influence on competitiveness and the economic, social and territorial cohesion of the regions, and its contribution to the effective creation of the internal European market. It is important to anticipate the future of transport in terms of sustainability and inter-operability and in this sense, I welcome the proposals of the document that stipulates the goals to be attained by 2020, with the aim of reducing CO2 emissions and their harmful consequences. I also view in a positive light the idea of efficient comodality, which is even more relevant in outermost regions such as Madeira, particularly as regards the interlinking of road, maritime and air transport.
I do not, however, support the initiative to create a specific fund to promote the transport sector, as I consider that such financing should continue to be carried out by the various already existing means and guided by the priorities of the cohesion policy, the coordination of which should be facilitated in the execution of the various European policies.
I voted for the Grosch report on a sustainable future for transport as I believe that its recommendations ought to feature in the future White Paper on the development of trans-European transport.
The transport sector is a key sector for the EU's economic development and competitiveness, and for its economic and social cohesion. Unfortunately, however, the finances allocated to this sector are inadequate. The TEN-T budget for the 2007-2013 period is just EUR 8.013 billion, while the funds allocated to transport through the cohesion policy are a mere 11% of the total budget allocated to this policy.
I call on the EU to allocate additional finances for developing the trans-European transport system and integrating it with the transport systems in the EU's neighbouring countries. This is why I voted against Amendment 6. This amendment intends to replace the setting up of a transport fund which will have more resources than those already in the EU budget with a mechanism for coordinating the use of the various current sources of transport funding. It goes without saying that the EU must coordinate the existing sources of transport funding better, but it is absolutely essential to create new instruments for funding the work involved in developing the transport infrastructure.
in writing. - At present, the Baltic States are, to a large extent, isolated from the European transport network. We must strive to integrate the Baltic Sea region more closely into the TEN-T priority axes, including the rail axis from Berlin to the Baltic coast (TEN-T 1) and the Motorways of the Sea (TEN-T 21). More emphasis should also be put on short sea shipping and inland waterway transport, which is cost-efficient as well as increasingly environmentally friendly. In order to remain competitive in the future, many European ports - such as Klaipeda in Lithuania - need to modernise their infrastructure. However, the effects of the financial crisis on the transport sector should not be overlooked. Given the scale of necessary transport investments, it is vital to ensure European cooperation and to prioritise projects prudently. There is more to transport than merely trucks, traffic and tariffs. Transport also relates to the freedom of movement for persons and goods, as well as the development of the European single market. It also boosts employment. Above all, as recent high-profile train and plane crashes tragically reminded us, safety must continue to be one of the priority areas of future transport policy.
I was pleased to hear the results of today's vote. The Grosch report has proposed the achievement of unusually ambitious objectives by 2020. Among others, it supports improving road safety, reducing fatal accidents by 40%, reducing road transport CO2 emissions by 20% and doubling the numbers of passengers in buses, trams and trains.
I agree with the overall message of the document: it is essential to create a sustainable and cohesive vision of the future of transport as a fundamental sector for the internal market, which would guarantee free movement of persons and goods and would ensure the territorial cohesion of the entire European Union.
I could not, however, agree with one of the rapporteur's proposals. I have doubts about the proposal to create a transport fund. In the future, this might cause a departure from the current system of separating structural funds from the Cohesion Fund.
The Treaty of Lisbon enabled us to confirm the right to present petitions to the European Parliament, which fits in well with the process of creating a European citizenship. However, the persistent confusion between European and national competences and the competences of European institutions underlines the fact that European citizens are not yet totally aware of their rights. This is why, by voting for this report, I supported the introduction of better information relating to the petitions procedure. A European petition must allow citizens to share with Parliament their concerns about the impact of various European Union policies and legislation on their everyday lives. This report also proposes various possibilities which seem reasonable to me, such as improving the website dedicated to petitions on the parliamentary portal, or the introduction of a single information point which could provide guidance to citizens.
Parliament is directly elected by the public. Through the right to petition, the European public has the opportunity to approach its representatives if it feels that its rights have been violated. Parliament has an obligation to investigate the situation and do everything within its power to stop these violations, providing the public with the most appropriate and rapid remedies. The number of petitions has been increasing, although not all of them have been admitted, which shows that increasing numbers of individuals are becoming aware of this right. This allows an assessment to be made of the impact of European legislation on the everyday lives of citizens.
The Treaty of Lisbon reaffirmed this right as a cornerstone of European citizenship, and created the necessary conditions for greater public participation in the EU decision-making process, so as to reinforce its legitimacy and responsibility. I believe that it is vital to create incentives for greater participation. The creation of a portal which includes an interactive model with different steps for petitions could help with this, by informing the public about the possible outcomes of petitions and the areas covered.
I am voting for the main points of this report, and I congratulate the Committee on Petitions for the work done in 2009. This was a particularly challenging year for a committee whose agenda is set by the public exercising their right to petition Parliament.
The entry into force of the Treaty of Lisbon reaffirms the right to petition as a cornerstone of European citizenship. However, statistics on the number of inadmissible petitions show that the right to petition as a tool that allows the European public to put its concerns before Parliament about the effect of policies and European legislation on everyday life is not yet being correctly used by all those who turn to it.
This fact demonstrates the need to continue efforts to inform and clarify for the European public the EU mechanisms and instruments at their disposal. Thus, I welcome the proposal for the creation of a single European Union window aimed at guiding members of the European public when they seek answers and solutions to all the issues perceived as violations of their rights.
The Treaty of Lisbon, which came into force on 1 December 2009, created the necessary conditions for greater public participation in the EU decision-making process, with a view to reinforcing its legitimacy and responsibility. It is clear that European legislation has a direct impact on the public. Therefore, the public should be encouraged to have a strong participatory approach, so as to comment on the effectiveness, weaknesses and loopholes in legislation. The right to petition enshrined in the Treaty of Lisbon makes provision for the possibility of the European public approaching Parliament whenever they feel that their rights have been violated.
Through its Committee on Petitions, Parliament investigates and seeks to resolve any infringements. I am sure that Parliament will be involved in formulating the right to the Citizens' Initiative, so that this tool can fully achieve its objectives and ensure greater transparency and responsibility in the EU decision-making process, allowing the public to propose improvements or additions to EU law.
The annual report of the Committee on Petitions demonstrated that the European public is increasingly approaching its representatives when it feels that its rights have been violated. It is therefore important to improve access to petitioning for those interested, particularly through the Internet and electronic media. Most petitions continue to express concern regarding the implementation of European legislation on the internal market and the environment, as these are the areas in which the Member States are most likely to fail to implement Union directives.
I voted in favour of the annual report by the Committee on Petitions.
With the entry into force of the Treaty of Lisbon, the necessary foundations have been laid for citizens to participate more fully and responsibly in the European Union decision-making process. Petitions are an excellent and fundamental tool for monitoring the application of EU law by Member States and, from that point of view, cooperation with competent national and local authorities and with the Commission - with which it is essential to promote a different and more effective level of cooperation - is vital.
Promoting the citizens' initiative is, in fact, essential for reducing that gap that citizens feel exists between themselves and the European institutions. This mechanism aimed at reducing the famous democratic deficit must be further strengthened and developed and, above all, must be brought to the attention of European citizens. I therefore welcome the initiatives proposed with regard to development and dissemination via new technologies, including the Internet in particular.
in writing. - The Iturgaiz report on the deliberations of the Committee on Petitions during the year 2009 has been adopted with a broad majority, without roll-call votes. I am a bit upset, however, because we, Greens/EFA, lost four amendments out of five: on the Committee on Petitions' right to examine judgments by national courts when these violate EU law; on the Commission's responsibilities vis-à-vis infringement proceedings; on raising concrete examples of petition cases in the annual report; and on the internal procedures and working methods of the Committee on Petitions. The only amendment of ours adopted was a recital on the prohibitive cost of court procedures in some Member States. Thus, the outcome could have been better.
I voted in favour of this European Parliament resolution because it deals with the 2009 activity report of Parliament's Petitions Committee. Throughout this resolution, this committee takes stock of the situation regarding one of the direct rights available to European citizens for making their point of view count at the level of the European institutions. This is therefore an instrument of democracy and citizenship.
The major themes of the petitions concern the environment, fundamental rights, justice and the internal market, and essentially originate from Germany, Spain, Italy and Romania.
I am very pleased with the progress that has been made in implementing the recommendations of the European Parliament's Petitions Committee for improving its work, but also with the proposals made in order to allow this right to be better exercised by European citizens, such as the demand for simplification of the procedures and, in particular, the possibility of starting a petition via the Internet.
I do have one small regret: that French citizens make very little use of this procedure.
in writing. - I voted in favour of the report by Mr Carlos Iturgaiz on the deliberations of the Committee on Petitions during 2009. Even though the report was mostly technical in nature, I believe it touched on some important issues that should be addressed in the future. According to the report, 46% of submitted petitions in 2009 were deemed inadmissible. This is far too high a number. As such, I strongly support the report's recommendation for improving the information available to the citizens through the petitions web page on the EP portal. Petitions are important because they give the European Parliament a means to connect with its constituencies and vice versa. It is vital that citizens understand what specific issues petitions deal with and, subsequently, what courses of actions are available to them.
Promoting access to the labour market and good quality jobs were key priorities of the Lisbon Strategy for growth and jobs and of the European Youth Pact. These objectives must be maintained through sustained efforts from both Member States and the European Commission. The own-initiative report voted on today includes a number of provisions which highlight the need for Member States to step up their efforts in devising coherent political strategies which will focus on labour supply and demand and tackle both the quantity and quality of employment opportunities, thereby helping promote access to the labour market for young people.
I voted in favour of this document because I am aware that the consequences of the financial crisis are being strongly felt by young Europeans, whose unemployment rate stands at around 20%, twice that of the overall EU unemployment rate, and unfortunately, it is destined to increase further. There is, therefore, a need for strategies aimed at promoting and facilitating access for young people to the labour market and at making the transition from the school/academic environment to the working environment stronger and more fluid.
The economic recession that has affected the whole European Union has exposed young people more than ever to the risks of job insecurity and, in particular, to unemployment. Job insecurity among young people has a cost which is not just economic but is, above all, social. This own-initiative report aimed to identify the current difficulties and to propose some solutions. In terms of its essential aspects, it calls for the development of economic and political investments promoting the creation of jobs, education and training, the strengthening of social security systems, making the labour market more dynamic and promoting decent work. As I am completely in agreement with these objectives, I voted in favour of this report. Of course, this is not just a question of affirming these objectives loudly and clearly. Rather, we must, from now on, run a genuine economic and social policy at European level in order to improve young people's access to the labour market.
I cannot but support Mrs Turunen's report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status. Indeed, the youth employment crisis is one of the most worrying issues of today and is one of the consequences of the economic crisis which require immediate and concrete intervention.
My amendments to the text were inserted in this vein. My interventions underline, on the one hand, the importance of the link between the world of training and European businesses in order to create the skills required, and on the other, the importance of flexicurity, which reconciles the needs of businesses and young workers.
Approximately one quarter of young people under 25 in the European Union do not have a job at the moment. In actual figures, this means that nearly 6 million young people are currently unemployed. This reality is also reflected by the paucity of the national budgets which spend money to maintain these young people without collecting taxes and duties from them.
The development, at European level and national level within each of the Member States, of programmes for encouraging the employment of this huge repository of human resources, fresh out of school, still brimming with enthusiasm, cannot but yield excellent results from an economic perspective for everyone.
This is the first time in the last 30 years that Europe has faced such drastic figures in terms of the number of young people employed in work. As certain studies highlight, there is every possibility for the young unemployed that this state of affairs will recur throughout their lives. The only possible outcome from this is a needless long-term burden shouldered by European and national budgets.
I abstained from voting for the report because, despite its positive points on the rights of young workers contained in the report in its initial form, unfortunately certain very negative amendments were passed in the Committee on Employment and Social Affairs. Also, despite her attempts to support the labour rights of young workers and provide them with social services, the rapporteur has, unfortunately, insisted on the flexicurity approach. However, we know that not only is a 'balanced' combination of flexibility and security in the employment of young people impossible, but also that this approach has provoked the restructuring of labour relations and the abolition of basic labour rights and that it operates for the benefit of capital, not for the benefit of the workers and society.
in writing. - (PT) The current economic crisis has led to a huge rise in unemployment rates, and has had an especially harsh impact on young people. Around 21.4% of young people in the EU are unemployed and kept at the margins of the economy; this becomes even more serious if we consider that with the ageing of the population, we are jeopardising the very economic and social future of the EU. It is also younger workers who have the jobs that are the most precarious: often temporary and of a low quality, with lower wages and less social security.
It is essential that new employment possibilities be found that are of a more worthy, regular and permanent nature, and which enable these young people to be self-sufficient. It is up to Member States to invest in job creation at political and economic level. They should ensure equality in access to education, investing in education and training, and strengthening the system of in-school guidance so as to reduce the risk of absenteeism or low grades.
It is the responsibility of the EU to define common strategies and, for this reason, I support the rapporteur's proposal to create a European Youth Guarantee, ensuring that any young person in the EU has the right to receive an offer of employment, an internship or professional training after a maximum period of four months' unemployment.
Youth unemployment is one of the most important and urgent problems faced by Europe, currently affecting 5.5 million people under 25 throughout the European Union: a structural problem that has seen its economic and social impacts greatly increased by the recent economic crisis. It is, therefore, with a feeling of responsibility and awareness that youth must be placed among the priorities of the political agenda that I am voting in favour of this report. Other social and economic risks and costs to our societies are associated with this pre-eminent problem of youth unemployment. Among them, for example, are the loss of opportunities for economic growth, erosion of the tax base and their respective consequences in public investment, increased expenses with social assistance, or even the risk of long-term unemployment and social exclusion. I feel that we cannot be resigned to losing young Europeans to social exclusion. On the contrary, Europe has much to gain by including these young people in the labour market and in society, through an integrated approach, strategies in common and a coherent combination of educational, financial, labour and social policies that strengthen our youth policy.
in writing. - I support this report, which encourages Member States to create efficient incentives, such as employment subsidies or insurance contributions for young people, guaranteeing decent living and working conditions. There should be better childcare opportunities for young parents, such as all-day schools, and incentives for employers, in both public and private sectors, to set up childcare structures, facilitating the possibility for young mothers to participate in the labour market. Member States are also encouraged to ensure that all young people are individually entitled to a decent level of income that secures for them the possibility of creating an independent adult life. Parliament suggests that the Council and the Commission come forward with a European Youth Guarantee securing the right of every young person in the EU to be offered a job, an apprenticeship, additional training or combined work and training after a maximum period of six months of unemployment. Our youth could become a lost generation with the current crisis. Europe needs to help young graduates and other young people entering the labour market for the first time to gain access to quality traineeships and jobs.
Today, more than 20% of young people in Europe are unemployed, and many others are in casual jobs without social protection. The increase in the number of training courses casualises active young people and is a vector for social dumping affecting other employees, in that it puts pressure on companies to lower salaries and replaces normal jobs. The Turunen report asks the Commission and the Member States to organise their activities so that young people's access to high quality training courses and jobs becomes a priority, and in order to guarantee them a decent income.
It is unacceptable that some Member States are planning a lower minimum wage for young people. In this report, Parliament also calls for the introduction of a 'European guarantee for youth', which would give each young person in the EU the right to be offered a job, an apprenticeship, a supplementary training course or a job combined with a training course if that young person has been unemployed for four months. It also calls for the development of a 'European Quality Charter on Traineeships', which would include norms on time limits, minimum allowances and course-related social security benefits.
The economic crisis has, of course, also resulted in higher unemployment in the European Union. The impact of this has been heaviest on young people and persons approaching the age of retirement. We have more than 5.5 million unemployed young people up to the age of 25, in other words 21.4%, which is almost double the average unemployment level in the EU. Unemployment among young people is a huge problem. On the one hand, it leads to a loss of hope and ambition among the people affected, as well as their gradual complete social exclusion, the erosion of the country's tax base and higher social spending for the state and, on the other, it brings more poverty, disease and criminality. In Europe, we expect as a matter of tradition that young people will help their parents and grandparents, and particularly that they will help financially in times of economic crisis.
How can they fulfil our expectations when they themselves are unemployed at the point of entry to the world of work? All of the Member States should adopt priorities and strategies based on their domestic situation, but we should have a common EU strategy to combat youth unemployment throughout the Union. Mrs Turunen's report is the first step, and I fully support it.
I welcome the approval of the report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status as a step towards improving the quality of work in Europe, which is one of the objectives of the EU 2020 strategy.
Youth unemployment is one of the most pressing problems facing Europe. All Member States must take action and combat youth unemployment by means of political priorities and strategies which reflect the specific situation in their country. At the same time, the EU must be united when it comes to common strategies. This challenge affecting young people requires an integrated, coherent approach which will combine intervention measures at macro-economic and micro-economic level, focus on labour supply and demand and tackle the quantity and quality of employment. A coherent combination of educational, financial, social and employment policies is required.
Economic and political investments in new jobs, education and vocational training in a more dynamic labour market, as well as in decent work, will enable us to transform the European labour market and redirect the current trends towards a better future for young people.
I voted in favour of the report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status, both of which are fundamental to guaranteeing that it is not youth that pays the price for the current crisis. The participation of young mothers in the labour market by expanding the network of structures for quality childcare must also be promoted.
The rapporteur ends her explanation of the reasons with the following exhortation: 'Let's turn Generation Lost to Generation Hope'. I endorse the desire and goodwill that this statement contains, and would like to be more certain that this transformation is still possible. I recognise the existence of a clear separation between school and academic life and the labour market, as well as the need to close this gap so that there is an easier transition from school to employment, and proceed to the evaluation of the suitability of what is taught to professional life. If the current state of those in training is manifestly an improvement on what happened in the past, it is also true that in many cases, effective training that is appropriate to their needs and expectations is not given to today's interns.
Given the current economic crisis, today in the EU, we have more than 5.5 million young people under 25 without jobs, a number equivalent to twice the overall unemployment rate. Youth unemployment results in a heavy social and economic cost to our society, leading to lost opportunities for economic growth, an erosion of the tax base which hinders investment in infrastructure and public services, an increase in social assistance costs and in the underuse of investment in education and training. Europe's young people are a wealth of untapped human resources, and forecasts of the economic and social situation indicate that action is required.
I am therefore pleased with the adoption of this report, which seeks to bring about more inclusion in the work market through better jobs, a smooth transition to the labour market and the fight against insecure working conditions. In this context, I would like to highlight the proposals that I made, stating that the EU budget for 2011 should make young people its priority. I would like to refer again to the proposal to help young people obtain their first job in the European work market through the Erasmus first job programme.
This report certainly gives visibility to the serious problem of youth unemployment, which is currently twice as high as unemployment in general, but does not put forward basic measures to really resolve the situation, which would require a break with the current policies of the Stability Pact and other monetarist, liberal and anti-social policies currently in force.
Although it emphasises the fight against youth unemployment, the promotion of training and employment for youth, and the need to put an end to abuses related to traineeships and training, often unpaid and treated as a substitute for a job rather than as complementary to education and training, the report does not point to safe ways of getting out of this situation.
Of greater concern, however, is the avocation of the concept of flexicurity as a way of ending youth unemployment and a form of transition from the educational system to the job market. In fact, reality shows us that what this really means is the precariousness of a badly paid and insecure job preventing any kind of life project for youth. That is why we abstained.
Today, 5.5 million Europeans under 25 - that is, nearly one in five young people - are unemployed, and that is without taking into account those occupying casual jobs. People under 25 are the first to be affected by the current economic crisis. Training policies for young people must therefore be ambitious to allow young people to acquire skills better adapted to the needs of businesses. There must be more internships and apprenticeships, but we must also ensure that these are of good quality in terms of the content of internships, the length of apprenticeships, and allowances paid to interns, in order to protect young people from potential abusive practices by their employers. The European Union must therefore promote mobilisation in this area, despite its limited 'social' competences, and this is the reason why I voted with conviction in favour of this resolution, which proposes some ways forward to cope with the difficult situation in which European young people find themselves.
Given the multiple difficulties that young Europeans are faced with - unemployment, and wage-related, financial and social insecurity - it was urgent for the European Parliament to act more firmly to remedy this situation. This is why I voted in favour of Mrs Turunen's report, because I think that it puts forward many guarantees with a view to protecting young Europeans - for example, the development of a 'European quality charter on internships', the creation of a minimum wage for every young person, and also the introduction of a 'European Youth Guarantee'. Even if not all these proposals will be binding, I think that young Europeans need to be taken into account in a more effective way in Union policy, because they represent the future of the European Union.
It is certainly important to tighten the regulations on internships. The representatives of the German Free Democratic Party in the European Parliament have supported this. Young people often work for months on end without payment, hoping that they might still get a permanent job afterwards. This is an unsustainable situation. Internships should not destroy jobs. However, today's plenary vote is going to pave the way in the future for a complete ban on unpaid internships. We believe that this gives a wrong message. It should still be possible to do a three-month unpaid internship, for example. There are numerous non profit-making or social organisations where a young person can acquire exciting, interesting experiences. However, such organisations are often unable to pay any remuneration for the internship. The key factor should be the duration of an internship. In the case of any internship lasting longer than six months, the employer can rely on productive output from the intern. From then on, remuneration should also be paid. The decision made today is impracticable and goes too far. We therefore do not support this part of the resolution.
Young people should not remain unemployed more than four months - this is a statement with which I agree. The report on young people's employment proposes a 'European Youth Guarantee' so that young people can benefit from a decent wage and high quality internships. In the context of exacerbated youth unemployment in the outermost regions, in particular in Réunion, I fully support every measure for involving young people in the world of work and against casualising them. If there is to be any force to the guarantee that, after being unemployed for four months, every young person should have the right to a job, an apprenticeship, a supplementary training course or a job combined with a training course, then specific measures must now come out of this report by Parliament. That is why I voted for this report.
in writing. - My colleague Ms Turunen's report makes the important call for Member States to support more and better apprenticeship schemes. Apprenticeships offer a vital entry for young people into the world of employment which will, in turn, help us get the economy going again. The Scottish Government last year set a target of securing 18 500 apprenticeships in the year; by March, that target had been exceeded and some 20 000 positions had been secured. It is essential that this good work is built upon and governments around the EU must strive to create more opportunities for our younger generation.
I agreed with this report as the economic downturn has caused a massive rise in unemployment rates in the European Union and young people have been hit very hard. Today, more than 5.5 million young people under 25 are unemployed (21.4%), which is twice as high as the overall unemployment rate. Youth unemployment is one of Europe's most pressing problems. This results in a loss of opportunities for economic growth and erosion of the tax base which undermines investment in infrastructure and public services, increased welfare costs and underutilised investment in education and training. All Member States must take action and fight youth unemployment by taking national specificities into account. We must ensure growth and create new jobs, especially for young people and prioritise business-education provider cooperation. Member States must secure equal access to education for all by guaranteeing a minimum right to free well-funded education from nursery school to university and by securing financial support for young students. We must encourage the Member States to invest further in education and training, even if fiscal and social constraints are present. It is important for young people to have financial independence to secure for them the opportunity to lead an economically independent life.
I voted in favour of the report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status, because I believe it is crucial to promote and support youth employment. Unfortunately, today, we are witnessing a period of serious financial crisis, which has caused a significant increase in rates of unemployment, especially youth unemployment. Recently compiled statistics show, in fact, that more than 5.5 million young people under 25 are unemployed, equivalent to 21.4% of Europe's youth population, which is twice as high as the overall unemployment rate. Faced with this situation, it was necessary to ask the Council and the Commission to develop an employment strategy focused on the creation of polices designed to guarantee young Europeans access to the labour market in order to prevent the social and economic costs that youth employment entails for our society. Another priority was the adoption of packages of measures for providing a strong incentive for investment in education, research and mobility, as well as possibilities for young people who want to set up their own business to access finance facilities more easily.
I voted today for the own-initiative report on combating youth unemployment. By adopting this report, we have decided to take strong action against the abuse of internships. The Commission and Member States were asked by Parliament to recommend minimum standards for internships. A European Quality Charter on Internships is to be proposed. I have been offering many young people for years the chance to do an internship in my MEP offices in Brussels or Strasbourg. I am therefore in favour of promoting the status of internships. During these times of globalised labour markets and the financial crisis, gaining sound, practically relevant training is particularly important. Internships offer an excellent opportunity for young people to find out about the demands of working life and test their own abilities.
The requirement for this is that interns must work under fair terms where the focus is on the provision of training and not on replacing permanent employees. Apart from providing a description of the internship and the qualifications which can be gained, the Charter should include restrictions on working hours and recommendations for remuneration. This sends out a clear signal to our young Europeans.
in writing. - This is a hugely important report, encouraging Member States to give particular attention to youth employment. The financial crisis has had a significant effect on youth unemployment, which is now as high as 40% in some Member States. Identifying the barriers which young people face - such as earning a living wage and having access to childcare for young parents - is crucial in helping them back into work. I support the Parliament's calls for a European Youth Guarantee to provide training, apprenticeships and jobs for Europe's young people, and recognising the long-term effects on society of high youth unemployment.
We often say that young people are the future of Europe. In spite of the strategies inspired by this fact, the statistics show that young people are affected disproportionately by unemployment. It is awful that the youth unemployment rate is double the average European rate. Unfortunately, the outlook is not promising either.
This is precisely why I welcome the draft report on promoting youth access to the labour market, all the more so as we are unable at the moment to predict exactly when the economic recession will end. I personally tabled a number of amendments based on the opinion drafted by the Committee on Culture and Education for the draft report voted on today. I emphasised the importance of entrepreneurial education as an integral part of developing the skills required for the new types of services, as well as the need to develop specific programmes for young people with disabilities. If we fail to take these measures, it will be difficult for us to guarantee the maximum possible opportunities for accessing the labour market.
Last but not least, I believe that it is beneficial to encourage mobility programmes targeted at young employers as well, just as it is of paramount importance for us to establish as general practice internships, designed to supplement the syllabus and offer young people the chance to gain experience and access the labour market.
Unemployment among young people is one of Europe's most pressing problems. With the global economic recession, this problem has taken on even more worrying dimensions, as we are faced with more than 5.5 million unemployed young people under 25. This means that we run the risk of losing a generation to social exclusion, jeopardising the economic and social future of the EU. Youth unemployment results in an enormous social and economic cost to our society, which severely affects opportunities for economic growth. This leads to a loss of taxation which hinders investment in infrastructure and public services, an increase in social assistance costs and the underuse of investment in education and training. That is why I voted as I did.
It is mainly young people and women who are affected by unemployment. This trend continues to grow during the recession. The actual process of getting on the job ladder is becoming increasingly difficult. This situation is abused and young employees are forced into precarious temporary jobs or are exploited in a succession of internships. It is only when we take care of the young generation and improve their chances of entering the job market that they can, on the one hand, contribute their potential to society and, on the other, think about raising a family some time. Insecure jobs mean that we should not be surprised at low birth rates. I abstained from voting as the report does provide one approach, but there are some problems which have not been looked at in sufficient detail.
I would like to congratulate Mrs Turunen for her report, which proposes that the Council and the Commission should bring forward a European Youth Guarantee which would give every young person in the EU the right to be offered a job, an apprenticeship, a supplementary training course or a job combined with a training course after being unemployed for four months.
I call on the Commission and the Council to develop, in the light of this report, a 'European quality charter on internships' in order to guarantee the educational value of courses and to avoid exploitation. We must not forget that some pieces of national legislation can be seen as discriminatory from the point of view of income because they prevent young people from being financially autonomous. Let us try, with the Council and the Commission, to guarantee young people a decent wage.
The measure approved in plenary underlines the importance of adopting a rights-based approach to youth and employment, highlighting the qualitative aspect of dignified work which must not be compromised by parameters which stray beyond core labour standards such as the quality of work, working time, the minimum wage, social security, and the health and safety of interns and workers.
In a difficult time for the economy and employment, it is worth remembering that young people need to unequivocally affirm that the future of Europe cannot be solely tied to strengthening the service economy but that manufacturing industry must be defended and research developed through European financing which, in an era of globalisation, must also be directed to protecting intellectual property and the craft industry, as an instrument for small and micro businesses to drive development and employment.
Furthermore, there is still much to do, and quickly, to ensure the harmonisation of all educational qualifications. The Member States must make a collective effort to harmonise contracts to ease the entry of young people into the world of work and promote facilitated access to credit to help purchase, or in any case rent, a home to live in and a place in which perhaps to carry out a self-employed activity.
The crisis has hit hardest at those who are just entering the labour market. I have no doubt that unemployment among young people is currently one of the EU's biggest problems. Even if young people do find work, they are very often only given temporary contracts. Internships are also the cause of much emotion. On the one hand, they play a very useful role, making it possible for young people to gain important practical qualifications. On the other hand, in practice, they often mean that work which should be done by an employee is done for free by an internee. Some firms in Poland operate with the principle that any well-paid specialist can be replaced by a certain number of free internees. Such an approach does not have a good effect on the labour market, and even more so it does not help the position of employees. I very much welcome the fact that this problem has been taken up by Parliament and that this has resulted in a number of measures intended to improve the position of young employees. I support these measures, so I decided to endorse the report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status.
I support the approach taken in Mrs Turunen's report: youth unemployment is one of the most pressing problems that the European Union has to face. There is a danger of condemning an entire generation to social exclusion and gambling with the EU's economic and social future.
Youth unemployment entails high social costs for our societies in the form of lost opportunities for economic growth, the erosion of the tax base, which undermines investment in infrastructure and public services, an increase in social costs and underutilisation of investments for the promotion of education and training. The European Union must have common strategies.
We need an integrated and consistent approach which incorporates micro-economic and macro-economic measures, which is based on the supply of and demand for labour and which is able to ensure both the quantity and the quality of jobs. By investing economically and politically in the creation of new jobs, education and training, more robust social security schemes, a more dynamic labour market and decent work, it is possible to transform the EU labour market and to steer the current trends towards a better future for our young people.
Paragraph 63 of this particular report recognises how important it is for young people to be financially independent and calls on the Member States to ensure that all young people are individually entitled to a decent level of income that secures for them the possibility of creating an economically independent life. This specific paragraph for the whole of Europe has been added at a particularly difficult time for young people. Unemployment in numerous Member States of the European Union has recorded an unprecedented increase; a typical example is Greece, where unemployment among young people is currently 27.5%. At the same time, downward pressure on wages due to financial adjustment prevents young people from becoming independent and leaving home to set up their own family. Young people today need a decent level of income so that they can stand on their own two feet and make their own way in life. Although paragraph 63 is of a declaratory nature, it is a move in the right direction and I therefore voted in favour of it.
The challenges encountered on the path to achieving a 'Europe of the young generation' include actively drumming up investments, creating new jobs and offering vocational training opportunities.
Member States must encourage employers to offer stable, long-term jobs to young people and a wage which reflects their level of effort and their professional and intellectual capabilities, to protect them from contracts which contain clauses placing them in a precarious position in relation to their employer, to ensure a gender balance with regard to employment terms between young women and men at the start of their careers and, last but not least, to provide young people and young mothers with access to social welfare mechanisms.
In an ideal world, youth unemployment would be outlawed. The reality is quite different: 5.5 million Europeans under 25 do not have a job or a salary, and live a daily life of uncertainty and doubt. Although the United Kingdom, Spain and France are the countries most affected, the situation is not much different in Belgium. Since 2000, youth unemployment in Brussels has never fallen below 30%. This is due to students leaving education prematurely, a lack of ability in languages and a lack of partnerships between schools and businesses.
This is why, despite its limited competences in social policy, the European Union must promote young people's access to the jobs market. That is the thrust of the Turunen report. It sketches new ways to curb youth unemployment. The new recommendation for a 'European Quality Charter on Traineeships', which aims to prevent the trivialisation of training courses, is part of this logic. Alongside this, there is the ambitious idea of guaranteeing a training course to any young person who is unemployed for more than four months. It also defends the idea of a 'decent income' for active young people, whether they have a diploma or not. This is because we always remember our first salary.
I supported the report by my fellow Member, Mrs Turunen, the objective of which is to propose answers for the difficult situation in which European youth find themselves, confronted with unemployment - which, according to Eurostat, currently affects one in five young people under 25 - job insecurity and abuses by employers. Training policies for young people must be ambitious and must allow them to acquire skills adapted to the needs of businesses so that they can enter the labour market more easily. We must increase the number of courses and apprenticeships, which allow these skills to be developed and improved, and we must encourage businesses to increase the number of opportunities they offer to young people. We must also ensure that these are of good quality. In this regard, the establishment of minimum norms regarding the pedagogical content of courses and apprenticeships would contribute to that. If they were extended to cover the duration of professional apprenticeships and the level of allowances paid to people enrolled on courses and apprenticeships, these norms would also allow us to protect young people from abusive practices by their employers.
in writing. - The text promoted by our colleague Turunen was adopted as voted in the Committee on Employment. We maintained all good text, especially on financial independence and on access to free education (PPE separate votes). The report was adopted with a large majority in favour. This is a good Green own-initiative report, with some excellent text that can be used on the ground when working with young people and youth NGOs. Key points are a European Youth Guarantee, a Quality Charter for internships, an EU youth taskforce and a call on EU institutions to stop promoting unpaid traineeships and internships.
It is fundamental for the Europe of the future to guarantee full and secure employment for young people. Europe must have the courage to invest in those businesses which do not relocate but create jobs. In the same way, it must have the courage to prohibit trade in goods from third countries which do not respect the rights of workers. Vocational training is indispensable. We have voted in favour of the report.
A staggering 5.5 million young people, or 21.4% of all young people under 25, are currently unemployed. This is almost double the average unemployment rate. In the European Year for Combating Poverty and Social Exclusion, Mrs Turunen's practical proposals come not a day too soon. We must prevent the social exclusion of a whole generation of young people and the jeopardising of Europe's economic and social future. After four months' unemployment, young people should have the right to a job or paid apprenticeship, training, or a combination of the two. There should be a quality charter to ensure that apprenticeships provide a reasonable income and are of limited duration. In addition, the resolution calls for 10% of the European Social Fund to be reserved for projects helping young people to find work. Moreover, the European Commission should ensure that existing legislation in the various Member States does not discriminate against young people and guarantees them access to social advantages in terms of employment. Long-term unemployment at a young age has a pernicious effect on a person's self-confidence and optimism for the future. Addressing this is an important task for responsible politicians.
I welcome the adoption of the Turunen report on promoting youth access to the labour market, strengthening trainee, internship and apprenticeship status, which proposes measures to combat youth unemployment that are ambitious, but nevertheless specific and realistic. With 21.4% of young Europeans under 25 unemployed, it is definitely time to take action. We would also like to introduce a 'European Youth Guarantee' so that young people do not have to remain unemployed for more than four months and in order to guarantee them high quality internships as well as a decent wage.
I would particularly stress the need to provide young people with high quality internships in order to avoid the exploitation that exists in many enterprises and administrative bodies. Interns are not free workers, and cannot replace an employee; they must benefit from educational supervision and minimum allowances.
in writing. - Tragically, the hardest hit by the economic crisis are those upon whom our future rests. With 5.5 million people unemployed among the under 25 year olds, the youth unemployment rate in the EU is nearly twice the percentage as that observed among the working population as a whole.
In Lithuania, last year, every eleventh young person was unemployed compared to every twenty-fourth in 2008. We need to boost youth employability by helping adapt educational skills to labour market needs. Support measures such as quality internships, apprenticeships and traineeships can aid a smooth transition from education to employment. However, it is important that these internships do not replace real jobs - we need to protect young workers from exploitation; nor should the advantages of non-formal learning be neglected.
For Lithuania, it is vital to prevent an increasing brain-drain of skilled labour. EU Member States should develop youth retention strategies - although these schemes can only be successful if young people feel they are a valued part of society. If we fail to reduce youth unemployment, we will be faced with a lost generation of workers who will grow up with poor job prospects while straddled with growing public debt.
I abstained on this report on youth employment, which still centres around flexicurity - 'flexible' and 'reliable' contracts - and the short-term needs of businesses, although there are some positive points, including the adoption of some amendments that I had proposed in the Committee on Culture and Education: the creation of jobs in the social economy, the fight against discrimination, the refusal to trivialise training courses and the recognition of non-formal education.
It emphasises the consequences of massive youth unemployment - with regard to the crisis too - but, at the same time, still supports the retention of the assistance measures for economic actors, which have not proved successful, and which have merely exacerbated the situation regarding the casualisation of young people's jobs.
In addition, the report remains loyal to the dogma which is the 'modernisation' of education; it even talks of giving priority to cooperation between businesses and 'providers of educational services' and asks for cooperation at an early stage between schools and the world of work.
In these difficult times of economic crisis, our European social model must, more than ever, constitute the key to recovery and growth. It must not be seen as a burden, but, on the contrary, as a motor for the progress of our societies. I voted in favour of the Gruny report, whose aim is to launch a vast European employment initiative. The idea is to see to it that a business can be created anywhere in the European Union in three days and without charges. Formal procedures for recruiting the first employees could take place through a single interface, by reinforcing activation schemes - particularly for people who are not well-qualified - through personalised advice, an intensive workers' training or retraining course, improving their qualifications, and so on. I think that sustaining employment, as well as creating new employment prospects for the youngest people, but also for those who are on the jobs market but who no longer have jobs, is the sine qua non for Europeans to regain confidence in our social model. Furthermore, this confidence is essential for our future, as much for social reasons as for economic and political ones.
I voted in favour of the report on atypical contracts, career security, flexicurity and new forms of social dialogue. Atypical employment is defined by new forms of contract, which have one or more of the following characteristics: part-time, casual, temporary, fixed-term work, working from home and telecommuting, or part-time work for a period not exceeding 20 hours per week. The financial and economic crisis that the European Union is facing could lead to unstable work markets and growing social exclusion. For this reason, there is an urgent need to help Member States to safeguard as many jobs and as much employment in Europe as possible. We must step up efforts to invest in skills, training and sustainable employment, along with developing the promotion of the principles of flexicurity. Clear proposals and concrete measures to protect jobs and create employment opportunities should be proposed as part of the EU 2020 strategy.
I cannot but use my vote to support Mrs Gruny's report, to which I contributed by proposing numerous amendments which were adopted by the Committee on Employment and Social Affairs.
My contribution was based along two lines. Firstly, the importance of the link between training courses and the needs of the labour market. In this regard, young people need to rethink their perception of manual professions which are today seen as a lowering of the person and of one's social status, even if data confirm that these professions offer an important occupational choice, both in terms of integration into the workforce and in economic return.
Secondly, the defence of a kind of flexibility which does not degenerate into exploitation of the person, condemning the worker to a lifetime of insecurity, and which does not conceal illegal intentions to replace forms of permanent working relationships. Rather, I support an intelligent flexibility which can intelligently adapt to the changed conditions of business's modus operandi, responding to the needs of the market by guaranteeing employment and facilitating the integration of even the weakest groups into the world of work.
I voted against the Gruny report because, despite the improvements made by the amendments agreed in the Committee on Employment and Social Affairs, this is a report that promotes the flexicurity approach and other neoliberal arrangements which result in job insecurity. Despite the fact that the report appears to be more 'balanced' than in its initial form, it is still in keeping with the Commission's Green Paper on labour law and still believes that flexibility is and must be a 'basic tool of the economy'.
It is based on making a tool of the concept of 'lifelong learning' for the benefit of capital and businesses and not for the personal and professional development of workers. It also promotes the view that 'self-employment' is the type of work that should be promoted. For the same reasons, by which I mean the insistence on the 'balanced flexicurity' approach, I voted against the motion for a resolution tabled by the Group of the Greens/European Free Alliance.
I am voting in favour of the bulk of the measures proposed in this report. It is a fact that the economic crisis has significantly exacerbated the number of atypical contracts and precarious work-related situations. These have a greater impact on young people and women. However, I believe that the European social model, whose objectives are focused on sustainable growth, full employment, the promotion of welfare and social protection, can provide the conditions and means necessary to steer the EU and its Member States through the crisis. In this respect, I would like to highlight two issues that I believe to be vital in the face of the current situation of economic crisis and abnormally high unemployment figures in the EU, with a view to protecting quality, decent employment and creating new job opportunities under the 2020 strategy. The first relates to the need for increased investment in skills and professional and lifelong training. The second relates to the importance of the effective implementation of flexicurity strategies, thus allowing a real fight against illegal employment and a reduction in employment insecurity.
in writing. - I support this report, which aims at launching an action at EU level to protect atypical workers and further improve social dialogue both at national and EU level. It also aims at redefining flexicurity policies, which have, in the past, concentrated too much on flexibility and not enough on security for workers. Atypical work includes part-time, fixed-term, temporary, teleworking, but also new types of contracts, such as 'zero-hour' contracts, and a growing trend in false self-employment. Although the aim of these contracts is to introduce flexibility in the labour market for both employers and employees, studies show that they are often associated with precarious work and consequent precarious income. These workers are often denied important rights including the right to training or to join a trade union. Our priority must be to fight all forms of precarious employment, and this priority has taken on special importance during this crisis. The crisis should not serve as a pretext for the development of more precarious employment. All workers should have access to equal treatment regardless of their employment contract. Such rights as access to social security and training and the right to join a trade union should never be denied to any worker.
The report on atypical contracts, secured professional paths, flexicurity and new forms of social dialogue is a response to the situation on the labour market in the current economic crisis. We should make all efforts to preserve as many jobs as possible, but these must be high quality jobs. At present, there is a huge increase in the numbers of people being employed on the basis of so-called atypical and highly atypical contracts across the European Union. These are contracts for periods of less than six months, with a work period shorter than 10 hours a week, or oral contracts. It is mostly young people up to 25 years of age, people approaching the age of retirement and, from a gender perspective, women, who are forced by economic and social circumstances to agree to work on the basis of such arrangements. We should also consider whether this is a sensible reaction to the market situation, and whether to clarify or restrict the possibility of concluding such contracts, while making all efforts to progress to higher quality jobs rather than holding up job numbers, if they are mostly of this value. I fully support the report and I will vote in favour of its adoption.
in writing. - (PT) In recent years, following the global economic crisis, unemployment in the EU has risen exponentially (around 10% at the end of 2009). With the current model proven to not work and to not be the most suitable for protecting employment, it is of fundamental importance that we find new ways to overcome the crisis and create a sustainable long-term employment policy. I therefore feel that the key is to invest in training workers, in specific skills for each person and in innovation. Inflexible models of labour law have proven to have failed. The example of the United States shows that flexibility is not synonymous with insecurity, but with a dynamic job market. The figures quoted in the report show this, when they tell us that only 10% of the cases of unemployment in the US last for more than a year, compared to 45% (!) in the EU. This, in my opinion, is what Europe should be looking to achieve with the EU concept of flexicurity. Atypical contracts (part time; shift, casual or temporary work; working from home; telecommuting; etc.) should not be looked at with mistrust simply because they are atypical. Society has evolved, the world has changed, and labour relations must necessarily accompany this change.
Atypical employment is defined by new forms of contract, which have one or more of the following characteristics: part-time, casual, temporary, fixed-term work, working from home and telecommuting, or part-time work for a period not exceeding 20 hours per week. Jobs lost as a result of the current crisis were primarily those in the sector of atypical work, where there were greater difficulties in finding a new job. More than a fifth of European workers change their job every year. In the EU, 45% of all periods of unemployment last more than a year, compared with approximately 10% in the US.
The Council needs to take heed of this reality and to adopt concrete measures to protect quality, decent jobs and create sustainable job opportunities under the EU 2020 strategy. A set of basic rights for all employees should be secured, regardless of employment status. I still advocate the urgent extension of protection to work undertaken in atypical forms of employment. The EU cannot abandon its European social model, but should rather strengthen it.
We voted against this report on atypical contracts, secure professional careers, flexicurity and new forms of social dialogue, given that, despite having some positive points, such as the incentive to change atypical forms of work into formal forms of work, in general, the report more than anything else promotes flexicurity. Many of the report's articles are an example of this, namely, when it says that it:
'Believes it essential that current thinking on flexicurity be updated at European level in the light of the present crisis, so as to help increase both productivity and the quality of jobs by guaranteeing security and the protection of employment and workers' rights, [...] allowing firms the organisational flexibility needed to create or reduce jobs in response to the changing needs of the market [...].'
Well, what we know is that big business and governments at EU level have not sought 'a fair and balanced implementation of flexicurity principles' that 'can help to make labour markets more robust in the event of structural changes'. On the contrary, as has occurred in Portugal, what has increased is precariousness and what has been reduced is security, increasingly weakening labour relations and the rights of those who work.
What the alleged popularity of independent working shows is not a new enthusiasm for creating enterprises, but a deep discouragement among unemployed people faced with the impotence or inefficiency of employment services.
The casualisation of contracts and employment is a consequence of policies which have opened up the markets to foreign competition. This opening up pushes down salary and employment levels, almost the last remaining adjustable variable for enterprises in a world of unfair competition. Current immigration policies in Europe also push down salaries and conditions of employment for the least-qualified workers, as very many statistical studies show. This is without taking into account their disproportionate costs in public finances, and thus their responsibility in deficits and public debts, as well as the fiscal drain on the European public.
However, ignoring all that, the rapporteur persists in a general political logic which leads to insecurity, unemployment and an increase in the number of poor workers. It advocates 'flexicurity' while knowing that, in the world created by the European Union, businesses will necessarily only remember the 'flexi'. Unemployed people and workers must not expect a welcome from Brussels - quite the opposite!
I voted for the Gruny report on atypical contracts, secured professional paths, flexicurity and new forms of social dialogue, because, in the last few years, atypical forms of work - part-time work, staggered shifts - have grown considerably in number, and because we must protect workers. The crisis must not serve as a pretext for the development of casual work. All employees must be protected by labour law, whatever form their contract takes. The report also asks the Member States to revise flexicurity policies so as to offer greater protection for workers, and reminds us of the importance of social dialogue and social partnerships for these challenges.
Today's labour market and its associated employment relationships are characterised by one word: flexicurity. Against this background, there are two things that need to be taken into consideration: on the one hand, it must be possible to be flexible in the way employment relationships that do not fit into the conventional frameworks are structured. On the other hand, social security must be guaranteed for the workers in such 'atypical' forms of employment. I support the rapporteur's proposals to step up efforts to create sustainable jobs as well as training and, at the same time, to assist the unemployed and those seeking jobs in their search by providing active counselling and to reintegrate them into the workplace. I therefore support Mrs Gruny's report.
I today voted in favour of the Gruny own-initiative report on atypical employment contracts in the EU. This allows us to send out two clear messages to the labour market. Atypical employment contracts must remain the exception in Europe. The transition must be made to stable, protected, better quality employment contracts. The fast pace of structural change necessitates more flexible forms of working. However, atypical contracts must not become the norm if they are associated with poor social protection or even deliberate exploitation. The abuse of atypical employment breaches the European social model. This model varies in its application in Member States and forms the backbone of public support for responsible political action. There is no alternative option for protecting disadvantaged groups, not only during this European Year for Combating Poverty and Social Exclusion and not only during the crisis period after the crash in 2008.
Participation, fair working conditions and the safeguarding of fundamental rights must be guaranteed to those who are disproportionately affected by atypical employment: women, the elderly and young people. Proactive measures must be adopted at national and European level to tackle this, such as a mass campaign against illicit employment, getting rid of precarious jobs and guaranteeing access to further training, qualifications and lifelong learning. The balance needs to be found between productivity, on the one hand, and protection for employee rights, on the other.
If Europe wants to put greater focus on the public, it needs to strive to be inclusive with regard to the labour market. In this time of severe economic and financial crisis, it needs to use every means at its disposal to save jobs, especially among those who have least protection in the work market. Dialogue and collective negotiation can contribute greatly to improving and preserving the labour market.
I would first like to congratulate Mr Gruny for his conscientious work, which has striven to find the best compromise possible on atypical contracts, an important topic. We must not forget that reforms regarding the right to work must concentrate on extending the protection of workers on atypical contracts and facilitating transitions between different types of work and unemployment. Thus, I would ask the Commission and the national governments to abide by their responsibilities regarding the situation of 'excluded' people - workers on atypical or 'very atypical' contracts - and to find a balance between their rights and those of so-called 'insiders'. Finally, I would particularly stress the fact that contracts of indeterminate length must be the rule, and that flexicurity cannot function without strong social protection.
I voted in favour of Mrs Gruny's report, which I feel is well balanced and addresses a range of social and economic aspects. Atypical workers can represent added value in the current context of economic recovery, which is why they too must be safeguarded and included in the directives already in force.
The report adopts well-defined guidelines and specific measures for safeguarding jobs, ensuring high quality employment throughout Europe. I believe it is very important to urge Member States to actively support workers and to ensure that they have flexible working conditions, leave entitlements, working arrangements that include part-time work, and incentives for home working.
Europe must move towards common principles, focusing in particular on an increase in productivity and employment quality, and guaranteeing security, social protection and special support for disadvantaged groups.
The European Union is facing a major financial, economic and social crisis. To beat this crisis, efforts need to be stepped up in terms of investing in skills, vocational training and in creating sustainable jobs.
Against this background, atypical contracts have tangibly increased, with the hardest impact on young workers aged between 19 and 29 or the over-50s, women and low skilled workers. In terms of quality of work, these workers are faced with a low level of job security, no structured career plan, fewer opportunities for training and career development, as well as greater difficulties in balancing work and family life.
Consequently, protection must be extended to workers employed under these atypical contracts, measures taken against undeclared work and a smooth transition ensured between different employment situations and unemployment.
Any form of employment must be accompanied by a set of rights which include: equal treatment, protection of workers' health and safety, access to training, collective bargaining and the freedom of association and representation.
in writing. - The report as adopted in Committee has been adopted in plenary. The text is not damaging but relatively weak. We in the Verts/ALE Group tabled an alternative resolution for visibility reasons and to state our point in plenary. There was, unfortunately, no chance to secure a majority for it. As expected, it was rejected, but it was supported by the S&D Group and part of the GUE/NGL Group.
On the negative side we find: there is no reference to a legal framework for equal rights; there is no reference to the definition of worker (important for circumvention); there is too much flexibility and admin-burden PPE wordings; and there is too much about flexicurity, with the text as a whole being overly in favour of flexicurity.
On the positive side, the text guarantees core labour rights regardless of employment status, extends protection of atypical workers, stipulates that transition between employment needs to be safe, expresses concern about ECJ cases and emphasises the need to strengthen the social partners.
We voted in favour of this report since, while on the one hand, it is right to have flexibility in the labour market and for young people to be prepared to accept atypical contracts which are useful for their development, on the other hand, we do need to be vigilant to ensure that these options are not used by unscrupulous operators who exploit young people by underpaying them.
The incidence of atypical employment contracts is increasing significantly in the European Union. The analysis presented in the Gruny report is therefore good and to be welcomed. Culture, the media and new media in particular are sectors where there are hardly any normal contracts any more. For example, camera operators and technicians in film teams are described as being freelance, even though there is actually a degree of dependency. However, in light of this, the report fails to mention the political steps required to grant the relevant employees rights in their position, such as pension rights or rights to representation. We therefore go further in our alternative resolution. We call for the same rights to apply to all employment contracts and for this principle to be legally enshrined in the EU. There must not be two classes of employment contract. Those of us in the Group of the Greens/European Free Alliance also feel it is important to restrict the grey area concerning 'false' self-employment. Therefore, what we want to achieve is that, if an organisational and financial dependency exists, this employment relationship is recognised by the status of employee. This is the only way we can ensure that people who work their whole life can also enjoy their old age with dignity.
Nowadays, people work in all kinds of capacities: as employees or as ('false') self-employed workers, full-time or part-time, on fixed-term or open-ended contracts, as home workers or as temporary workers. The fact is that the flexibility required by employers is often at the expense of the necessary protection of workers. Today, the Group of the Greens/European Free Alliance tabled an alternative resolution that aimed to put the main focus on an unambiguous status of 'worker' (in whatever capacity) and pushed for a directive guaranteeing equal rights for all workers. That resolution did not make it, and Parliament passed up an opportunity to construct a stronger social Europe. Nevertheless, I have also supported the original resolution, as it pushes for an extension of worker protection and seeks to guarantee the fundamental rights of workers and a safe transition between jobs, and to strengthen the role of trade unions.
In the European Year for Combating Poverty and Social Exclusion, this approach is certainly useful, particularly bearing in mind that more and more people are employed on atypical contracts. In Europe, 8% of workers are living in in-work poverty and 17% of Europeans are on low incomes. Action is certainly desirable, therefore, and so I welcome the position of the whole European Parliament.
I voted against the report advocating atypical jobs, but under better conditions than what are referred to in the report as very atypical jobs, which are entirely unregulated and which are often arranged by a handshake between employer and employee. If we compare this report with the Commission communication based on the Commission's Green Paper entitled 'Modernising labour law', improvements have been made in the course of the process. The report also emphasises a concern about the impact of the anti-trade union judgments on the labour market in Europe. This is important. In large countries such as Germany and the United Kingdom, for example, one in four jobs are currently in the low wage sector. Unemployment and social dumping in the EU's internal market have put the trade unions and labour movements on the defensive. Nevertheless, I believe that the EU should not involve itself in the forms of employment. This is a matter that must instead be dealt with at a national level. In my home country, collective agreements to deal with these matters are negotiated by autonomous parties. The starting point must be the right to full time work as standard, but with the possibility of part time work.
I voted against this resolution because it conforms to the line of promoting flexible employment, flexicurity and the things that usually accompany them: employability, aptitude and adaptability to employment and the spirit of enterprise.
This resolution also aims to simplify the various employment contracts, under the pretext of reducing the number of atypical employment contracts and facilitating transitions between the various types of employment contract.
It is true that the resolution recognises the social consequences of the current crisis, particularly the increase in the number of poor workers and atypical forms of employment, but it also bemoans the fact that businesses are not managing to develop new forms of employment contracts which offer enough flexibility to respond to crisis situations.
In short, this resolution is still characterised by a neoliberal approach whose disastrous effects on employment and employment rights we have already been able to witness for many years.
Increasing resource efficiency in Europe is among the priority objectives of the EU 2020 strategy. Allow me to give you one example of this. Biogas is a precious resource used to produce electricity and fuel for transport and for supplying the gas network. The most efficient method for producing biogas is to use organic waste, which is beneficial to industry, the economy and environment at the same time.
Recycling bio-waste can also help reduce the use of chemical fertilisers in agriculture, especially those based on phosphorus, and boost the soil's water retention capacity in order to maintain a high productivity level. This link between the transition to a recycling society, the development of a low carbon economy and the potential to create jobs in this area is important in the current economic, environmental and social climate.
I voted in favour of this report because I believe that efficient and sustainable management of bio-waste is an absolute priority for the EU, including in the light of the fact that the amount of bio-waste arising in the EU each year is estimated at between 76.5 and 102 million tonnes in food and garden waste and 37 million tonnes from the food and drink industry.
Mr Fernandes received my support regarding his report on the European Commission Green Paper on the management of bio-waste in the European Union. I think that he has quite rightly managed to consider all of the challenges, of which prevention and recycling are the most important. Bio-waste has a role to play in a more global matter: the fight against climate change. We must therefore totally separate bio-waste from standard waste, which is the worst solution in the long term. Instead, we should use it for composting or for producing bioenergy, as the report strongly emphasises. Finally, there is a great diversity between the Member States in terms of the current management of bio-waste. For my part, I am in favour of a single legislative act such as that proposed by this report. Finally, I would add that the management of bio-waste can support the social cohesion of the European Union, since a recycling company, for example, is a strong generator of jobs.
With the growth of the EU's economy and territory, continually increasing quantities of waste are continuing to be produced. In order to manage bio-waste effectively, the priority should be waste prevention or reduction. To achieve this objective, citizens themselves need to be involved. Furthermore, bio-waste may be used as a raw material for the production of biofuel used in the bioenergy, electricity and transport sectors. Effective bio-waste management can contribute to the EU target of at least 20% renewable energy by 2020. However, in order to achieve the objective of managing sources of waste more effectively and cutting the costs of bio-waste management, the European Commission should prepare a directive on bio-waste management. This directive should include the establishment of waste collection systems, which would be obligatory for Member States, and also lay down national bio-waste processing methods in order to avoid less suitable methods, such as landfill and incineration.
Despite having some reservations about the feasibility of certain objectives specified in it, I decided to endorse and thus vote in favour of Mr Fernandes's report. The implementation of bio-waste management techniques aimed at preventing such waste from being disposed of in landfills appears to be not only an act of responsibility towards the environment and communities, but also a strategic investment for strengthening a potential new source of job opportunities.
Selective collection and recycling of bio-waste is essential to Europe's sustainable development. I voted in favour of this report as it asks the European Commission to draft a proposal by the end of the year for a specific directive on bio-waste. The new legislation should stipulate the requirement for a system of selective bio-waste collection and recycling.
Treatment of waste is a problem that affects Europe and all of humanity. Tonnes of waste are generated every day, causing harm to the environment and negative impacts on public health and quality of life. Firstly, I would like to congratulate the rapporteur, Mr Fernandes, for his excellent work. Current legislation in terms of bio-waste does not answer the requirements of the material's regulation. I applaud the initiative of proposing a specific ruling to achieve the goals of efficient and sustainable management of bio-waste (better legislation, simplification of the law, clarity and certainty). It is not only the harmful environmental impact of this waste on normal landfills that is at issue; it is also the important role in soil fertilisation and all the underlying energy potential (through biogas) which can be used to generate electricity, in heating or as vehicle fuel.
A specific ruling for the management of bio-waste seems to me to be a basic corollary of the execution of the principles contained in the Framework Directive on Waste. A range of standards need to be compiled, practices harmonised and the internal market promoted through a synergy of environment, recycling and the creation of green jobs. An efficient Europe in terms of resources is not only a Europe 2020; it is a Europe of the future.
Efficient management of bio-waste not only brings environmental benefits but also contributes positively to the social and economic spheres. I am therefore voting in favour of this report's proposals. The importance of improving efficiency in bio-waste management, as well as prioritising its prevention/reduction, will contribute to boosting sustainable development and management of natural resources. It is also important not to neglect the positive effects of improved management of bio-waste, namely, the impact on the functioning of the internal market, on the future of agriculture through preservation and recuperation of soil fertility and also on the promotion of renewable energy. Compiling the vast collection of legislation on bio-waste management into one piece of legislation should therefore be given priority, as should the necessary harmonisation of the Member States' policies through a specific ruling on bio-waste.
Waste is, after power, industry and agriculture, the fourth largest source of greenhouse gas emissions, the main source of the emissions being landfills. Landfills represent an enormous threat, not only through the production of methane, but also through the possible contamination of underground water, soil and, of course, the surface of the landfill sites. Ever greater areas are experiencing irreparable soil degradation here. Globally, bio-waste is most often put in landfills and only a tiny percentage is sorted and reprocessed. Up to 100 million tonnes of kitchen waste and garden waste is produced in the European Union each year, and up to 37 million tonnes of waste from the food and drink industry. However, bio-waste has an important role to play in combating climate change and, if it could be exploited, represents enormous potential for producing renewable energy. Europeans now understand the need to sort waste. However, bio-waste almost always ends up in landfills.
In some of the older Member States, it is possible to store bio-waste in containers and to process and make further use of it. In the new Member States, there is almost no chance of separating bio-waste as well as plastic, glass and paper, because people have nowhere to store it. It is therefore essential to create conditions for the recycling and further energy generating use of bio-waste in every Member State of the EU. The report deals with the issue adequately, and I will vote in favour of its adoption.
I voted in favour of the report on the Commission Green Paper on the management of bio-waste in the European Union, given that the stipulation of compulsory separated collection systems and recycling of bio-waste will enable stronger environmental protection in the EU and support the fight against climate change.
Merely observing the amount of bio-waste thrown away daily as a result of our private consumption should alert us to the need to examine the best ways to use it and minimise its impact on the environment. If industrial consumption is added to private consumption, this need quickly assumes urgent proportions, and should motivate both political decision makers and specialists to persist in studying the most suitable processes and methods. I believe that a directive aimed at effectively improving the management of this kind of waste would be of great benefit to citizens of all Member States.
I welcome the adoption of this resolution, for which I am the rapporteur, which supports the drafting of a specific directive on bio-waste by the end of 2010 and the establishment of a separate collection system for Member States, except when this is not the best option, environmentally or economically speaking.
It is estimated that the amount of bio-waste produced in the EU every year is around 100 million tonnes. This type of waste is the fourth largest source of greenhouse gas emissions in the EU, especially when deposited in landfills. The resolution presented here seeks to encourage the diversion of bio-waste away from landfills, promote the production of high quality compost to restore soil without chemicals and to encourage the creation of renewable energy. To date, the European Commission has insisted on the lack of any need for a directive on this stream of waste.
I hope that the Commissioner responsible for the Environment Directorate-General reads the report, notes the position of the majority in Parliament, and stops having such a narrow-minded view of this matter. Our position is ambitious and realistic. We demand a specific directive which brings clarity and certainty, and we hope that the Commissioner is well disposed to Parliament's wishes.
The management of bio-waste, absolutely necessary to the healthy existence of the human species, and to its harmonious coexistence with nature, must not be seen in the light of strictly commercial interests. The report under discussion refers to the 'establishment of a mandatory separate collection system for the Member States', and the suitable treatment of bio-waste through anaerobic digestion and composting. Although we broadly agree with these principles, we cannot, however, neglect to point out some problems. In addition to the technical difficulties inherent to the advocated treatment, which cannot be ignored, this is much more expensive. The question unanswered in the report is: who will pay?
The report is lax regarding measures for the prevention of waste production, with the focus devoted almost exclusively to its recycling. Reduction is one of the best ways of combating problems related to waste. I refer to the possibility of domestic composting which would allow much of the bio-waste to bypass the general treatment system - an issue that is absent from the report. As regards composting, it is not enough to say that we need to do it. The conditions have to be created for its use, without restrictions and without technical or scientific foundations, which only favour the stronger competition from the fertiliser industry.
I voted in favour of the Green Paper on the management of bio-waste (biodegradable waste) in the European Union.
There is a big difference between the Member States who recycle the least - 90% landfill disposal, 10% recycling and energy recovery - and those who have adopted the most efficient approaches - 10% landfill disposal, 25% energy recovery and 65% recycling.
Bio-waste plays an important role in the fight against climate change and offers an interesting potential in terms of protecting soil and promoting the production of renewable energy. The Member States must take measures to promote the separate collection of bio-waste - for example, to produce compost. We need to have a real European compost market, because composting is the processing method best suited to green waste and has the advantage that it can be used for fertilising soil.
The satisfactory management of bio-waste would therefore have not only environmental advantages, but also economic ones.
in writing. - The widespread support that this House has given to the Fernandes report is a welcome sign. It shows that this House is united in taking this issue seriously and sends a clear message to the other institutions as well as to the Member States. The Scottish Government only last month published a Zero Waste Plan which deals with many of the issues discussed in the Commission's Green Paper. Action must be taken at the EU level and today's vote should ensure that progress is made.
This report takes the right approach. By proposing to abandon landfill waste, to favour composting and incineration and to make sure that incinerations involve energy recovery, it partly goes back to the ecological planning framework that we advocate. I welcome this. However, in advocating biofuel recovery and incentives to privatise waste management, it plays all the old liberal tunes without taking their failures into account. I will therefore abstain.
I believe that the measures aimed at improving the management of bio-wastes in the European Union are vital in view of the extensive environmental and economic benefits that they will bring. With the economic and territorial expansion of the European Union, the quantities of waste generated are always increasing, and it is estimated that the quantity of bio-waste produced annually in the EU is approximately 100 million tonnes of food and garden waste, and 37 million tonnes of waste from the food and drink industry. Much of this biodegradable garden, cooking and food waste can and should be used as a source of renewable energy and in recycled materials. In this way we can contribute not only to combating climate change, but also to promoting healthier soils and slowing the loss of biodiversity.
It is important for the environment to use available raw materials sensibly, which also means recycling bio-waste, if waste cannot be avoided. This kind of environmental awareness among citizens is steadily growing, enabling them to gain a better understanding of the purpose of environmental and climate protection. There have traditionally been differences in Member States regarding, for example, how to use bio-waste to generate energy. Given that quite a bit of investment has already been made in this area, it would be sensible to recognise national differences in line with the subsidiarity principle. Sufficient consideration has not been given to this in this report, which is why I, too, abstained from voting.
in writing. - I voted in favour of the report on the Commission Green Paper on the management of bio-waste in the EU, which makes a strong commitment to combat climate change and to reducing the negative impacts of economic growth. Even though bio-waste treatment has already been widely discussed in the European institutions, one cannot but notice how much the situation has changed in the past few years. Whereas technological progress has to be included in the debates, no less than 11 new Member States have joined the EU along with Lithuania, all of them bringing specific waste management practices. While the annual amount of bio-waste in the EU is estimated at 76.5-102 Mt for food and garden waste and up to 37 Mt from the food and drink industry, I find it of utmost importance to pave the way for a debate on the possible need for future policy action. Improving bio-waste management and developing the use of bio-waste as a resource will result in considerable economic, social and environmental gains and help turn the EU into a resource efficient 'recycling society'.
Biodegradable waste - biodegradable garden, kitchen and food waste - accounts for around a third of urban waste and has a potentially significant environmental impact. When such waste is disposed of in landfills, it emits methane, a greenhouse gas 23 times more powerful than carbon dioxide and one of the main causes of climate change.
While waste management in the European Union is governed by an extensive body of regulations, in the area of biodegradable waste, there is scope for further improvements, all the more so given that such waste can be recycled and used as a renewable energy source.
Therefore, a specific directive on the management of bio-waste would be a crucial factor in the implementation of the principles deriving from the Waste Framework Directive and from the other directives on waste management in general. I have just one reservation, and it concerns the flexibility that the directive must have at local level to enable the best environmental and economic solution to be adopted.
I welcome the adoption of this report by an overwhelming majority, as it concerns the pre-eminent question of bio-waste management in the EU, and has requested that the European Commission draw up a ruling to create a compulsory separated waste collection system for all Member States.
Indeed, waste management is a serious and current problem that needs to be resolved urgently, especially bearing in mind that the EU produces around 100 million tonnes of bio-waste per year. It should also be emphasised that combating climate change, to which the EU is pledged and in which it is world leader, requires proper waste management, given that this is the fourth largest source of greenhouse gases in the EU.
Bio-waste can also be reused to produce bio-energy and biofuels. The recycling industry currently creates around 250 jobs for each 10 000 tonnes of waste recycled. The exhortation to draw up a specific directive on bio-waste management is an important contribution of this report, in recognition of the fact that the current standards for bio-waste are dispersed and in need of greater clarity, simplification and legal precision.
We have chosen to support Mr Fernandes's report in order to indicate that the environmentally sound management of bio-waste in Europe is important if we are to reduce climate change and combat environmental destruction. However, we would emphasise that this should be accomplished through the proper implementation of, and compliance with, current legislation, and not through a complicated increase in regulations.
One strategic objective of waste management policy is to transform the EU into a recycling society. The enormous quantity of waste produced every year in the EU (estimated at between 76.5 and 102 million tonnes of bio-waste, including approximately 8 million tonnes in Romania) cannot be squandered. Bio-waste plays an important part in combating climate change (in 2004, a total of 109 million tonnes of greenhouse gases were released in the waste sector), offering valuable potential in terms of protecting the soil and promoting the production of renewable energies.
This means that sustainable development can be promoted through efficient resource management. This entails the proper management of bio-waste in accordance with standard EU regulations, the promotion of technological innovations and the creation of green jobs (for example, the recycling industry creates up to 250 jobs for every 10 000 tonnes of waste which is recycled).
Consequently, a compulsory separate collection system, bio-waste recycling, a specific bio-waste directive, the promotion of research and innovation and raising citizens' awareness about measures preventing the accumulation of waste are necessary to help the economy and the environment, as well as help achieve the EU 2020 strategy objectives.
in writing. - The draft report already contained the most relevant issues for us Greens. We concentrated on highlighting the problems of recovery of bio-waste in the form of waste incineration with energy recovery, stating that the recycling of bio-waste is far preferable to incineration, as not only does it avoid the formation of methane gas but it also contributes to combating climate change via carbon sequestration and the improvement of soil quality. This was included in the recitals of the text adopted in committee.
We are in favour of the Commission's Green Paper on the management of bio-waste. The introduction of separate collection systems, the setting of standards for compost, guidelines for the prevention of organic waste, the application of the life cycle concept and waste assessment are the starting points to ensure greater efficiency and savings, in the hope of a mandatory separate collection system in all EU States, except where this is not practical for economic or environmental reasons.
Management of bio-waste in the EU is an extremely important issue for our times, not only for the massive amount of waste produced every year (estimated at 139 million tonnes), but also for the continuous changes in climate that we are witnessing. The production of bio-waste is inevitable by definition, but what can be avoided is its inadequate management, particularly in the case of it being deposited in landfills, which constitute the main source of gases emitted into the ozone layer.
This waste can be transformed, constituting an added value for society, given that, if we can gain advantages from it, we can renew industries and use resources which otherwise would not be used. I refer, among other things, to its capacity for increasing its value in the production of bio-energy, which can be transformed into electricity and heating, or of biofuels, an alternative to the supply of fossil fuels, which are almost exhausted due to incessant use. The report is an important step for the sustainable development of the Union, and I am in total agreement with the rapporteur that the best way to attain the goals set, both in terms of environmental policy and the internal market, will be made possible with the creation of a ruling on bio-waste.
The MEPs of the Greek Communist Party voted against the report, which is in keeping with the Commission's Green Paper and loyally follows the anti-environmental line taken by the EU in favour of the mass incineration of mixed waste adopted by the Community bodies (Council and Commission) and the political representatives of the monopolies in the European Parliament. The report gives priority to 'energy recovery' from urban bio-waste through 'anaerobic' digestion for the production of bio-gas and considers incineration to be a 'viable alternative', even though it is a known fact that these have an adverse impact in terms of environmental pollution and damage and zero benefits. At the same time, it downgrades to second place aerobic processing, which is a mild, simple, tested and safe technology which produces a stable, high quality product at a much lower cost. That is because it does not guarantee large profits for capital, nor does it link up with the other equally environmentally destructive euro-unifying policies to promote the incineration of biomass and biofuels. The report proves that the EU and the political face of capital in the European Parliament exist to serve monopoly profits, at the expense of the health and the very life of workers.
I voted in favour of this resolution, in which the European Parliament calls on the European Commission to take action on the processing and management of bio-waste - namely, waste resulting from meals and their preparation, green waste (gardens, parks and so on), industry (wood and so on) - and, in particular, through putting forward a specific draft directive. In this way, the European Parliament is reiterating the request it made during the revision of the Community legislation on waste in 2008.
In particular, the European Parliament asks for sorting of bio-waste to become obligatory, for bio-waste to be recycled and for composts to be classified according to their quality.
The Commission and the Member States must take measures so that Europeans are aware of the environmental benefits of processing biological waste. This is because this waste represents between 118 and 138 million tonnes of organic waste and thus largely ends up in the collection of normal waste, while it could be recovered for other purposes.
It is therefore urgent for the Commission to grasp the nettle here, all the more given that, following the failure of the Copenhagen Summit, environmental problems are currently on the back burner, to say the least.